



Exhibit 10.1


















Ramco‑Gershenson Properties, L.P.
$25,000,000 4.13% Senior Guaranteed Notes, Series A, due 2022
$30,000,000 4.57% Senior Guaranteed Notes, Series B, due 2027
$20,000,000 4.72% Senior Guaranteed Notes, Series C, due 2029


____________________________
Note Purchase Agreement
____________________________
Dated as of December 21, 2017










    















































--------------------------------------------------------------------------------








Table of Contents
Section            Heading                                Page
Section 1.
Authorization of Notes                        1

Section 2.
Sale and Purchase of Notes                        1

Section 3.
Closing                                2

Section 4.
Conditions to Closing    2

Section 4.1.
Representations and Warranties                    2

Section 4.2.
Performance; No Default                        2

Section 4.3.
Compliance Certificates                        3

Section 4.4.
Opinions of Counsel                        3

Section 4.5.
Purchase Permitted by Applicable Law, Etc            3

Section 4.6.
Sale of Other Notes                        3

Section 4.7.
Payment of Special Counsel Fees                    3

Section 4.8.
Private Placement Number                    4

Section 4.9.
Changes in Corporate Structure                    4

Section 4.10.
Funding Instructions                        4

Section 4.11.
Proceedings and Documents                    4

Section 4.12.
Subsidiary Guaranties                        4

Section 5.
Representations and Warranties of the Company            4

Section 5.1.
Organization; Power and Authority                4

Section 5.2.
Authorization, Etc                            5

Section 5.3.
Disclosure                                5

Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates    5

Section 5.5.
Financial Statements; Material Liabilities            6

Section 5.6.
Compliance with Laws, Other Instruments, Etc            6

Section 5.7.
Governmental Authorizations, Etc                7

Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders    7

Section 5.9.
Taxes                                7

Section 5.10.
Title to Property; Leases                        7

Section 5.11.
Licenses, Permits, Etc                        8

Section 5.12.
Compliance with ERISA                        8

Section 5.13.
Private Offering by the Company                    9

Section 5.14.
Use of Proceeds; Margin Regulations                9

Section 5.15.
Existing Indebtedness; Future Liens                9

Section 5.16.
Foreign Assets Control Regulations, Etc                10

Section 5.17.
Status under Certain Statutes                    11

Section 5.18.
Environmental Matters                        11

Section 5.19.
Solvency                                12

Section 5.20.
Contribution Agreement                        12

Section 5.21.
No Fraudulent Intent                        12

Section 5.22.
Transaction in Best Interests of Company; Consideration    12






--------------------------------------------------------------------------------





Section 5.23.
Partners and the Trust                        12

Section 6.
Representations of the Purchasers                    12

Section 6.1.
Purchase for Investment                        12

Section 6.2.
Source of Funds                            13

Section 7.
Information as to Company                        14

Section 7.1.
Financial and Business Information                14

Section 7.2.
Officer’s Certificate                        17

Section 7.3.
Visitation                                18

Section 7.4.
Electronic Delivery                        18

Section 8.
Payment and Prepayment of the Notes                19

Section 8.1.
Maturity                                19

Section 8.2.
Optional Prepayments with Make‑Whole Amount        19

Section 8.3.
Allocation of Partial Prepayments                20

Section 8.4.
Maturity; Surrender, Etc                        20

Section 8.5.
Purchase of Notes                            20

Section 8.6.
Make‑Whole Amount                        20

Section 8.7.
Payments Due on Non‑Business Days                22

Section 8.8.
Change of Control Prepayment                    22

Section 9.
Affirmative Covenants                        23

Section 9.1.
Compliance with Laws                        23

Section 9.2.
Insurance                                23

Section 9.3.
Maintenance of Properties                    23

Section 9.4.
Payment of Taxes and Claims                    23

Section 9.5.
Corporate Existence, Etc                        24

Section 9.6.
Books and Records                        24

Section 9.7.
Subsidiary Guarantors                        24

Section 9.8.
Most Favored Lender                        26

Section 9.9.
Purchasers Covenant Related to Subsidiary Guaranty        27

Section 10.
Negative Covenants                            27

Section 10.1.
Transactions with Affiliates                    27

Section 10.2.
Merger, Consolidation, Etc                    27

Section 10.3.
Line of Business                            28

Section 10.4.
Economic Sanctions, Etc                        28

Section 10.5.
Liens                                28

Section 10.6.
Subsidiary Indebtedness                        29

Section 10.7.
Limitation on Indebtedness                    30

Section 10.8.
Limitation on Priority Indebtedness                30

Section 10.9.
Limitation on Unsecured Indebtedness                30

Section 10.10.
Fixed Charge Ratio                        30

Section 10.11.
Sale of Assets                            30

Section 10.12.
Restriction on Certain Investments                31

Section 10.13.
Development Activity                        32






--------------------------------------------------------------------------------





Section 11.
Events of Default                            32

Section 12.
Remedies on Default, Etc                        35

Section 12.1.
Acceleration                            35

Section 12.2.
Other Remedies                            36

Section 12.3.
Rescission                                36

Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc        36

Section 13.
Registration; Exchange; Substitution of Notes            36

Section 13.1.
Registration of Notes                        36

Section 13.2.
Transfer and Exchange of Notes                    37

Section 13.3.
Replacement of Notes                        37

Section 14.
Payments on Notes                            38

Section 14.1.
Place of Payment                            38

Section 14.2.
Home Office Payment                        38

Section 15.
Expenses, Etc                                38

Section 15.1.
Transaction Expenses                        38

Section 15.2.
Survival                                39

Section 16.
Survival of Representations and Warranties; Entire Agreement    39

Section 17.
Amendment and Waiver                        39

Section 17.1.
Requirements                            39

Section 17.2.
Solicitation of Holders of Notes                    40

Section 17.3.
Binding Effect, Etc                        40

Section 17.4.
Notes Held by Company, Etc                    41

Section 18.
Notices                                41

Section 19.
Reproduction of Documents                        41

Section 20.
Confidential Information                        42

Section 21.
Substitution of Purchaser                        43

Section 22.
Trust Guaranty                            43

Section 22.1.
Guaranty                                43

Section 22.2.
Guaranty Obligations Unconditional                44

Section 22.3.
Guaranties Endorsed on the Notes                46

Section 23.
Miscellaneous                                46

Section 23.1.
Successors and Assigns                        46

Section 23.2.
Accounting Terms                            46

Section 23.3.
Severability                            47






--------------------------------------------------------------------------------





Section 23.4.
Construction, Etc                            47

Section 23.5.
Counterparts                            47

Section 23.6.
Governing Law                            47

Section 23.7.
Jurisdiction and Process; Waiver of Jury Trial            47

Section 23.8.
Trust Exculpation                            48





Schedule A    -    Information Relating to Purchasers
Schedule B    -    Defined Terms
Schedule 1A    -    Form of 4.13% Senior Guaranteed Note, Series A, Due 2022
Schedule 1B    -    Form of 4.57% Senior Guaranteed Note, Series B, Due 2027
Schedule 1C    -    Form of 4.72% Senior Guaranteed Note, Series C, Due 2029
Schedule 4.4(a) -    Form of Opinion of Special Counsel for the Company
Schedule 4.4(b) -    Form of Opinion of Special Counsel for the Purchasers
Schedule 5.4    -    Subsidiaries and Certain Agreements
Schedule 5.5    -    Financial Statements
Schedule 5.15    -    Existing Indebtedness
Schedule 5.18    -    Environmental Matters
Schedule 5.23    -    Trust Properties
Schedule 10.13 -    Undeveloped Projects of the Company, the Trust and its
Subsidiaries














--------------------------------------------------------------------------------

































Ramco‑Gershenson Properties, L.P.
31500 Northwestern Highway, Suite 300
Farmington Hills, MI 48334


$25,000,000 4.13% Senior Guaranteed Notes, Series A, due 2022
$30,000,000 4.57% Senior Guaranteed Notes, Series B, due 2027
$20,000,000 4.72% Senior Guaranteed Notes, Series C, due 2029


Dated as of December 21, 2017


To Each of the Purchasers Listed in
Schedule A Hereto (each a “Purchaser”
and collectively, the “Purchasers”)
Ladies and Gentlemen:
Ramco‑Gershenson Properties, L.P., a Delaware limited partnership (together with
any successor thereto that becomes a party hereto pursuant to Section 10.2, the
“Company”) and Ramco‑Gershenson Properties Trust, a Maryland real estate
investment trust (the “Trust”), jointly and severally agree with each of the
Purchasers as follows:
Section 1.
Authorization of Notes.

The Company will authorize the issue and sale of (i) $25,000,000 aggregate
principal amount of its 4.13% Senior Guaranteed Notes, Series A, due December
21, 2022 (the “Series A Notes”), (ii) $30,000,000 aggregate principal amount of
its 4.57% Senior Guaranteed Notes, Series B, due December 21, 2027 (the “Series
B Notes”), and (iii) $20,000,000 aggregate principal amount of its 4.72% Senior
Guaranteed Notes, Series C, due December 21, 2029 (the “Series C Notes”, and
together with the Series A and Series B Notes, the “Notes”, each as amended,
restated or otherwise modified from time to time pursuant to Section 17 and
including any such notes issued in substitution therefor pursuant to
Section 13). The Notes shall be substantially in the form set out in
Schedule 1A, Schedule 1B or Schedule 1C respectively. Certain capitalized and
other terms used in this Agreement are defined in Schedule B. References to a
“Schedule” are references to a Schedule attached to this Agreement unless
otherwise specified. References to a “Section” are references to a Section of
this Agreement unless otherwise specified. References to “series” of Notes shall
refer to the Series A Notes, the Series B Notes or Series C Notes, as the
context may require.





--------------------------------------------------------------------------------





Section 2.
Sale and Purchase of Notes.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes of the series and in the principal
amount specified opposite such Purchaser’s name in Schedule A at the purchase
price of 100% of the principal amount thereof. The Purchasers’ obligations
hereunder are several and not joint obligations and no Purchaser shall have any
liability to any Person for the performance or non‑performance of any obligation
by any other Purchaser hereunder.
Section 3.
Closing.

The execution and delivery of this Agreement and the sale and purchase of the
Notes to be purchased by each Purchaser shall occur at a Closing on December 21,
2017 (the “Closing”) at the offices of Chapman and Cutler LLP, 111 W. Monroe
Street, Chicago, Illinois 60603, at 10:00 a.m., Chicago time. At the Closing the
Company will deliver to each Purchaser the Notes to be purchased by such
Purchaser in the form of a single Note for such series so purchased (or such
greater number of Notes of such series in denominations of at least $100,000 as
such Purchaser may request) dated the date of the Closing and registered in such
Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Company to account number 000056110117, account
name: Ramco‑Gershenson Properties, LP, Bank of America, Massachusetts, ABA no.
026009593. If at the Closing the Company shall fail to tender such Notes to any
Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of any of the conditions specified in Section 4 not
having been fulfilled to such Purchaser’s satisfaction or such failure by the
Company to tender such Notes.
Section 4.
Conditions to Closing.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
Section 4.1.    Representations and Warranties. The representations and
warranties of the Company and Guarantors in this Agreement and in the Subsidiary
Guaranties shall be correct when made and at the Closing.
Section 4.2.    Performance; No Default. The Company and Guarantors shall have
performed and complied with all agreements and conditions contained in this
Agreement and in the Subsidiary Guaranties required to be performed or complied
with by it prior to or at the Closing. Before and after giving effect to the
issue and sale of the Notes (and the application of the proceeds thereof as
contemplated by Section 5.14), no Change of Control, Default or Event of Default
shall have occurred and be continuing. Neither the Company, the Guarantors nor
any of their respective Subsidiaries shall have entered into any transaction
since the date of the Memorandum that would have been prohibited by Section 10
had such Section applied since such date.





--------------------------------------------------------------------------------





Section 4.3.    Compliance Certificates.
(a)    Officer’s Certificate. The Company and the Guarantors shall have
delivered to such Purchaser Officer’s Certificates, dated the date of the
Closing, certifying that the conditions specified in Sections 4.1, 4.2 and 4.9
have been fulfilled.
(b)    Secretary’s Certificate. The Company and the Guarantors shall have
delivered to such Purchaser a certificate of its respective Secretary or
Assistant Secretary, dated the date of the Closing, certifying as to (i) the
resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of the Notes, the Subsidiary Guaranties
and this Agreement, as applicable and (ii) the Company’s and the Guarantors’
organizational documents as then in effect.
Section 4.4.    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the date of the
Closing (a) from Honigman Miller Schwartz and Cohn LLP, counsel for the Company
and the Guarantors, and from Ballard Spahr LLP, special Maryland counsel for the
Trust, covering the matters set forth in Schedule 4.4(a) and covering such other
matters incident to the transactions contemplated hereby as such Purchaser or
its counsel may reasonably request (and the Trust, the Company and the
Guarantors hereby instruct their counsel to deliver such opinions to the
Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’ special counsel
in connection with such transactions, substantially in the form set forth in
Schedule 4.4(b) and covering such other matters incident to such transactions as
such Purchaser may reasonably request.
Section 4.5.    Purchase Permitted by Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.
Section 4.6.    Sale of Other Notes. Contemporaneously with the Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in Schedule
A.
Section 4.7.    Payment of Special Counsel Fees. Without limiting Section 15.1,
the Company shall have paid on or before the Closing the fees, charges and
disbursements of the Purchasers’ special counsel referred to in Section 4.4(b)
to the extent reflected in a statement of such counsel rendered to the Company
at least one Business Day prior to the Closing.
Section 4.8.    Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each series of Notes.
Section 4.9.    Changes in Corporate Structure. The Company and the Guarantors
shall not have changed their jurisdiction of incorporation or organization, as
applicable, or, have been a party to any merger or consolidation or succeeded to
all or any substantial part of the liabilities of any other entity, at any time
following the date of the most recent financial statements referred to in
Schedule 5.5.





--------------------------------------------------------------------------------





Section 4.10.    Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (a) the name and address of the
transferee bank, (b) such transferee bank’s ABA number and (c) the account name
and number into which the purchase price for the Notes is to be deposited.
Section 4.11.    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions (including, without
limitation, amendments to the Material Credit Facilities described in
clauses (b) through (f) of the definition of “Material Credit Facility”) shall
be satisfactory to such Purchaser and its special counsel, and such Purchaser
and its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.
Section 4.12.    Subsidiary Guaranties. The Company and the Trust will cause
each Subsidiary that is required to deliver a Guaranty pursuant to Section 9.7
to deliver a Subsidiary Guaranty on the date hereof.
Section 5.
Representations and Warranties of the Company.

The Company and the Trust, jointly and severally, represent and warrant to each
Purchaser that as of the Closing:
Section 5.1.    Organization; Power and Authority. The Company is a partnership
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign entity and is
in good standing in each jurisdiction in which such qualification is required by
law, other than those jurisdictions as to which the failure to be so qualified
or in good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Trust is a real estate
investment trust duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company and the
Trust have the power and authority to own or hold under lease the properties
they purport to own or hold under lease, to transact the business they transact
and propose to transact, to execute and deliver this Agreement and the Notes, as
applicable, and to perform the provisions hereof and thereof. The Trust is a
real estate investment trust in full compliance with and entitled to the
benefits of section 856 of the Code and has elected to be treated as a real
estate investment trust pursuant to the Code.
Section 5.2.    Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary limited partnership and trust action on the part of
the Company, and the Trust as applicable, and this Agreement constitutes, and
upon execution and delivery thereof each Note will constitute, a legal, valid
and binding obligation of the Company and the Trust enforceable against the
Company and the Trust, as applicable, in accordance with its terms, except as
such enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 5.3.    Disclosure. The Company, through its agent, J.P. Morgan
Securities LLC, has delivered to each Purchaser a copy of a Private Placement
Memorandum, dated November 2017 (the





--------------------------------------------------------------------------------





“Memorandum”), relating to the transactions contemplated hereby. The Memorandum
fairly describes, in all material respects, the general nature of the business
and principal properties of the Company and its Subsidiaries. This Agreement
(including the schedules hereto), the Memorandum, the financial statements
described in Section 5.5 and the documents, certificates or other writings
(including the financial statements required to be delivered hereunder)
delivered to the Purchasers by or on behalf of the Company in connection with
the transactions contemplated hereby (this Agreement, the Memorandum and such
documents, certificates or other writings and such financial statements
delivered to each Purchaser, prior to December 8, 2017 being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in the Disclosure
Documents, since December 31, 2016 there has been no change in the financial
condition, operations, business, properties or prospects of the Company, the
Trust and their respective Subsidiaries except changes that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. There is no fact known to the Company that could reasonably be
expected to have a Material Adverse Effect that has not been set forth herein or
in the Disclosure Documents.
Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists of (i) the Company’s Subsidiaries, showing, as to each Subsidiary,
the name thereof, the jurisdiction of its organization, and the percentage of
shares of each class of its capital stock or similar equity interests
outstanding owned by the Company and each other Subsidiary, (ii) the Company’s
Affiliates, other than Subsidiaries, (iii) the Trust’s directors and senior
officers and (iv) the Trust’s Subsidiaries, showing, as to each Subsidiary, the
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Trust and each other Subsidiary, and identifying whether such Subsidiary
is a Subsidiary Guarantor as of the date of the Closing. The Company has no
officers or directors.
(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the
Company, the Trust and their respective Subsidiaries have been validly issued,
are fully paid and non‑assessable and are owned by the Company, the Trust or
another Subsidiary free and clear of any Lien that is prohibited by this
Agreement.
(c)    Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.
(d)    No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.4 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company, the Trust or any of their
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.
Section 5.5.    Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Trust and
its Subsidiaries listed on Schedule 5.5. All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material





--------------------------------------------------------------------------------





respects the consolidated financial position of the Trust and its Subsidiaries
as of the respective dates specified in such Schedule and the consolidated
results of their operations and cash flows for the respective periods so
specified and have been prepared in accordance with GAAP consistently applied
throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year‑end
adjustments). The Company and its Subsidiaries and the Trust and its
Subsidiaries do not have any Material liabilities that are not disclosed in the
Disclosure Documents.
Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company and the Trust of this Agreement, and the
Notes as applicable, will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Company, the Trust or any of their respective Subsidiaries
under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, corporate charter or by‑laws, shareholders agreement or any
other agreement or instrument to which the Company, the Trust or any of their
respective Subsidiaries is bound or by which the Company, the Trust or any of
their respective Subsidiaries or any of their respective properties may be bound
or affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Company, the Trust or any
of their respective Subsidiaries or (iii) violate any provision of any statute
or other rule or regulation of any Governmental Authority applicable to the
Company, the Trust or any of their respective Subsidiaries. The Company is not
subject to any borrowing base requirements that are more restrictive than those
in the Material Credit Facility described in clause (a) of the definition
hereof.
Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company or the Trust of this Agreement or the Notes, as applicable.
Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the best knowledge of the Company or the Trust, threatened against or affecting
the Company, the Trust or any of their respective Subsidiaries or any property
of the Company, the Trust or any of their respective Subsidiaries in any court
or before any arbitrator of any kind or before or by any Governmental Authority
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(b)    Neither the Company, the Trust nor any of their respective Subsidiaries
is (i) in default under any agreement or instrument to which it is a party or by
which it is bound, (ii) in violation of any order, judgment, decree or ruling of
any court, arbitrator or Governmental Authority or (iii) in violation of any
applicable law, ordinance, rule or regulation of any Governmental Authority
(including, without limitation, Environmental Laws, the USA PATRIOT Act or any
of the other laws and regulations that are referred to in Section 5.16), which
default or violation could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 5.9.    Taxes. The Company, the Trust and their respective Subsidiaries
have filed all tax returns that are required to have been filed in any
jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which, individually or in
the aggregate, is not Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company, the Trust or a Subsidiary, as the case may
be, has established adequate reserves in accordance with GAAP. The Company knows
of





--------------------------------------------------------------------------------





no basis for any other tax or assessment that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
charges, accruals and reserves on the books of the Company, the Trust and their
respective Subsidiaries in respect of U.S. federal, state or other taxes for all
fiscal periods are adequate. The U.S. federal income tax liabilities of the
Company, the Trust and their respective Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
December 31, 2016.
Section 5.10.    Title to Property; Leases. The Company, the Trust and their
respective Subsidiaries have good and sufficient title to their respective
properties that individually or in the aggregate are Material, including all
such properties reflected in the most recent audited balance sheet referred to
in Section 5.5 or purported to have been acquired by the Company, the Trust or
any of their respective Subsidiaries after such date (except as sold or
otherwise disposed of in the ordinary course of business), in each case free and
clear of Liens prohibited by this Agreement. All leases that individually or in
the aggregate are Material are valid and subsisting and are in full force and
effect except where the failure to be in full force and effect could not
reasonably be expected to have a Material Adverse Effect.
Section 5.11.    Licenses, Permits, Etc. (a) The Company, the Trust and their
respective Subsidiaries own or possess all licenses, permits, franchises,
authorizations, patents, copyrights, proprietary software, service marks,
trademarks and trade names, or rights thereto, that individually or in the
aggregate are Material, without known conflict with the rights of others.
(b)    To the best knowledge of the Company, no product or service of the
Company, the Trust or any of their respective Subsidiaries infringes in any
material respect any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person.
(c)    To the best knowledge of the Company and the Trust, there is no Material
violation by any Person of any right of the Company, the Trust or any of their
respective Subsidiaries with respect to any license, permit, franchise,
authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned or used by the Company, the Trust or any of
their respective Subsidiaries.
Section 5.12.    Compliance with ERISA. (a) The Company, the Trust and each
ERISA Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. Neither the Company, the Trust nor any
ERISA Affiliate has incurred any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans (as defined in section 3 of ERISA), and no event, transaction or condition
has occurred or exists that could, individually or in the aggregate, reasonably
be expected to result in the incurrence of any such liability by the Company,
the Trust or any ERISA Affiliate, or in the imposition of any Lien on any of the
rights, properties or assets of the Company, the Trust or any ERISA Affiliate,
in either case pursuant to Title I or IV of ERISA or to section 430(k) of the
Code or to any such penalty or excise tax‑ provisions under the Code or federal
law or section 4068 of ERISA or by the granting of a security interest in
connection with the amendment of a Plan, other than such liabilities or Liens as
would not be individually or in the aggregate Material.
(b)    Neither the Company, the Trust, nor their respective ERISA Affiliates
maintain or contribute to any Plan that is subject to Title IV of ERISA.





--------------------------------------------------------------------------------





(c)    The Company, the Trust and their respective ERISA Affiliates have not
incurred withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.
(d)    The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715‑60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company, the Trust and their
respective Subsidiaries is not Material.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)‑(D) of the Code. The representation by
the Company and the Trust to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds to be
used to pay the purchase price of the Notes to be purchased by such Purchaser.
Section 5.13.    Private Offering by the Company.    Private Offering by the
Company. Neither the Company nor anyone acting on its behalf has offered the
Notes or any similar Securities for sale to, or solicited any offer to buy the
Notes or any similar Securities from, or otherwise approached or negotiated in
respect thereof with, any Person other than 13 other Institutional Investors
(including the Purchasers), each of which has been offered the Notes at a
private sale for investment. Neither the Company nor anyone acting on its behalf
has taken, or will take, any action that would subject the issuance or sale of
the Notes to the registration requirements of section 5 of the Securities Act or
to the registration requirements of any Securities or blue sky laws of any
applicable jurisdiction.
Section 5.14.    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes hereunder for general corporate purposes of
the Company and its Subsidiaries, including repayment of existing indebtedness
of the Company and its Subsidiaries. No part of the proceeds from the sale of
the Notes hereunder will be used, directly or indirectly, for the purpose of
buying or carrying any margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System (12 CFR 221), or for the
purpose of buying or carrying or trading in any Securities under such
circumstances as to involve the Company in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 5.00% of the value of the consolidated assets of the Company and its
Subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 5.00% of the value of such assets. As used in
this Section, the terms “margin stock” and “purpose of buying or carrying” shall
have the meanings assigned to them in said Regulation U.
Section 5.15.    Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company, the Trust and their respective Subsidiaries as of
November 30, 2017 (including descriptions of the obligors and obligees,
principal amounts outstanding, any collateral therefor and any Guaranties
thereof), since which date there has been no Material change in the amounts,
interest rates, sinking funds, installment payments or maturities of the
Indebtedness of the Trust, the Company or their respective Subsidiaries. Except
as disclosed in Schedule 5.15, neither the Company, the Trust nor any of their
respective Subsidiaries is in default and no waiver of default is currently in
effect, in the payment of any principal or interest on any Indebtedness of the
Company, the Trust or such Subsidiary and no event or condition exists with
respect to any Indebtedness of the Company, the Trust or any of their respective
Subsidiaries that would permit (or that with notice or the





--------------------------------------------------------------------------------





lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.
(b)    Except as disclosed in Schedule 5.15, neither the Company, the Trust nor
any of their respective Subsidiaries has agreed or consented to cause or permit
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien that secures Indebtedness or to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien that secures Indebtedness.
(c)    Neither the Company, the Trust nor any of their respective Subsidiaries
is a party to, or otherwise subject to any provision contained in, any
instrument evidencing Indebtedness of the Company, the Trust or any of their
respective Subsidiaries, any agreement relating thereto or any other agreement
(including, but not limited to, its charter or any other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company and the Trust, except as disclosed in
Schedule 5.15.
Section 5.16.    Foreign Assets Control Regulations, Etc. (a) Neither the
Company, the Trust nor any Controlled Entity (i) is a Blocked Person, (ii) has
been notified that its name appears or may in the future appear on a State
Sanctions List or (iii) is a target of sanctions that have been imposed by the
United Nations or the European Union.
(b)    Neither the Company, the Trust nor any Controlled Entity (i) has
violated, been found in violation of, or been charged or convicted under, any
applicable U.S. Economic Sanctions Laws, Anti‑Money Laundering Laws or
Anti‑Corruption Laws or (ii) to the Company’s knowledge, is under investigation
by any Governmental Authority for possible violation of any U.S. Economic
Sanctions Laws, Anti‑Money Laundering Laws or Anti‑Corruption Laws.
(c)    No part of the proceeds from the sale of the Notes hereunder:
(i)    constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company, the Trust or any Controlled
Entity, directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;
(ii)    will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti‑Money Laundering Laws; or
(iii)    will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti‑Corruption Laws.
(d)    The Company and the Trust have established procedures and controls which
they reasonably believe are adequate (and otherwise comply with applicable law)
to ensure that the Company, the Trust and each Controlled Entity is and will
continue to be in compliance with all applicable U.S. Economic Sanctions Laws,
Anti‑Money Laundering Laws and Anti‑Corruption Laws.





--------------------------------------------------------------------------------





Section 5.17.    Status under Certain Statutes. Neither the Company, the Trust
nor any of their respective Subsidiaries is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.
Section 5.18.    Environmental Matters. Except as set forth in Schedule 5.18:
(a)    Neither the Company, the Trust nor any of their respective Subsidiaries
has knowledge of any claim or has received any notice of any claim and no
proceeding has been instituted asserting any claim against the Company, the
Trust or any of their respective Subsidiaries or any of their respective real
properties or other assets now or formerly owned, leased or operated by any of
them, alleging any damage to the environment or violation of any Environmental
Laws, except, in each case, such as could not reasonably be expected to result
in a Material Adverse Effect.
(b)    Neither the Company, the Trust nor any of their respective Subsidiaries
has knowledge of any facts which would give rise to any claim, public or
private, of violation of Environmental Laws or damage to the environment
emanating from, occurring on or in any way related to real properties now or
formerly owned, leased or operated by any of them or to other assets or their
use, except, in each case, such as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
(c)    Neither the Company, the Trust, nor any of their respective Subsidiaries
has stored any Hazardous Materials on real properties now or formerly owned,
leased or operated by any of them in a manner which is contrary to any
Environmental Law that could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
(d)    Neither the Company, the Trust, nor any of their respective Subsidiaries
has disposed of any Hazardous Materials in a manner which is contrary to any
Environmental Law that could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
(e)    All Buildings on all real properties now owned, leased or operated by the
Company, the Trust or any of their respective Subsidiaries are in compliance
with applicable Environmental Laws, except where failure to comply could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
Section 5.19.    Solvency. As of Closing and after giving effect to the
transactions contemplated by this Agreement and the Notes, neither the Company,
the Guarantors nor any of their Subsidiaries is insolvent on a balance sheet
basis such that the sum of such Person’s assets exceeds the sum of such Person’s
liabilities, such Person is able to pay its debts as they become due, and such
Person has sufficient capital to carry on its business.
Section 5.20.    Contribution Agreement. The Company has delivered to the
Purchasers a true, correct and complete copy of the Contribution Agreement. The
Contribution Agreement is in full force and effect in accordance with its terms,
there are no material claims resulting from non‑performance of the terms thereof
or otherwise or any basis for a material claim by any party to the Contribution
Agreement, nor has there been any waiver of any material terms thereunder.
Section 5.21.    No Fraudulent Intent. Neither the execution and delivery of
this Agreement or the Notes nor the performance of any actions required
hereunder or thereunder is being undertaken by the





--------------------------------------------------------------------------------





Company, any Guarantor or any of their respective Subsidiaries with or as a
result of any actual intent by any of such Persons to hinder, delay or defraud
any entity to which any of such Persons is now or will hereafter become
indebted.
Section 5.22.    Transaction in Best Interests of Company; Consideration. The
transaction evidenced by this Agreement and the Notes is in the best interests
of the Company, the Guarantors, each of their respective Subsidiaries and the
creditors of such Persons. The direct and indirect benefits to inure to the
Company, the Guarantors and each of their respective Subsidiaries pursuant to
this Agreement, the Notes and the Subsidiary Guaranties constitute substantially
more than “reasonably equivalent value” (as such term is used in section 548 of
the Bankruptcy Code) and “valuable consideration,” “fair value,” and “fair
consideration”, (as such terms are used in any applicable state fraudulent
conveyance law), in exchange for the benefits to be provided by the Company, the
Guarantors and each of their respective Subsidiaries pursuant to this Agreement
and the Notes, and but for the willingness of the Guarantors to guaranty the
Notes, the Company would be unable to obtain the financing contemplated
hereunder which financing will enable the Company and its Subsidiaries to have
available financing to refinance existing indebtedness and to conduct and expand
their business.
Section 5.23.    Partners and the Trust. The Trust is the sole general partner
of the Company and owns a 1% general partnership interest and as of each Closing
not less than a 90% limited partnership interest in the Company. The Trust owns
no assets other than its interest in the Company as a general partner and
limited partner, cash, Short‑term Investments and the property described in
Schedule 5.23 hereto.
Section 6.
Representations of the Purchasers.

Section 6.1.    Purchase for Investment. Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.
Section 6.2.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95‑60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95‑60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any





--------------------------------------------------------------------------------





employee benefit plan (or its related trust) that has any interest in such
separate account (or to any participant or beneficiary of such plan (including
any annuitant)) are not affected in any manner by the investment performance of
the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90‑1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91‑38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84‑14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part 1(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96‑23 (the “INHAM Exemption”)) managed by an “in‑house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.





--------------------------------------------------------------------------------





Section 7.    Information as to Company.
Section 7.1.    Financial and Business Information. The Company shall cause to
be delivered to each Purchaser and each holder of a Note that is an
Institutional Investor:
(a)    Quarterly Statements - within 60 days (or such shorter period as is the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each quarterly
fiscal period in each fiscal year of the Trust (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of,
(i)    a consolidated unaudited balance sheet of the Trust and its Subsidiaries
as at the end of such quarter, and
(ii)    consolidated unaudited statements of income, changes in shareholders’
equity and cash flows of the Trust and its Subsidiaries for such quarter and (in
the case of the second and third quarters) for the portion of the fiscal year
ending with such quarter, setting forth in each case in comparative form the
figures for the corresponding periods in the previous fiscal year, all in
reasonable detail, prepared in accordance with GAAP applicable to quarterly
financial statements generally, and certified by a Senior Financial Officer as
fairly presenting, in all material respects, the financial position of the
companies being reported on and their results of operations and cash flows,
subject to changes resulting from year‑end adjustments, provided that delivery
within the time period specified above of copies of the Trust’s Quarterly Report
on Form 10‑Q (the “Form 10‑Q”) prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a) as to the Trust;
(b)    Annual Statements - within 100 days (or such shorter period as is the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each fiscal
year of the Trust, duplicate copies of:
(i)    a consolidated audited balance sheet of the Trust and its Subsidiaries,
as at the end of such year, and
(ii)    consolidated audited statements of income, changes in shareholders’
equity and cash flows of the Trust and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
provided that the delivery within the time period specified above of the Trust’s
Annual Report on Form 10‑K (the “Form 10‑K”) for such fiscal year (together with
the Trust’s annual report to shareholders, if any, prepared pursuant to Rule
14a‑3 under the Securities Exchange Act of 1934) prepared in accordance with the
requirements therefor and the accounting





--------------------------------------------------------------------------------





opinion required herein and filed with the SEC, shall be deemed to satisfy the
requirements of this Section 7.1(b);
(c)    SEC and Other Reports - promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Company, the Trust or any of their respective Subsidiaries to its principal
lending banks as a whole (excluding information sent to such banks in the
ordinary course of administration of a bank facility, such as information
relating to pricing and borrowing availability) or to its public Securities
holders generally, and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such Purchaser or
holder), and each prospectus and all amendments thereto filed by the Trust or
any of its Subsidiaries with the SEC and of all press releases and other
statements made available generally by the Company, the Trust or any of their
respective Subsidiaries to the public concerning developments that are Material;
(d)    Notice of Default or Event of Default - promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company or the Trust is taking or
proposes to take with respect thereto;
(e)    ERISA Matters - promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company, the
Trust or an ERISA Affiliate proposes to take with respect thereto:
(i)    with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company, the Trust or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or
(iii)    any event, transaction or condition that could result in the incurrence
of any liability by the Company, the Trust or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company, the Trust or any ERISA
Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, could reasonably be expected to have a
Material Adverse Effect;
(f)    Notices from Governmental Authority - promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company, the Trust or
any of their Subsidiaries from any federal or state Governmental Authority
relating to any order, ruling, statute or other law or regulation that could
reasonably be expected to have a Material Adverse Effect;
(g)    Resignation or Replacement of Auditors - within ten days following the
date on which the Company’s or the Trust’s auditors resign or the Company or the
Trust elects to change auditors, as the case





--------------------------------------------------------------------------------





may be, notification thereof, together with such supporting information as the
Required Holders may request; and
(h)    Requested Information - with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company, the Trust or any of their respective
Subsidiaries (including, but without limitation, actual copies of the Trust’s
Form 10‑Q and Form 10‑K) or relating to the ability of the Company or the Trust
to perform its obligations hereunder and under the Notes or the ability of any
Subsidiary Guarantor to perform its obligations under its Subsidiary Guaranty as
from time to time may be reasonably requested by any such Purchaser or holder of
a Note.
Section 7.2.    Officer’s Certificate. Each set of financial statements
delivered to a Purchaser or a holder of a Note pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer:
(a)    Covenant Compliance - setting forth the information from such financial
statements that is required in order to establish whether the Company, and the
Trust, as applicable, were in compliance with the requirements of Section 10
during the quarterly or annual period covered by the statements then being
furnished (including with respect to each such provision that involves
mathematical calculations, the information from such financial statements that
is required to perform such calculations), and detailed calculations of the
maximum or minimum amount, ratio or percentage, as the case may be, permissible
under the terms of such Section, and the calculation of the amount, ratio or
percentage then in existence. In the event that the Company, the Trust or any of
their respective Subsidiaries has made an election to measure any financial
liability using fair value (which election is being disregarded for purposes of
determining compliance with this Agreement pursuant to Section 23.2) as to the
period covered by any such financial statements, such Senior Financial Officer
shall include a reconciliation from GAAP with respect to such election;
(b)    Event of Default - certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Trust,
the Company and their respective Subsidiaries from the beginning of the
quarterly or annual period covered by the statements then being furnished to the
date of the certificate and that such review shall not have disclosed the
existence during such period of any condition or event that constitutes a
Default or an Event of Default or, if any such condition or event existed or
exists (including, without limitation, any such event or condition resulting
from the failure of the Trust, the Company or any of their respective
Subsidiaries to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Trust or the Company shall have
taken or proposes to take with respect thereto;
(c)    Guarantors - certifying that each Subsidiary Guarantor is a Subsidiary of
the Trust; and the Company is and was a Subsidiary of the Trust from the
beginning of the quarterly or annual period covered by the statements then being
furnished to the date of the certificate; and
(d)    Unencumbered Real Estate Certificate - listing each of the properties
comprising Unencumbered Real Estate and certifying that all Unencumbered Real
Estate so listed fully qualifies as such under the applicable criteria in this
Agreement, listing any additions or removals of Unencumbered Real Estate during
such accounting period, as appropriate, and including such information as may
reasonably be required to determine the economic and physical occupancy of said
Unencumbered Real Estate and the Operating Cash Flow from such Unencumbered Real
Estate during such period.





--------------------------------------------------------------------------------





Section 7.3.    Visitation. The Company and the Trust shall permit the
representatives of each Purchaser and each holder of a Note that is an
Institutional Investor:
(a)    No Default - if no Default or Event of Default then exists, at the
expense of such Purchaser or such holder and upon reasonable prior notice to the
Company and the Trust, to visit the principal executive office of the Company
and the Trust, to discuss the affairs, finances and accounts of the Company, the
Trust and their respective Subsidiaries with the Company’s and the Trust’s
officers, and (with the consent of the Company and the Trust, which consent will
not be unreasonably withheld) its independent public accountants, and (with the
consent of the Company and the Trust, which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company and the Trust
and each Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and
(b)    Default - if a Default or Event of Default then exists, at the expense of
the Company and the Trust to visit and inspect any of the offices or properties
of the Company and the Trust or any of their Subsidiaries, to examine all their
respective books of account, records, reports and other papers, to make copies
and extracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective officers and independent public accountants (and
by this provision the Company and the Trust authorizes said accountants to
discuss the affairs, finances and accounts of the Company and the Trust and
their respective Subsidiaries), all at such times and as often as may be
requested.
Section 7.4.    Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officers’
Certificates that are required to be delivered by the Company and the Trust
pursuant to Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have
been delivered if the Company or the Trust satisfies any of the following
requirements:
(i)    such financial statements satisfying the requirements of Section 7.1(a)
or (b) and related Officer’s Certificate satisfying the requirements of
Section 7.2 are delivered to each Purchaser and each holder of a Note by e‑mail;
(ii)    the Trust shall have timely filed such Form 10‑Q or Form 10‑K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC and shall have made such form and the related Officer’s
Certificate satisfying the requirements of Section 7.2 available on its home
page on the internet, which is located at http://rgpt.com as of the date of this
Agreement;
(iii)    such financial statements satisfying the requirements of Section 7.1(a)
or Section 7.1(b) and related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 are timely posted by or on behalf of the Company and
the Trust on IntraLinks or on any other similar website to which each Purchaser
and each holder of Notes has free access; or
(iv)    the Trust shall have filed any of the items referred to in
Section 7.1(c) with the SEC and shall have made such items available on its home
page on the internet or on IntraLinks or on any other similar website to which
each holder of Notes has free access;
provided, however, that in the case of any of clauses (ii), (iii) or (iv), the
Company and the Trust shall have given each Purchaser and each holder of a Note
prior written notice, which may be by e‑mail or in accordance with Section 18,
of such posting or filing in connection with each delivery, provided further,
that upon request





--------------------------------------------------------------------------------





of any Purchaser or holder of a Note to receive paper copies of such forms,
financial statements and Officer’s Certificates or to receive them by e‑mail,
the Company and the Trust will promptly e‑mail them or deliver such paper
copies, as the case may be, to such Purchaser or holder.
Section 8.
Payment and Prepayment of the Notes.

Section 8.1.    Maturity. As provided therein, the entire unpaid principal
balance of each Series A Note, each Series B Note and each Series C Note shall
be due and payable on the Maturity Date thereof.
Section 8.2.    Optional Prepayments with Make‑Whole Amount. (a) The Company
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of the Notes of any series, in an amount not less
than 10% of the aggregate principal amount of the Notes of such series then
outstanding in the case of a partial prepayment, at 100% of the principal amount
so prepaid, and the Make‑Whole Amount determined for the prepayment date with
respect to such principal amount. The Company will give each holder of the Notes
to be prepaid written notice of each optional prepayment under this Section 8.2
not less than ten days and not more than 60 days prior to the date fixed for
such prepayment unless the Company and the Required Holders agree to another
time period pursuant to Section 17. Each such notice shall specify such date
(which shall be a Business Day), the aggregate principal amount of the Notes to
be prepaid on such date, the principal amount of each Note held by such holder
to be prepaid (determined in accordance with Section 8.3), and the interest to
be paid on the prepayment date with respect to such principal amount being
prepaid, and shall be accompanied by a certificate of a Senior Financial Officer
as to the estimated Make‑Whole Amount due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation. Two Business Days prior to such
prepayment, the Company shall deliver to each holder of Notes a certificate of a
Senior Financial Officer specifying the calculation of such Make‑Whole Amount as
of the specified prepayment date.
(b)    Notwithstanding anything contained in this Section 8.2 to the contrary,
if and so long as any Default or Event of Default shall have occurred and be
continuing, any partial prepayment of the Notes pursuant to the provisions of
Section 8.2(a) shall be allocated among all of the Notes of all series at the
time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof.
Section 8.3.    Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes of any series pursuant to Section 8.2, the principal
amount of the Notes of each series to be prepaid shall be allocated among all of
the Notes of such series at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment.
Section 8.4.    Maturity; Surrender, Etc. In the case of each prepayment of
Notes of any series pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make‑Whole Amount, if any. From and after such date,
unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Make‑Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Company and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.
Section 8.5.    Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or





--------------------------------------------------------------------------------





(b) pursuant to an offer to purchase made by the Company or an Affiliate pro
rata to the holders of all Notes at the time outstanding upon the same terms and
conditions. Any such offer shall provide each holder with sufficient information
to enable it to make an informed decision with respect to such offer, and shall
remain open for at least 15 Business Days. If the holders of more than 50% of
the principal amount of the Notes then outstanding accept such offer, the
Company shall promptly notify the remaining holders of such fact and the
expiration date for the acceptance by holders of Notes of such offer shall be
extended by the number of days necessary to give each such remaining holder at
least five (5) Business Days from its receipt of such notice to accept such
offer. The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.
Section 8.6.    Make‑Whole Amount. “Make‑Whole Amount” means, with respect to
any Note, an amount equal to the excess, if any, of the Discounted Value of the
Remaining Scheduled Payments with respect to the Called Principal of such Note
over the amount of such Called Principal, provided that the Make‑Whole Amount
may in no event be less than zero. For the purposes of determining the
Make‑Whole Amount, the following terms have the following meanings:
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on such Note is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
.50% over the yield to maturity implied by the ask‑side yield(s) reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on‑the‑run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the ask‑side yields Reported for the applicable most recently issued
actively traded on‑the‑run U.S. Treasury securities with the maturities (1)
closest to and greater than such Remaining Average Life and (2) closest to and
less than such Remaining Average Life. The Reinvestment Yield shall be rounded
to the number of decimal places as appears in the interest rate of the
applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, .50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity





--------------------------------------------------------------------------------





having a term equal to the Remaining Average Life of such Called Principal as of
such Settlement Date. If there is no such U.S. Treasury constant maturity having
a term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360‑day year composed of twelve 30‑day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under such Note, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.4 or Section 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
Section 8.7.    Payments Due on Non‑Business DaysSection 8.7.    Payments Due on
Non‑Business Days. Anything in this Agreement or the Notes to the contrary
notwithstanding (but without limiting the requirement in Section 8.2 that the
notice of any optional prepayment specify a Business Day as the date fixed for
such prepayment), (x) subject to clause (y), any payment of interest on any Note
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day without including the additional days elapsed in the
computation of the interest payable on such next succeeding Business Day; and
(y) any payment of principal of or Make‑Whole Amount on any Note (including
principal due on the Maturity Date of such Note) that is due on a date that is
not a Business Day shall be made on the next succeeding Business Day and shall
include the additional days elapsed in the computation of interest payable on
such next succeeding Business Day.
Section 8.8.    Change of Control Prepayment. (a) Promptly, and in any event
within five (5) Business Days of any Responsible Officer becoming aware that a
Change of Control has occurred (which shall be deemed to have occurred on the
actual closing of any transaction which constitutes a Change of Control within
the meaning of clause (b) of the definition of “Change of Control”), the Trust
and the Company shall give written notice (the “Company/Trust Notice”) of such
fact to all holders of the Notes.
(b)    The Company/Trust Notice shall (i) describe the facts and circumstances
of such Change of Control in reasonable detail, (ii) refer to this Section 8.8
and the rights of the holders hereunder and state that a Change of Control has
occurred, (iii) contain an offer by the Company to prepay the entire unpaid
principal amount of Notes held by each holder, together with interest thereon to
the prepayment date selected





--------------------------------------------------------------------------------





by the Company with respect to each Note but without any Make‑Whole Amount with
respect to each such Note, which prepayment shall be on a date specified in the
Company/Trust Notice, which date shall be a Business Day not less than 30 days
and not more than 60 days after such Company/Trust Notice is given and (iv)
request each holder to notify the Company in writing by a stated date (the
“Change of Control Response Date”), which date is not less than 15 days after
such holder’s receipt of the Company/Trust Notice, of its acceptance or
rejection of such prepayment offer. If a holder does not notify the Company as
provided above, then the holder shall be deemed to have rejected such offer.
(c)    On the prepayment date specified in the Company/Trust Notice, the entire
unpaid principal amount of the Notes held by each holder of Notes who has
accepted such prepayment offer (in accordance with subclause (iv) of subsection
(b)), together with interest thereon to the prepayment date with respect to each
such Note but without payment of any Make‑Whole Amount with respect thereto
shall become due and payable.
Section 9.
Affirmative Covenants.

The Company covenants that, so long as any of the Notes are outstanding:
Section 9.1.    Compliance with Laws. Without limiting Section 10.4, the Company
and the Trust will, and will cause each of their respective Subsidiaries to,
comply with all laws, ordinances or governmental rules or regulations to which
each of them is subject, including, without limitation, ERISA, Environmental
Laws, the USA PATRIOT Act and the other laws and regulations that are referred
to in Section 5.16, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non‑compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 9.2.    Insurance. The Company and the Trust will, and will cause each
of their respective Subsidiaries to, maintain, with financially sound and
reputable insurers, insurance with respect to their respective properties and
businesses against such casualties and contingencies, of such types, on such
terms and in such amounts (including deductibles, co‑insurance and
self‑insurance, if adequate reserves are maintained with respect thereto) as is
customary in the case of entities of established reputations engaged in the same
or a similar business and similarly situated.
Section 9.3.    Maintenance of Properties. The Company and the Trust will, and
will cause each of their respective Subsidiaries to, maintain and keep, or cause
to be maintained and kept, their respective properties in good repair, working
order and condition (other than ordinary wear and tear), so that the business
carried on in connection therewith may be properly conducted at all times,
provided that this Section shall not prevent the Company, the Trust or any their
respective Subsidiaries from discontinuing the operation and the maintenance of
any of their properties if such discontinuance is desirable in the conduct of
their business and the Company and the Trust have concluded that such
discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 9.4.    Payment of Taxes and Claims. The Company and the Trust will, and
will cause each of their Subsidiaries to, file all tax returns required to be
filed in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies imposed on them or any of their properties, assets, income or
franchises, to the extent the same





--------------------------------------------------------------------------------





have become due and payable and before they have become delinquent and all
claims for which sums have become due and payable that have or might become a
Lien on properties or assets of the Company, the Trust or any of their
respective Subsidiary, provided that neither the Company, the Trust nor any of
their respective Subsidiaries need pay any such tax, assessment, charge, levy or
claim if (i) the amount, applicability or validity thereof is contested by the
Company, the Trust or such Subsidiary on a timely basis in good faith and in
appropriate proceedings, and the Company, the Trust or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company, the Trust or such Subsidiary or (ii) the nonpayment of all such
taxes, assessments, charges, levies and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 9.5.    Corporate Existence, Etc. (a) Subject to Section 10.2, the
Company and the Trust will at all times preserve and keep their existence as a
partnership and real estate investment trust, respectively, in full force and
effect. Subject to Section 10.2, the Company and the Trust will at all times
preserve and keep in full force and effect the corporate existence of each of
their respective Subsidiaries (unless merged into the Company or a Wholly‑Owned
Subsidiary) and all rights and franchises of the Company, the Trust and their
respective Subsidiaries unless, in the good faith judgment of the Company or the
Trust, the termination of or failure to preserve and keep in full force and
effect such corporate existence, right or franchise could not, individually or
in the aggregate, have a Material Adverse Effect.
(b)    The Trust will at all times (a) be the sole general partner of the
Company, (b) own not less than 51% of the partnership interests in the Company,
and in any event the largest percentage interest of any partner in the Company
and (c) be responsible for making all major and day‑to‑day operational and
management decisions to be made by the Company in the conduct of its business.
Without the prior written consent of the Required Holders, the Trust shall not
own any assets other than its interest in the Company as a general partner and a
limited partner, cash, Short‑term Investments and the property described in
Schedule 5.23.
Section 9.6.    Books and Records. The Company and the Trust will, and will
cause each of their respective Subsidiaries to, maintain proper books of record
and account in conformity with GAAP and all applicable requirements of any
Governmental Authority having legal or regulatory jurisdiction over the Company,
the Trust or such Subsidiary, as the case may be. The Company and the Trust
will, and will cause each of their respective Subsidiaries to, keep books,
records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets. The Company, the Trust and their
respective Subsidiaries have devised a system of internal accounting controls
sufficient to provide reasonable assurances that their respective books,
records, and accounts accurately reflect all transactions and dispositions of
assets and the Company and the Trust will, and will cause each of their
respective Subsidiaries to, continue to maintain such system.
Section 9.7.    Subsidiary Guarantors. (a) The Trust will cause each of its
Subsidiaries that guarantees or otherwise becomes liable at any time, whether as
a borrower or an additional or co‑borrower or otherwise, for or in respect of
any Indebtedness under any Material Credit Facility to concurrently therewith:
(i)    enter into an agreement in form and substance satisfactory to the
Required Holders providing for the guaranty by such Subsidiary, on a joint and
several basis with all other such Subsidiaries of the Trust, of (x) the prompt
payment in full when due of all amounts payable by the Company or the Trust
pursuant to the Notes (whether for principal, interest, Make‑Whole Amount or
otherwise) and this Agreement, including, without limitation, all indemnities,
fees and expenses payable by the Company or the Trust thereunder and (y) the
prompt, full and faithful performance, observance and discharge by the Company
or the Trust of each and every covenant, agreement,





--------------------------------------------------------------------------------





undertaking and provision required pursuant to the Notes or this Agreement to be
performed, observed or discharged by it (a “Subsidiary Guaranty”); and
(ii)    deliver the following to each of holder of a Note:
(w)    an executed counterpart of such Subsidiary Guaranty;
(x)    a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5.1, 5.2, 5.6, 5.7, 5.8, 5.9, 5.10, 5.11, 5.12, 5.15, 5.16, 5.17 and 5.18 of
this Agreement (but with respect to such Subsidiary and such Subsidiary Guaranty
rather than the Company);
(y)    all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and good standing of such
Subsidiary and the due authorization by all requisite action on the part of such
Subsidiary of the execution and delivery of such Subsidiary Guaranty and the
performance by such Subsidiary of its obligations thereunder; and
(z)    an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary and such Subsidiary Guaranty
as the Required Holders may reasonably request.
(b)    Subject and subordinate to the requirements of Section 9.7(a), at the
election of the Trust and by written notice to each holder of Notes, any
Subsidiary Guarantor may be discharged from all of its obligations and
liabilities under its Subsidiary Guaranty and shall be automatically released
from its obligations thereunder without the need for the execution or delivery
of any other document by the holders or any other Person, provided, in each
case, that (i) after giving effect to such release no Default or Event of
Default shall have occurred and be continuing, (ii) no amount is then due and
payable under such Subsidiary Guaranty, (iii) if any fee or other form of
consideration is given to any holder of Indebtedness of the Company expressly
for the purpose of such release, holders of Notes shall receive equivalent
consideration and (iv) each holder of Notes shall have received a certificate of
a Responsible Officer to the foregoing effect and setting forth the information
(including reasonably detailed computations) reasonably required to establish
compliance with the foregoing requirements.
Section 9.8.    Most Favored Lender. (a) If at any time a Material Credit
Facility shall contain any financial covenant that relates to one or more
numerical measures of the financial condition or results of operations
(consolidated or otherwise) of the Company or the Trust (however expressed and
whether stated as a ratio, as a fixed threshold, as an event of default, or
otherwise, including, without limitation, financial covenants of the type
included in Section 6.19, 6.21(iii) and 6.21(iv) of the Material Credit Facility
described in clause (a) of the definition of “Material Credit Facility”) (or any
thereof shall be amended, restated or otherwise modified) and such financial
covenant is not contained in this Agreement or would be more beneficial,
directly or indirectly, to the holders of the Notes than the financial covenants
in Sections 10.7 through 10.10 of this Agreement as of the date hereof (any such
financial covenant, a “Financial Covenant”), then the Company shall promptly
(but in any event within ten Business Days from the occurrence thereof) provide
written notice thereof to the holders of the Notes, which notice shall refer
specifically to this Section 9.8 and shall describe in reasonable detail the
Financial Covenant and the relevant ratios or thresholds contained therein.
Thereupon, such Financial Covenant shall be deemed automatically incorporated by
reference into Section 10 of this Agreement, mutatis mutandis, as if set forth
fully herein, without any further





--------------------------------------------------------------------------------





action required on the part of any Person, effective as of the date when such
Financial Covenant became effective under such Material Credit Facility. Upon
the request of the Required Holders, the Company shall enter into an additional
agreement or an amendment to this Agreement (as the Required Holders may
request), evidencing the incorporation of such Financial Covenant into this
Agreement substantially as provided for in the Material Credit Facility.
Notwithstanding the foregoing, this Section shall not apply to covenants
contained in any agreements or documents evidencing or securing Non‑recourse
Indebtedness.
(b)    So long as no Default or Event of Default is then in effect, any
Financial Covenant incorporated into this Agreement pursuant to Section 9.8(a)
shall automatically without any action required to be taken by the Company or
any holder of Notes (i) be subject to any subsequent waiver of the correlative
covenant to such Financial Covenant under the Material Credit Facility for the
same time period as waived thereunder, (ii) be deemed amended, restated or
otherwise modified in this Agreement to the same effect as the correlative
covenant to such Financial Covenant shall be amended, restated or otherwise
modified under the Material Credit Facility and (iii) be deemed deleted from
this Agreement at such time as the correlative covenant to such Financial
Covenant shall be deleted from the Material Credit Facility or at such time as
the applicable Material Credit Facility shall be terminated and, in the case of
any such termination, no amounts of principal or interest shall be outstanding
thereunder. In any such case under clauses (i), (ii) or (iii) above, the Company
shall promptly (but in any event within five Business Days from the occurrence
thereof) provide written notice thereof to the holders of the Notes, which
notice shall refer specifically to this Section 9.8, shall include a statement
that no Default or Event of Default is then in existence and shall describe in
reasonable detail the relevant waiver, amendment, restatement, modification or
deletion of such Financial Covenant. Notwithstanding the foregoing, and for the
avoidance of doubt, in no event shall the financial covenants contained in
Sections 10.7 through 10.10 hereof be deleted or amended, restated or otherwise
modified pursuant to this Section 9.8 in a way that would be less beneficial,
directly or indirectly, to the holders of the Notes than such Sections 10.7
through 10.10 as in effect on the date hereof (and as amended or modified other
than pursuant to Section 9.8(a)). Upon the request of the Company, the holders
of the Notes shall enter into an additional agreement, waiver or an amendment to
this Agreement (as the Required Holders may request), evidencing such waiver,
amendment, restatement, modification or deletion of such Financial Covenant in
the Material Credit Facility.
(c)    To the extent that the Company shall directly or indirectly pay or cause
to be paid any remuneration, by way of fee, additional interest or otherwise, as
consideration for or as an inducement to the entering into by any financier
under any Material Credit Facility of any waiver, amendment, restatement,
modification or deletion of any Financial Covenant under such Material Credit
Facility for the purpose of curing, avoiding or potentially avoiding a current
or future default under such Material Credit Facility, the Company shall pay
equivalent consideration on the same terms, ratably to each holder of Notes
(based, in the case of the holders of the Notes, on the outstanding balance of
the Notes, and in the case of the lenders under the Material Credit Facility,
the commitments of such lenders under the Material Credit Facility).
Section 9.9.    Purchasers Covenant Related to Subsidiary Guaranty. The
Purchasers (on behalf of themselves and their successors and assigns) hereby
expressly agree to the provisions of the fourth paragraph of Section 1 of the
Subsidiary Guaranty.
Section 10.
Negative Covenants.

The Company covenants that so long as any of the Notes are outstanding:
Section 10.1.    Transactions with Affiliates. The Trust and the Company will
not and will not permit any of their Subsidiaries to enter into directly or
indirectly any Material transaction or group of related





--------------------------------------------------------------------------------





transactions (including without limitation the purchase, lease, sale or exchange
of properties of any kind or the rendering of any service) with any Affiliate
(other than the Company, the Trust or another Subsidiary), except in the
ordinary course and pursuant to the reasonable requirements of the Company’s,
the Trust’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Company, the Trust or such Subsidiary than would be
obtainable in a comparable arm’s‑length transaction with a Person not an
Affiliate and those in existence as of the Closing as set forth on Schedule 5.4
to this Agreement.
Section 10.2.    Merger, Consolidation, Etc. The Trust and the Company will not,
and will not permit any Subsidiary Guarantor to, consolidate with or merge with
any other Person or convey, transfer or lease all or substantially all of its
assets in a single transaction or series of transactions to any Person unless:
(a)    the successor formed by such consolidation or the survivor of such merger
or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of the Trust, the Company or such Subsidiary
Guarantor as an entirety, as the case may be, shall be a solvent corporation,
limited liability company or partnership organized and existing under the laws
of the United States or any state thereof (including the District of Columbia),
and, if the Trust, the Company or such Subsidiary Guarantor is not such
corporation, limited liability company or partnership (i) such corporation,
limited liability company or partnership shall have executed and delivered to
each holder of any Notes its assumption of the due and punctual performance and
observance of each covenant and condition of this Agreement (in the case of a
successor to the Trust or the Company), the Notes (in the case of a successor to
the Company) or the related Subsidiary Guaranty (in the case of a successor to a
Subsidiary Guarantor), as the case may be and (ii) such corporation, limited
liability company or partnership shall have caused to be delivered to each
holder of any Notes an opinion of nationally recognized independent counsel, or
other independent counsel reasonably satisfactory to the Required Holders, to
the effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof;
(b)    each Subsidiary Guarantor under any Subsidiary Guaranty that is
outstanding at the time such transaction or each transaction in such a series of
transactions occurs reaffirms its obligations under such Subsidiary Guaranty in
writing at such time pursuant to documentation that is reasonably acceptable to
the Required Holders; and
(c)    immediately before and immediately after giving effect to such
transaction or each transaction in any such series of transactions, no Default
or Event of Default shall have occurred and be continuing.
No such conveyance, transfer or lease of substantially all of the assets of the
Company or the Trust shall have the effect of releasing the Company, the Trust
or any successor partnership, real estate investment trust, corporation or
limited liability company that shall theretofore have become such in the manner
prescribed in this Section 10.2 from its liability under this Agreement or the
Notes, as applicable.
Section 10.3.    Line of Business. The Company and the Trust will not and will
not permit any of their respective Subsidiaries to engage in any business if, as
a result, the general nature of the business in which the Company, the Trust and
their respective Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Company, the Trust and their respective Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in Schedule 10.3.





--------------------------------------------------------------------------------





Section 10.4.    Economic Sanctions, Etc. The Company and the Trust will not,
and will not permit any Controlled Entity to (a) become (including by virtue of
being owned or controlled by a Blocked Person), own or control a Blocked Person
or (b) directly or indirectly have any investment in or engage in any dealing or
transaction (including any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would cause any holder or any affiliate of such holder to be in
violation of, or subject to sanctions under, any law or regulation applicable to
such holder, or (ii) is prohibited by or subject to sanctions under any U.S.
Economic Sanctions Laws.
Section 10.5.    Liens. Neither the Company nor the Trust will, nor will either
of them permit any of their respective Subsidiaries to directly or indirectly
create, incur, assume or permit to exist (upon the happening of a contingency or
otherwise) any Lien on or with respect to any property or asset (including,
without limitation, any document or instrument in respect of goods or accounts
receivable) of the Company, the Trust or any such Subsidiary, whether now owned
or held or hereafter acquired, or any income or profits therefrom, or assign or
otherwise convey any right to receive income or profits, except:
(a)    Liens in favor of the Company or the Trust on all or part of the assets
of Subsidiaries of such Person securing Indebtedness owing by Subsidiaries of
such Person to such Person;
(b)    Liens on properties to secure taxes, assessments and other governmental
charges or claims for labor, material or supplies in respect of obligations not
overdue or which are being contested as permitted by Section 9.4;
(c)    deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;
(d)    Liens on properties or any interest therein (including the rents, issues
and profits therefrom) in respect of judgments or awards, which would not
constitute an Event of Default under Section 11(i);
(e)    encumbrances on properties consisting of easements, rights of way, zoning
restrictions, Leases and other occupancy agreements, restrictions on the use of
real property and defects and irregularities in the title thereto, landlord’s or
lessor’s Liens under Leases to which the Company, any Guarantor or a Subsidiary
of such Person is a party, and other minor non‑monetary Liens or encumbrances
none of which interferes materially with the use of the property affected in the
ordinary conduct of the business of the Company, the Guarantors or their
Subsidiaries, which defects do not individually or in the aggregate have a
materially adverse effect on the business of the Company or any of the
Guarantors individually or of such Person and its Subsidiaries on a Consolidated
basis; and
(f)    Liens on properties or interests therein to secure Indebtedness of the
Trust, the Company or any Subsidiary provided that such Liens and the
Indebtedness secured thereby are permitted under this Agreement including,
without limitation, under Sections 10.6 through 10.10, and provided, further,
that notwithstanding the foregoing, the Company and the Trust shall not, and
shall not permit any of their respective Subsidiaries to, secure any
Indebtedness outstanding under or pursuant to any Material Credit Facility
pursuant to this Section 10.5(f) unless and until the Notes (and any guaranty
delivered in connection therewith) shall concurrently be secured equally and
ratably with such Indebtedness pursuant to documentation reasonably acceptable
to the Required Holders in substance and in form, including, without limitation,
an intercreditor agreement and opinions of





--------------------------------------------------------------------------------





counsel to the Company, the Trust and/or any such Subsidiary, as the case may
be, from counsel that is reasonably acceptable to the Required Holders.
Section 10.6.    Subsidiary Indebtedness. In addition to, and not in limitation
of, any other restrictions in this Agreement, the Trust and the Company will not
permit their respective Subsidiaries (other than the Company) to create, incur,
assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness of the type described in any of clauses (a) through
(g) of the definition thereof other than:
(a)    Unsecured Indebtedness (including, for clarity, Recourse Indebtedness) of
Subsidiary Guarantors,
(b)    Non‑recourse Indebtedness of Subsidiaries, and
(c)    in addition to Indebtedness permitted under subclauses (a) and (b) above,
all other Indebtedness of Subsidiaries, provided that the aggregate principal
amount of such other Indebtedness of Subsidiaries at any time does not exceed
15% of the Consolidated Total Adjusted Asset Value.
Section 10.7.    Limitation on Indebtedness. Neither the Company nor the Trust
will permit the ratio of Consolidated Total Liabilities to Consolidated Total
Adjusted Asset Value to exceed 60%.
Section 10.8.    Limitation on Priority Indebtedness. Neither the Company nor
the Trust will permit the ratio of (a) the sum of (i) Secured Indebtedness of
the Trust, the Company and their Subsidiaries plus (ii) Unsecured Indebtedness
of Subsidiaries which are not Subsidiary Guarantors to (b) Consolidated Total
Adjusted Asset Value, to exceed 40%.
Section 10.9.    Limitation on Unsecured Indebtedness. Neither the Company nor
the Trust will at any time permit the ratio of (i) Consolidated Total
Unencumbered Asset Value to (ii) Unsecured Indebtedness of the Trust, the
Company and their Subsidiaries to be less than 1.50 to 1.00.
Section 10.10.    Fixed Charge Ratio. Neither the Company nor the Trust will
permit the ratio of Consolidated Operating Cash Flow to Fixed Charges to be less
than 1.50 to 1.00, as calculated for the most recent four fiscal quarters ended;
provided, however, that for purposes of determining compliance with this
covenant, prior to such time as the Company or the Trust has owned and operated
a parcel of Real Estate for (4) full fiscal quarters, the Operating Cash Flow
with respect to such parcel of Real Estate for the number of full fiscal
quarters which the Company or the Trust has owned and operated such parcel of
Real Estate as annualized shall be utilized. Additionally, for the purposes of
calculating Consolidated Operating Cash Flow under this Section, Operating Cash
Flow attributable to any Redevelopment Property shall be included even if such
Redevelopment Property is then being valued at cost for the purposes of
calculating the Company’s Consolidated Total Adjusted Asset Value. For the
purposes of this Section, the Operating Cash Flow and Debt Service attributable
to any Real Estate and the principal indebtedness repaid as a part of such sale
shall be excluded from the calculations when such Real Estate is sold.
Section 10.11.    Sale of Assets. Neither the Trust, nor the Company will, nor
will they permit their respective Subsidiaries to, (i) without limiting any
transaction permitted by Section 10.2 hereof, enter into any transaction or
series of transactions which would result in the sale, lease, transfer or other
disposition in each case, of all or substantially all of the collective assets
of the Trust and its Subsidiaries; or (ii) sell, lease, transfer or otherwise
dispose of any individual Real Estate which has been Unencumbered Real Estate
without regard to satisfaction of conditions set forth in (a) through (g) in the
definition thereof (or any Subsidiary





--------------------------------------------------------------------------------





which owns such individual Real Estate), having a sales price that would exceed
5% of Consolidated Total Adjusted Asset Value unless after giving effect to such
disposition, there is no Event of Default.
Section 10.12.    Restriction on Certain Investments. Neither the Company nor
the Trust will, nor will either of them permit any of its Subsidiaries to, make
or permit to exist or to remain outstanding any Investment:
(a)    in any Subsidiary of the Company or the Trust that is not 100% owned by
the Company or the Trust or in Unconsolidated Affiliates except Investments in
Subsidiaries of the Company or the Trust that are not 100% owned by the Company
or the Trust or in Unconsolidated Affiliates, which Subsidiaries or
Unconsolidated Affiliates are engaged in the ownership of Real Estate or
development activity pursuant to Section 10.13, provided that in no event shall
such Investments exceed fifteen percent (15%) of the Company’s Consolidated
Total Adjusted Asset Value in the aggregate without the prior written consent of
the Required Holders;
(b)    in any development activity, whether directly or through a Subsidiary or
Unconsolidated Affiliate, except in development activity permitted by
Section 10.13 which at any time has a total cost (including acquisition,
construction and other costs), whether such total costs are incurred directly by
the Company, the Trust or such Subsidiary or through an Investment in an
Unconsolidated Affiliate permitted under this Agreement, individually for each
development project that is not in excess of ten percent (10%) of the
Consolidated Total Adjusted Asset Value of the Company, and in the aggregate for
all development projects that are not in excess of fifteen percent (15%) of the
Consolidated Total Adjusted Asset Value of the Company. For the purposes of
calculating the cost of developments by Subsidiaries or Unconsolidated
Affiliates, the cost of such developments shall be based upon the Company’s
interest in such Subsidiaries or Unconsolidated Affiliates. For purposes of this
Section 10.12(b) and Section 10.13, the term “total cost” shall not include (i)
costs specifically reimbursable by tenants or shadow anchors (other than through
rent or a gross up of rent), (ii) capitalized general and administrative
expenses, or (iii) operating expenses and interest to the extent of operating
income received from the applicable development property; and
(c)    whether directly or through a Subsidiary or an Unconsolidated Affiliate,
in undeveloped parcels of Real Estate which in the aggregate exceed five percent
(5%) of the Consolidated Total Adjusted Asset Value of the Company, provided
that the acquisition or holding of any outlots or property adjacent to any Real
Estate owned by the Company (or any Subsidiary or Unconsolidated Affiliate
thereof), the Trust or any Subsidiary thereof shall not be deemed to be an
undeveloped parcel of Real Estate for this purpose and options and purchase
agreements to acquire any property shall not be deemed an acquisition or holding
of such property.
Notwithstanding the foregoing or Section 10.13, in no event shall the aggregate
Investments of the Company, the Trust and their Subsidiaries described in this
Section 10.12 exceed 25% of the Company’s Consolidated Total Adjusted Asset
Value at any time.
Section 10.13.    Development Activity. Neither the Company, the Trust nor any
of their respective Subsidiaries shall engage, directly or indirectly, including
through Unconsolidated Affiliates, in any development except as expressly
provided in Section 10.12(b), Section 10.12(c) and this Section 10.13. The
Company, the Trust or any of their respective Subsidiaries may not engage,
either directly or, in the case of the Company, through any Subsidiary or
Unconsolidated Affiliate of the Company, in an Investment which is permitted
under Section 10.12(b), in the development of property to be used principally
for retail shopping centers or a use ancillary thereto which at any time has a
total cost in excess of the limit set forth in





--------------------------------------------------------------------------------





Section 10.12(b), without the prior written consent of the Required Holders. For
purposes of this Section 10.13, the term “development” shall include the new
construction of a shopping center complex or the substantial renovation of
improvements to real property which materially change the character or size
thereof, but shall not include the addition of amenities or other related
facilities to existing Real Estate which is already used principally for
shopping centers; provided, however, that the term “development” shall not
include demolition of existing structures performed by the Company or the
addition of an anchor store to an existing shopping center project, provided
that the construction of such improvements is performed by the tenant, and the
Company (or any Subsidiary or Unconsolidated Affiliate thereof), the Trust or
its respective Subsidiary, as applicable, is only obligated to reimburse such
tenant for a fixed amount with respect to the cost of such construction upon
completion of such construction by such tenant. The undeveloped projects of the
Company, the Trust and its Subsidiaries as of the Closing are set forth on
Schedule 10.13 hereto. Nothing herein shall prohibit the Company, the Trust or
any of their respective Subsidiaries thereof from entering into an agreement to
acquire Real Estate which has been developed and initially leased by another
Person. Further, any new development project permitted under the terms of this
Section 10.13 engaged in by the Company (or any Subsidiary or Unconsolidated
Affiliate thereof), the Trust or any Subsidiary thereof, before any vertical
construction commences on any phase of such project, shall be either (i) at
least fifty percent (50%) pre‑leased (based on the gross leasable area of the
improvements to the development, or the phase of the development project being
developed, excluding outlots), including all anchors in such phase (it being
agreed that Company shall receive a credit against such occupancy requirement
for any space to be occupied by an anchor that has been conveyed to such
anchor), or under a purchase agreement to sell and all construction bids shall
be in place, and any such development shall continue to be deemed an undeveloped
parcel until such time as construction commences, or (ii) sufficiently
pre‑leased such that based on such Leases the gross income from such Leases upon
completion of such project shall equal or exceed projected operating expenses
(including reserves for expenses not paid on a monthly basis). For purposes of
this Section 10.13, property shall be deemed to be in development at all times
that it is Under Development.
Section 11.    Events of Default.
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Company defaults in the payment of any principal or Make‑Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
(c)    the Company or the Trust defaults in the performance of or compliance
with Section 7.1(d); or
(d)    the Company or any Guarantor defaults in the performance of or compliance
with any term contained herein (other than those referred to in Sections 11(a),
(b) and (c)) or in any Subsidiary Guaranty and such default is not remedied
within 30 days after the earlier of (i) a Responsible Officer obtaining actual
knowledge of such default and (ii) the Company receiving written notice of such
default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this Section 11(d)); or





--------------------------------------------------------------------------------





(e)    (i) any representation or warranty made in writing by or on behalf of the
Company, the Trust or any of their Subsidiaries or by any officer of the
Company, the Trust or any of their Subsidiaries in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any
Subsidiary Guarantor or by any officer of such Subsidiary Guarantor in any
Subsidiary Guaranty or any writing furnished in connection with such Subsidiary
Guaranty proves to have been false or incorrect in any material respect on the
date as of which made; or
(f)    (i) the Company, any Guarantor or any of their respective Subsidiaries is
in default (as principal or as guarantor or other surety) in the payment of any
principal of or premium or make‑whole amount or interest on any Recourse
Indebtedness in an aggregate principal amount of at least $10,000,000 or any
Non‑recourse Indebtedness in an aggregate principal amount of at least
$30,000,000 as and when due and payable and the continuation of such default
beyond any period of grace provided with respect thereto, or (ii) the Company,
any Guarantor or any of their respective Subsidiaries is in default in the
performance of or compliance with any term of any evidence of any Recourse
Indebtedness exceeding the principal amount, in aggregate, equal to at least
$10,000,000 or any Non‑recourse Indebtedness exceeding the principal amount, in
aggregate, equal to at least $30,000,000 or of any mortgage, indenture or other
agreement relating thereto or any other condition exists, and as a consequence
of such default or condition such Indebtedness has become, or has been declared
(or one or more Persons are entitled to declare such Indebtedness to be), due
and payable before its stated maturity or before its regularly scheduled dates
of payment, or (iii) as a consequence of the occurrence or continuation of any
event or condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), (x) the
Company, any Guarantor or any of their respective Subsidiaries has become
obligated to repurchase or repay Recourse Indebtedness or Non‑recourse
Indebtedness before its regular maturity or before its regularly scheduled dates
of payment in an aggregate outstanding principal amount of at least $10,000,000
in the case of Recourse Indebtedness or $30,000,000 in the case of Non‑recourse
Indebtedness; or (y) one or more Persons have the right to require the Company
or any Subsidiary so to purchase or repay such Indebtedness; or
(g)    the Company, any Guarantor or any of their respective Subsidiaries (i) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files, or consents by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or
(h)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company, any Guarantor or any of
their respective Subsidiaries, a custodian, receiver, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property, or constituting an order for relief or approving a petition for
relief or reorganization or any other petition in bankruptcy or for liquidation
or to take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding‑up or liquidation of the Company, any
Guarantor or any of their respective Subsidiaries, or any such petition





--------------------------------------------------------------------------------





shall be filed against the Company, any Guarantor or any of their respective
Subsidiaries and such petition shall not be dismissed within 60 days; or
(i)    one or more final judgments or orders for the payment of money
aggregating in excess of an amount equal to $35,000,000, including, without
limitation, any such final order enforcing a binding arbitration decision, are
rendered against one or more of the Company, any Guarantor or any of their
respective Subsidiaries and which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay;
(j)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company, any
of the Guarantors or any ERISA Affiliate that a Plan may become a subject of any
such proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed an amount equal to
$35,000,000 and any such event or events could reasonably be expected to have a
Material Adverse Effect, (iv) the Company, the Guarantors or any ERISA Affiliate
shall have incurred or is reasonably expected to incur any liability pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, (v) the Company, the Guarantors or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company, the
Guarantors or any of their respective Subsidiaries establishes or amends any
employee welfare benefit plan that provides post‑employment welfare benefits in
a manner that would increase the liability of the Company, any Guarantor or any
of their respective Subsidiaries thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect. As used in this Section 11(j), the terms “employee
benefit plan” and “employee welfare benefit plan” shall have the respective
meanings assigned to such terms in section 3 of ERISA; or
(k)    any Subsidiary Guaranty or the Guaranty of the Trust provided in
Section 22 hereof shall cease to be in full force and effect, any Subsidiary
Guarantor, the Trust or any Person acting on behalf of any Subsidiary Guarantor
or the Trust shall contest in any manner the validity, binding nature or
enforceability of any Subsidiary Guaranty or the Guaranty of the Trust provided
in Section 22 hereof, or the obligations of any Subsidiary Guarantor or the
Trust under any Subsidiary Guaranty or the Guaranty of the Trust provided in
Section 22 hereof are not or cease to be legal, valid, binding and enforceable
in accordance with the terms of such Subsidiary Guaranty or the Guaranty of the
Trust provided in Section 22 hereof, provided that the foregoing shall not apply
to the release or termination of a Subsidiary Guaranty pursuant to
Section 9.7(b).
Section 12.
Remedies on Default, Etc.

Section 12.1.    Acceleration. (a) If an Event of Default with respect to the
Company or any Guarantor described in Section 11(g) or (h) (other than an Event
of Default described in clause (i) of Section 11(g) or described in clause (vi)
of Section 11(g) by virtue of the fact that such clause encompasses clause (i)
of Section 11(g)) has occurred), all the Notes then outstanding shall
automatically become immediately due and payable.





--------------------------------------------------------------------------------





(b)    If any other Event of Default has occurred and is continuing, any holder
or holders of more than 50% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the
applicable Default Rate) and (y) the Make‑Whole Amount determined in respect of
such principal amount (to the full extent permitted by applicable law), shall
all be immediately due and payable, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make‑Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
Section 12.2.    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or Subsidiary Guaranty, or for an injunction against a violation of any of
the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.
Section 12.3.    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the holders of not less than 50%
in principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if (a)
the Company has paid all overdue interest on the Notes, all principal of and
Make‑Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make‑Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the applicable
Default Rate, (b) neither the Company nor any other Person shall have paid any
amounts which have become due solely by reason of such declaration, (c) all
Events of Default and Defaults, other than non‑payment of amounts that have
become due solely by reason of such declaration, have been cured or have been
waived pursuant to Section 17, and (d) no judgment or decree has been entered
for the payment of any monies due pursuant hereto or to the Notes. No rescission
and annulment under this Section 12.3 will extend to or affect any subsequent
Event of Default or Default or impair any right consequent thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc.    No
Waivers or Election of Remedies, Expenses, Etc. No course of dealing and no
delay on the part of any holder of any Note in exercising any right, power or
remedy shall operate as a waiver thereof or otherwise prejudice such holder’s
rights, powers or remedies. No right, power or remedy conferred by this
Agreement, any Subsidiary Guaranty or any Note upon any holder thereof shall be
exclusive of any other right, power or remedy referred to herein or therein or
now or hereafter available at law, in equity, by statute or otherwise. Without
limiting the





--------------------------------------------------------------------------------





obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.
Section 13.
Registration; Exchange; Substitution of Notes.

Section 13.1.    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the Company
shall not be affected by any notice or knowledge to the contrary. The Company
shall give to any holder of a Note that is an Institutional Investor promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of Notes.
Section 13.2.    Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes of the same series (as requested by the holder thereof) in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable
such Person as such holder may request and shall be substantially in the form of
Schedule 1A, Schedule 1B or Schedule 1C as applicable. Each such new Note shall
be dated and bear interest from the date to which interest shall have been paid
on the surrendered Note or dated the date of the surrendered Note if no interest
shall have been paid thereon. The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than $100,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes of a series, one Note of
such series may be in a denomination of less than $100,000. Any transferee, by
its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.
Section 13.3.    Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with





--------------------------------------------------------------------------------





a minimum net worth of at least $50,000,000 or a Qualified Institutional Buyer,
such Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.
Section 14.
Payments on Notes.

Section 14.1.    Place of Payment. Subject to Section 14.2, payments of
principal, Make‑Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of Bank of
America, N.A. in such jurisdiction. The Company may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
Section 14.2.    Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make‑Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 13.2. The Company will afford the benefits
of this Section 14.2 to any Institutional Investor that is the direct or
indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.
Section 15.
Expenses, Etc.

Section 15.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, any Subsidiary Guaranty or the Notes (whether or not such
amendment, waiver or consent becomes effective) within 15 Business Days after
the Company’s receipt of any invoice therefor, including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement, any
Subsidiary Guaranty or the Notes or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement, any Subsidiary Guaranty or the Notes, or





--------------------------------------------------------------------------------





by reason of being a holder of any Note, (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Company, the Trust or any of their Subsidiaries or in
connection with any work‑out or restructuring of the transactions contemplated
hereby and by the Notes and any Subsidiary Guaranty and (c) the costs and
expenses incurred in connection with the initial filing of this Agreement and
all related documents and financial information with the SVO provided, that such
costs and expenses under this clause (c) shall not exceed $3,500 per series of
Notes. In the event that any such invoice is not paid within 15 Business Days
after the Company’s receipt thereof, interest on the amount of such invoice
shall be due and payable at the Default Rate of the series of Notes with the
longest maturity commencing with the 16th Business Day after the Company’s
receipt thereof until such invoice has been paid. The Company will pay, and will
save each Purchaser and each other holder of a Note harmless from, (i) all
claims in respect of any fees, costs or expenses, if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Notes) and (ii) any and all wire transfer fees that any
bank deducts from any payment under such Note to such holder or otherwise
charges to a holder of a Note with respect to a payment under such Note.
Section 15.2.    Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Subsidiary Guaranty or the Notes,
and the termination of this Agreement.
Section 16.
Survival of Representations and Warranties; Entire Agreement.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company or the Trust pursuant to
this Agreement shall be deemed representations and warranties of the Company or
the Trust under this Agreement. Subject to the preceding sentence, this
Agreement, the Notes and any Subsidiary Guaranties embody the entire agreement
and understanding between each Purchaser, the Company and the Trust and
supersede all prior agreements and understandings relating to the subject matter
hereof.
Section 17.
Amendment and Waiver.

Section 17.1.    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company,
the Trust and the Required Holders, except that:
(a)    no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6, or 21 hereof,
or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing; and
(b)    no amendment or waiver may, without the written consent of each Purchaser
and the holder of each Note at the time outstanding, (i) subject to Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of (x) interest on the Notes or (y) the
Make‑Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver or
the principal amount of the Notes that the Purchasers are to purchase pursuant
to Section 2 upon the satisfaction of the conditions to Closing





--------------------------------------------------------------------------------





that appear in Section 4, or (iii) amend any of Sections 8 (except as set forth
in the second sentence of Section 8.2), 11(a), 11(b), 12, 17, 20 or 22.1.
Section 17.2.    Solicitation of Holders of Notes.
(a)    Solicitation. The Company will provide each Purchaser and each holder of
a Note (irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such Purchaser and such holder to make an informed and considered
decision with respect to any proposed amendment, waiver or consent in respect of
any of the provisions hereof or of the Notes or any Subsidiary Guaranty.
The Company will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to this Section 17 or any Subsidiary
Guaranty to each Purchaser and each holder of a Note promptly following the date
on which it is executed and delivered by, or receives the consent or approval
of, the requisite Purchasers or holders of Notes.
(b)    Payment. The Company and the Trust will not directly or indirectly pay or
cause to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any Purchaser or holder of a Note as consideration for or as an
inducement to the entering into by such Purchaser or holder of any waiver or
amendment of any of the terms and provisions hereof or of any Subsidiary
Guaranty or any Note unless such remuneration is concurrently paid, or security
is concurrently granted or other credit support concurrently provided, on the
same terms, ratably to each Purchaser and each holder of a Note even if such
Purchaser or holder did not consent to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Subsidiary Guaranty by a Purchaser or holder of a Note that
has transferred or has agreed to transfer its Note to the Company, any
Subsidiary or any Affiliate of the Company in connection with such consent shall
be void and of no force or effect except solely as to such Purchaser or holder,
and any amendments effected or waivers granted or to be effected or granted that
would not have been or would not be so effected or granted but for such consent
(and the consents of all other holders of Notes that were acquired under the
same or similar conditions) shall be void and of no force or effect except
solely as to such Purchaser or holder.
Section 17.3.    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 or any Subsidiary Guaranty applies equally to all
Purchasers and holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company and the Trust without regard to whether
such Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between the Company, the
Trust and any Purchaser or holder of a Note and no delay in exercising any
rights hereunder or under any Note or Subsidiary Guaranty shall operate as a
waiver of any rights of any Purchaser or holder of such Note.
Section 17.4.    Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Subsidiary
Guaranty or the Notes, or have directed the taking of any action provided herein
or in any Subsidiary Guaranty or the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.





--------------------------------------------------------------------------------





Section 18.
Notices.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:
(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing,
(iii)    if to the Company, to the Company at 31500 Northwestern Highway, Suite
300, Farmington Hills, MI 48334 to the attention of Chief Financial Officer, or
at such other address as the Company shall have specified to the holder of each
Note in writing, or
(iv)    if to the Trust, to the Trust at 31500 Northwestern Highway, Suite 300,
Farmington Hills, MI 48334 to the attention of Chief Financial Officer, or at
such other address as the Trust shall have specified to the holder of each Note
in writing,
Notices under this Section 18 will be deemed given only when actually received.
Section 19.
Reproduction of Documents.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company and the Trust agree and stipulate that, to
the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company, the Trust or any other holder of Notes from contesting any such
reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.
Section 20.
Confidential Information.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company, the Trust
or any of their Subsidiaries in connection with the transactions contemplated by
or otherwise pursuant to this Agreement that is proprietary in nature and that
was clearly marked or labeled or otherwise adequately identified when received
by such Purchaser as being confidential information of the Company, the Trust or
such Subsidiary, provided that such term does not include information that (a)
was publicly known or otherwise known to such Purchaser prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by such Purchaser or





--------------------------------------------------------------------------------





any Person acting on such Purchaser’s behalf, (c) otherwise becomes known to
such Purchaser other than through disclosure by the Company, the Trust or any of
their Subsidiaries or (d) constitutes financial statements delivered to such
Purchaser under Section 7.1 that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, officers, employees, agents, attorneys, trustees and affiliates (to
the extent such disclosure reasonably, relates to the administration of the
investment represented by its Notes), (ii) its auditors, financial advisors and
other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Company or the Trust (if such Person has agreed
in writing prior to its receipt of such Confidential Information to be bound by
this Section 20), (vi) any federal or state regulatory authority having
jurisdiction over such Purchaser, (vii) the NAIC or the SVO or, in each case,
any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, this Agreement or any
Subsidiary Guaranty. Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement. On reasonable request by
the Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying this Section 20.
In the event that as a condition to receiving access to information relating to
the Company, the Trust or their respective Subsidiaries in connection with the
transactions contemplated by or otherwise pursuant to this Agreement, any
Purchaser or holder of a Note is required to agree to a confidentiality
undertaking (whether through IntraLinks, another secure website, a secure
virtual workspace or otherwise) which is different from this Section 20, this
Section 20 shall not be amended thereby and, as between such Purchaser or such
holder, the Company and the Trust, this Section 20 shall supersede any such
other confidentiality undertaking.
Section 21.
Substitution of Purchaser.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to





--------------------------------------------------------------------------------





such Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.
Section 22.
Trust Guaranty.

Section 22.1.    Guaranty. The Trust hereby guarantees to each holder of any
Note at any time outstanding (a) the prompt payment in full in Dollars when due
(whether at stated maturity, by acceleration, by mandatory or optional
prepayment or otherwise) of the principal of and Make‑Whole Amount, if any, and
interest on the Notes (including, without limitation, any interest on any
overdue principal and Make‑Whole Amount, if any) and all other amounts from time
to time owing by the Company under this Agreement and under the Notes
(including, without limitation, costs, expenses and taxes in accordance with the
terms hereof), and (b) the prompt performance and observance by the Company of
all covenants, agreements and conditions on its part to be performed and
observed hereunder, in each case strictly in accordance with the terms thereof
(such payments and other obligations being herein collectively called the
“Guaranteed Obligations”). The Trust hereby further agrees that if the Company
shall default in the payment or performance of any of the Guaranteed
Obligations, the Trust will (x) promptly pay or perform the same, without any
demand, proof of demand or filing or notice whatsoever, and without deduction by
reason of any set off, defense or counterclaim of the Company and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration, by mandatory or optional prepayment or
otherwise) in accordance with the terms of such extension or renewal and (y) pay
to the holder of any Note such amounts, to the extent lawful, as shall be
sufficient to pay the costs and expenses of collection or of otherwise enforcing
any of such holder’s rights under this Agreement, including, without limitation,
reasonable counsel fees.
All obligations of the Trust under Sections 22.1 and 22.2 shall survive the
transfer of any Note, and any obligations of the Trust under Sections 22.1 and
22.2 with respect to which the underlying obligation of the Company is expressly
stated to survive the payment of any Note shall also survive payment of such
Note.
Section 22.2.    Guaranty Obligations Unconditional. (a) The obligations of the
Trust under Section 22,1 constitute a present and continuing guaranty of payment
and not collectability and are absolute, unconditional and irrevocable,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of the Company under this Agreement, the Notes or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any Guaranty of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 22.2 that the obligations of the Trust
hereunder shall be absolute, unconditional and irrevocable under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of the Trust hereunder which shall remain absolute,
unconditional and irrevocable as described above:
(1)    any amendment or modification of any provision of this Agreement (other
than Section 22.1 or 22.2), any of the Notes or any Subsidiary Guaranty, or any
assignment or transfer thereof, including without limitation the renewal or
extension of the time of payment of any of the Notes or the granting of time in
respect of such payment thereof, or of any furnishing or acceptance of security
or any additional guarantee or any release of any security or guarantee so
furnished or accepted for any of the Notes;





--------------------------------------------------------------------------------





(2)    any waiver, consent, extension, granting of time, forbearance, indulgence
or other action or inaction under or in respect of this Agreement, the Notes,
any Guaranty or any Subsidiary Guaranty, or any exercise or non‑exercise of any
right, remedy or power in respect hereof or thereof;
(3)    any bankruptcy, receivership, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or similar proceedings with respect to
the Company, any Subsidiary Guarantor or any other Person or the properties or
creditors of any of them;
(4)    the occurrence of any Default or Event of Default under, or any
invalidity or any unenforceability of, or any misrepresentation, irregularity or
other defect in, this Agreement, the Notes or any other agreement;
(5)    any transfer of any assets to or from the Company, including without
limitation any transfer or purported transfer to the Company from any Person,
any invalidity, illegality of, or inability to enforce, any such transfer or
purported transfer, any consolidation or merger of the Company with or into any
Person, any change in the ownership of any shares of capital stock or other
equity or ownership interests of the Company, or any change whatsoever in the
objects, capital structure, constitution or business of the Company;
(6)    any default, failure or delay, willful or otherwise, on the part of the
Company, any Subsidiary Guarantor or any other Person to perform or comply with,
or the impossibility or illegality of performance by the Company or any other
Person of, any term of this Agreement, the Notes, any Guaranty, any Subsidiary
Guaranty or any other agreement;
(7)    any suit or other action brought by, or any judgment in favor of, any
beneficiaries or creditors of, the Company, any Subsidiary Guarantor or any
other Person for any reason whatsoever, including without limitation any suit or
action in any way attacking or involving any issue, matter or thing in respect
of this Agreement, any of the Notes, any Guaranty, any Subsidiary Guaranty or
any other agreement;
(8)    any lack or limitation of status or of power, incapacity or disability of
the Company, any Subsidiary Guarantor or any other Person providing a Guaranty
of, or security for, any of the Guaranteed Obligations; or
(9)    any other thing, event, happening, matter, circumstance or condition
whatsoever, not in any way limited to the foregoing (other than the indefeasible
payment in full of the Guaranteed Obligations).
(b)    The Trust hereby unconditionally waives diligence, presentment, demand of
payment, protest and all notices whatsoever and any requirement that any holder
of a Note exhaust any right, power or remedy against the Company under this
Agreement or the Notes or any other agreement or instrument referred to herein
or therein, or against any other Person under any other Guaranty of, or security
for, any of the Guaranteed Obligations.
(c)    In the event that the Trust shall at any time pay any amount on account
of the Guaranteed Obligations or take any other action in performance of its
obligations hereunder, the Trust shall not exercise any subrogation or other
rights hereunder or under the Notes and the Trust hereby waives all rights it
may have to exercise any such subrogation or other rights, and all other
remedies that it may have against the Company, in respect of any payment made
hereunder unless and until the Guaranteed Obligations shall have





--------------------------------------------------------------------------------





been indefeasibly paid in full. Prior to the payment in full of the Guaranteed
Obligations, if any amount shall be paid to the Trust on account of any such
subrogation rights or other remedy, notwithstanding the waiver thereof, such
amount shall be received in trust for the benefit of the holders of the Notes
and shall forthwith be paid to such holders to be credited and applied against
the Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof. The Trust agrees that its obligations under this Section 22 shall
be automatically reinstated if and to the extent that for any reason any payment
(including payment in full) by or on behalf of the Company is rescinded or must
be otherwise restored by any holder of a Note, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, all as though such
amount had not been paid.
(d)    If an event permitting the acceleration of the maturity of the principal
amount of the Notes shall at any time have occurred and be continuing and such
acceleration (and the effect thereof on the Guaranteed Obligations) shall at
such time be prevented by reason of the pendency against the Company or any
other Person (other than the Trust as to itself) of a case or proceeding under a
bankruptcy or insolvency law, the Trust agrees that, for purposes of the
guarantee in this Section 22 and the Trust’s obligations under this Agreement
and the Guaranties, the maturity of the principal amount of the Notes shall be
deemed to have been accelerated (with a corresponding effect on the Guaranteed
Obligations) with the same effect as if the holders of the Notes had accelerated
the same in accordance with the terms of this Agreement, and the Trust shall
forthwith pay such principal amount, any interest thereon, any Make‑Whole Amount
and any other amounts guaranteed hereunder without further notice or demand.
(e)    The guarantee in Section 22.1 is a continuing guarantee and shall apply
to the Guaranteed Obligations whenever arising. Each default in the payment or
performance of any of the Guaranteed Obligations shall give rise to a separate
claim and cause of action hereunder, and separate claims or suits may be made
and brought, as the case may be, hereunder as each such default occurs.
Section 22.3.    Guaranties Endorsed on the Notes. Each Note shall have endorsed
thereon a Guaranty of the Trust in the form of Note in Schedule 1A, Schedule 1B
or Schedule 1C.
Section 23.
Miscellaneous.

Section 23.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
Section 23.2.    Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. In the event of any change in GAAP after the date hereof or any other
change in accounting procedures which would affect the computation of any
financial covenant, ratio or other requirement set forth herein, then upon the
request of the Company or the Required Holders, the Company, the Guarantors, and
the holders of Notes shall negotiate promptly, diligently and in good faith in
order to amend the provisions of this Agreement such that such financial
covenant, ratio or other requirement shall continue to provide substantially the
same financial tests or restrictions of the Company and the Guarantors as in
effect prior to such accounting change, as determined by the Required Holders in
their good faith judgment. Until such time as such amendment shall have been
executed and delivered by the Company, the Guarantors and the Required Holders
(i) such financial covenants, ratio and other requirements, and all financial
statements and other documents required





--------------------------------------------------------------------------------





to be delivered under this Agreement, shall be calculated and reported as if
such change had not occurred and (ii) the Company shall provide to each holder
of a Note that is an Institutional Investor financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in generally accepted
accounting principles. For purposes of determining compliance with this
Agreement (including, without limitation, Section 9, Section 10 and the
definition of “Indebtedness”), any election by the Company or the Trust to
measure any financial liability using fair value (as permitted by Financial
Accounting Standards Board Accounting Standards Codification Topic No.
825‑10‑25-Fair Value Option, International Accounting Standard 39-Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made.
Section 23.3.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 23.4.    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Section 23.5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
Section 23.6.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice‑of‑law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
Section 23.7.    Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
and the Trust irrevocably submit to the non‑exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company and the Trust irrevocably waive and agree not to assert, by way of
motion, as a defense or otherwise, any claim that it is not subject to the
jurisdiction of any such court, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.
(b)    The Company and the Trust consent to process being served by or on behalf
of any holder of Notes in any suit, action or proceeding of the nature referred
to in Section 23.7(a) by mailing a copy thereof by registered or certified mail
(or any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company and the Trust agree that such service upon receipt





--------------------------------------------------------------------------------





(i) shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding and (ii) shall, to the fullest extent permitted
by applicable law, be taken and held to be valid personal service upon and
personal delivery to it. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.
(c)    Nothing in this Section 23.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company or the Trust in the courts of any appropriate jurisdiction or to enforce
in any lawful manner a judgment obtained in one jurisdiction in any other
jurisdiction.
(d)    The Parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.
Section 23.8.    Trust Exculpation. Subject to the terms of this Section 23.8,
all persons having a claim against the Trust (as a Guarantor or general partner
of the Company), the general partner of the Company whose signature is affixed
hereto as said general partner, hereunder or in connection with any matter that
is the subject hereof, shall look solely to (i) the Trust’s interest and rights
in the Company (as a general partner or limited partner), (ii) the amount of any
gross cash proceeds received by the Company or any Guarantor as a result of the
issuance and sale by the Company or any Guarantor of any debt or equity
securities of the Company or such Guarantor less the customary and reasonable
costs, fees, expenses, underwriting commissions and discounts incurred by the
Company or such Guarantor in connection therewith not contributed to, the
Company, (iii) all accounts receivable, including the amount of any
Distributions received by the Trust from the Company and not distributed to
shareholders of the Trust as permitted by this Agreement, (iv) all rights and
claims (including amounts paid under) the Tax Agreement dated as of May 10, 1996
between Atlantic Realty Trust and RPS Realty Trust (now known as the Trust), (v)
all cash and Short‑term Investments in an amount in excess of $500,000.00, (vi)
any other assets which the Trust may now own or hereafter acquire with the
consent of the Required Holders pursuant to Section 9.5(b), (vii) all documents
and agreements in favor of the Trust in connection with any of the foregoing,
(viii) all claims and causes of action arising from or otherwise related to any
of the foregoing, and all rights and judgments related to any legal actions in
connection with such claims or causes of action, and (ix) all extensions,
additions, renewals and replacements, substitutions, products or proceeds of any
of the foregoing (the “Attachable Assets”), and in no event shall the obligation
of the Trust be enforceable against any shareholder, trustee, officer, employee
or agent of the Trust personally. In no event shall any person have any claim
against: (i) the cash, Short‑term Investments of the Trust and the property
described in Schedule 5.23 hereto, all under the heading of “Other Permitted
Assets”, (ii) all documents and agreements in favor of the Trust in connection
with any of the foregoing, (iii) all claims and causes of action arising from or
otherwise related to any of the foregoing, and all rights and judgments related
to any legal actions in connection with such claims or causes of actions, and
(iv) all extensions, additions, renewals and replacements, substitutions,
products or proceeds of any of the foregoing (the “Other Permitted Assets”). The
holders of Notes have agreed to the terms of this Section 23.8 solely based upon
the representation and covenant of Company and the Trust that the Trust does not
and will not own any assets other than the Attachable Assets and the Other
Permitted Assets. Notwithstanding anything in this Section 23.8 to the contrary,
the foregoing limitation on liability and recourse to the Trust (as a Guarantor
or general partner of Company) shall be null and void and of no force and
effect, and the Purchasers and holders of the Notes shall have full recourse
against the Trust, individually as a Guarantor and in its capacity as general
partner of Company, and to all of its assets (including, without limitation, the
Other Permitted Assets) in the event that the Trust shall now or at any time
hereafter own any asset other than or in addition to the Other Permitted Assets
and the Attachable Assets. Nothing herein shall limit the rights of the holders
of Notes against the Company.





--------------------------------------------------------------------------------





If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you, the Company and the
Trust.


Very truly yours,


Ramco‑Gershenson Properties, L.P.


By: Ramco‑Gershenson Properties Trust 
Its: General Partner




By: /s/GEOFFREY BEDROSIAN    
Name: Geoffrey Bedrosian
Title:  Chief Financial Officer




Ramco‑Gershenson Properties Trust




By:
/s/GEOFFREY BEDROSIAN    

Name:  Geoffrey Bedrosian
Title:  Chief Financial Officer









--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


Teachers Insurance and Annuity Association of America






By: /s/CHRIS MILLER


Name: Chris Miller
Title: Director













--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


The Guardian Life Insurance Company of America






By: /s/BRIAN KEATING


Name: Brian Keating
Title: Managing Director









--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


Knights of Columbus






By: /s/MICHAEL J. O’CONNOR


Name: Michael J. O’Connor
Title: Supreme Secretary









--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


Athene Annuity and Life Company
By: Athene Asset Management, L.P., its Investment Adviser
By: AAM GP Ltd., its general partner






By: /s/ROGER D. FORS


Name: Roger D. Fors
Title: Senior Vice President, Fixed Income






Athene Annuity & Life Assurance Company
By: Athene Asset Management, L.P., its Investment Adviser
By: AAM GP Ltd., its general partner






By: /s/ROGER D. FORS    
Name: Roger D. Fors
Title: Senior Vice President, Fixed Income







--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


American Family Life Insurance Company






By: /s/DAVID L. VOGE    
Name: David L. Voge
Title: Fixed Income Portfolio Manager








 













--------------------------------------------------------------------------------





Ramco-Gershenson Properties, L.P.
31500 Northwestern Highway, Suite 300
Farmington Hills, MI 48334
Information Relating to Purchasers
Name and Address of Purchaser
Principal Amount and
Series of Notes to be Purchased
Teachers Insurance and Annuity Association of America
8500 Andrew Carnegie Boulevard
Charlotte, North Carolina 28262
Series A
Series B
Series C
$25,000,000
$5,000,000
$0



Payments


All payments on or in respect of the Notes shall be made in immediately
available funds on the due date by electronic funds transfer, through the
Automated Clearing House System, to:


JPMorgan Chase Bank, N.A.
ABA # 021-000-021
Account Number: 900-9-000200
Account Name: TIAA
For Further Credit to the Account Number: G07040


Reference: PPN: 75144* AN9/Ramco-Gershenson Properties, L.P.
Maturity Date: December 21, 2022/Interest Rate: 4.13%/P&I Breakdown


Reference: PPN: 75144* AP4/Ramco-Gershenson Properties, L.P.
Maturity Date: December 21, 2027/Interest Rate: 4.57%/P&I Breakdown


Payment Notices


All notices with respect to payments and prepayments of the Notes shall be sent
to:


Teachers Insurance and Annuity Association of America
730 Third Avenue
New York, New York 10017
Attention: Securities Accounting Division
Phone: (212) 916-5504
Email: jpiperato@tiaa.org or mwolfe@tiaa.org


With a copy to:


JPMorgan Chase Bank, N.A.
P.O. Box 35308
Newark, New Jersey 07101


And to:


Teachers Insurance and Annuity Association of America
8500 Andrew Carnegie Boulevard





--------------------------------------------------------------------------------





Charlotte, North Carolina 28262
Attention: Global Private Markets
Telephone:     (704) 988-4349 (Ho Young Lee)
(704) 988-1000 (General Number)
Facsimile:     (704) 988-4916
Email:        hoyoung.lee@tiaainvestments.com and to
TIAAPrivatePlacements@tiaainvestments.com     


Contemporaneous written confirmation of any electronic funds transfer shall be
sent to the above addresses setting forth (1) the full name, private placement
number, interest rate and maturity date of the Notes, (2) allocation of payment
between principal, interest, Make-Whole Amount, other premium or any special
payment and (3) the name and address of the bank from which such electronic
funds transfer was sent.
SECTION 1.
Other Notices and Communications



All other notices and communications shall be delivered or mailed to:


Teachers Insurance and Annuity Association of America
8500 Andrew Carnegie Boulevard
Charlotte, North Carolina 28262
Attention: Global Private Markets
Telephone:    (704) 988-4349 (Ho Young Lee)
(704) 988-1000 (General Number)
Facsimile:    (704) 988-4916
Email:     hoyoung.lee@tiaainvestments.com and to
TIAAPrivatePlacements@tiaainvestments.com


Taxpayer Identification Number: 13-1624203


Physical Delivery of Notes:


JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center
3rd Floor
Brooklyn, New York 11245-0001
Attention: Physical Receive Department
For TIAA A/C #G07040





--------------------------------------------------------------------------------







Name and Address of Purchaser
Principal Amount and
Series of Notes to be Purchased
The Guardian Life Insurance Company of
  America
Series A
Series B
Series C
$0
$10,000,000
$0



Notes to be registered in the name of:


The Guardian Life Insurance Company of America
TAX ID NO. 13-5123390


And deliver to:


JP Morgan Chase Bank, N.A.
4 Chase Metrotech Center - 3rd Floor
Brooklyn, NY 11245-0001


Reference A/C #G05978, Guardian Life (PRIF-W)


Payment by wire to:


JP Morgan Chase
FED ABA #021000021
Chase/NYC/CTR/BNF
A/C 900-9-000200
Reference A/C #G05978, Guardian Life, CUSIP # 75144* AP4, Ramco-Gershenson
Properties, L.P.


Address for all communications and notices:


The Guardian Life Insurance Company of America
7 Hanover Square
New York, NY 10004-2616
Attn: Brian Keating
Investment Department 9-A
FAX # (212) 919-2658
Email address: brian_keating@glic.com









--------------------------------------------------------------------------------





Name and Address of Purchaser
Principal Amount and
Series of Notes to be Purchased
The Guardian Life Insurance Company of
  America
Series A
Series B
Series C
$0
$0
$5,000,000



Notes to be registered in the name of:


The Guardian Life Insurance Company of America
TAX ID NO. 13-5123390


And deliver to:


JP Morgan Chase Bank, N.A.
4 Chase Metrotech Center - 3rd Floor
Brooklyn, NY 11245-0001


Reference A/C #G05978, Guardian Life (PRIF-W)


Payment by wire to:


JP Morgan Chase
FED ABA #021000021
Chase/NYC/CTR/BNF
A/C 900-9-000200
Reference A/C #G05978, Guardian Life, CUSIP # 75144* AQ2, Ramco-Gershenson
Properties, L.P.


Address for all communications and notices:


The Guardian Life Insurance Company of America
7 Hanover Square
New York, NY 10004-2616
Attn: Brian Keating
Investment Department 9-A
FAX # (212) 919-2658
Email address: brian_keating@glic.com











--------------------------------------------------------------------------------







Name and Address of Purchaser
Principal Amount and
Series of Notes to be Purchased
Knights of Columbus
One Columbus Plaza
New Haven, CT 06510-3326
Attn: Investment Accounting Department, 14th Floor
Series A
Series B
Series C
$0
$0
$15,000,000



Payments


All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds to:


Registered Holder:
 Knights of Columbus LIFE Account
Bank Name:
The Bank of New York Mellon Corp.
021000018
Account Numb/Beneficiary:
2007008400
Bank to Bank Information:
cusip number, Ramco Gershenson 4.72% due 12/21/2029. & P&I breakdown



Closing sets should be received by CD or other form of digital communication.


All notices and communications should be e-mailed and mailed to:


E-Mail: Investments@kofc.org, Sarah.capozzo@kofc.org


Knights of Columbus
Sarah Capozzo
Life Account # 2007008400
Attn: Investment Department, 19th Floor
One Columbus Plaza, New Haven, CT 06510-3326 USA
Phone 203-752-4127, Fax 203-752-4117


Name of Nominee in which Notes are to be issued: None


Taxpayer I.D. Number: 06-0416470




Physical delivery of Notes to:


    
Physical Delivery
The Depository Trust Company
570 Washington Blvd-5th Floor
Jersey City, NJ 07310
Attn: BNY Mellon/Branch Deposit Department
KNIGHTS OF COLUMBUS LIFE ACCOUNT # 2007008400


Contacts: Joseph Eger or
Dominick Caputo





--------------------------------------------------------------------------------







Emails: Joseph.Eger@bnymellon.com
Emails: Dominick.Caputo@bnymellon.com


Fax 212-635-1199









--------------------------------------------------------------------------------





Name and Address of Purchaser
Principal Amount and
Series of Notes to be Purchased
Athene Annuity and Life Company
Series A
Series B
Series C
$0
$5,000,000
$0
Name in which to register Note(s)
GERLACH & CO F/B/O ATHENE ANNUITY AND LIFE COMPANY
Payment on Account of Note


     Method


     Wiring Instructions
Federal Funds Wire Transfer


Citibank NA
ABA number: 021000089
Concentration A/C#: 36112805
FFC Account #: 214601
Account Name: Athene Annuity and Life Co PPS
Citi’s SWIFT address: CITIUS33


Reference: Please reference the Name of Company, Description of Security, PPN,
Due Date and Application (as among principal, make-whole and interest) of the
payment being made.
Address for all Notices, including Financials, Compliance and Requests
PREFERRED REMITTANCE: privateplacements@atheneLP.com


Athene Annuity and Life Company
c/o Athene Asset Management L.P.
Attn: Private Fixed Income
7700 Mills Civic Parkway
West Des Moines, IA 50266
Instructions for Delivery of Notes
Citibank NA
Attn: Keith Whyte
399 Park Ave
Level B Vault
New York, NY 10022
A/C Number: 214601
Tax Identification Number
42-0175020 (Athene Annuity and Life Company)
13-6021155 (Gerlach & Co.)










--------------------------------------------------------------------------------





Name and Address of Purchaser
Principal Amount and
Series of Notes to be Purchased
 
Athene Annuity & Life Assurance
  Company
Series A
Series B
Series C
 
$0
$5,000,000
$0
 
Name in which to register Note(s)
GERLACH & CO F/B/O ATHENE ANNUITY & LIFE ASSURANCE COMPANY
Payment on Account of Note


     Method


     Wiring Instructions
Federal Funds Wire Transfer


Citibank NA
ABA number: 021000089
Concentration A/C#: 36112805
FFC Account #: 215308
Account Name: Liberty Life Insurance Corp - Modco
Citi’s SWIFT address: CITIUS33


Reference: Please reference the Name of Company, Description of Security, PPN,
Due Date and Application (as among principal, make-whole and interest) of the
payment being made.
Address for all Notices, including Financials, Compliance and Requests
PREFERRED REMITTANCE: privateplacements@athenelp.com


Athene Annuity & Life Assurance Company
c/o Athene Asset Management L.P.
Attn: Private Fixed Income
7700 Mills Civic Parkway
West Des Moines, IA 50266
Instructions for Delivery of Notes
Citibank NA
Attn: Keith Whyte
399 Park Ave
Level B Vault
New York, NY 10022
A/C Number: 215308
Tax Identification Number
44-0188050 (Athene Annuity & Life Assurance Company)
13-6021155 (Gerlach & Co.)










--------------------------------------------------------------------------------





Name and Address of Purchaser
Principal Amount and
Series of Notes to be Purchased
American Family Life Insurance
  Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com
Series A
Series B
Series C
$0
$500,000
$0

Name of Nominee in which Notes are to be issued: Ell & CO
Payments
All payments on or in respect of the Notes to be by Federal Funds Wire Transfer
to:


Northern CHGO/Trust
ABA# 071000152
Credit Wire Account 5186041000
FFC to American Family Trust Account #4475859 for AFLIC INT Payout Annuity
Credit for PPN: 75144* AP4


Accompanying Information:
Name of Issuer: RAMCO-GERSHENSON Properties L.P.
Description of Security: 4.57% SR. GTD. Notes due December 21, 2027
PPN:    
Due date and application (as among principal, premium and interest) of the
payment being made
Notices Related to Payments:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com
All Other Notices:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com
Notices Regarding Audit Confirmations:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Private Placements





--------------------------------------------------------------------------------





dvoge@amfam.com
Name of Nominee in which Notes are to be issued: Ell & CO
Taxpayer I.D. Number: 36-6412623
Physical Delivery:


The Northern Trust Company
Trade Securities Processing, C-2N
801 South Canal Street Chicago, IL 60607
FFC to American Family Trust Account #4475859 for AFLIC INT Payout Annuity


with a copy to:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com







--------------------------------------------------------------------------------





Name and Address of Purchaser
Principal Amount and
Series of Notes to be Purchased
American Family Life Insurance
  Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com
Series A
Series B
Series C
$0
$500,000
$0

Name of Nominee in which Notes are to be issued: Ell & CO
Payments
All payments on or in respect of the Notes to be by Federal Funds Wire Transfer
to:


Northern CHGO/Trust
ABA# 071000152
Credit Wire Account 5186041000
FFC to American Family Trust Account #4475866 for AFLIC INT Non-Par Cash and
Privates
Credit for PPN: 75144* AP4


Accompanying Information:
Name of Issuer: RAMCO-GERSHENSON Properties L.P.
Description of Security: 4.57% SR. GTD. Notes due December 21, 2027
PPN:    
Due date and application (as among principal, premium and interest) of the
payment being made
Notices Related to Payments:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com
All Other Notices:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com





--------------------------------------------------------------------------------





Notices Regarding Audit Confirmations:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Private Placements
dvoge@amfam.com
Name of Nominee in which Notes are to be issued: Ell & CO
Taxpayer I.D. Number: 36-6412623
Physical Delivery:


The Northern Trust Company
Trade Securities Processing, C-2N
801 South Canal Street Chicago, IL 60607
FFC to American Family Trust Account #4475866 for AFLIC INT Non-Par Cash and
Privates


with a copy to:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com







--------------------------------------------------------------------------------





Name and Address of Purchaser
Principal Amount and
Series of Notes to be Purchased
American Family Life Insurance
  Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com
Series A
Series B
Series C
$0
$3,000,000
$0

Name of Nominee in which Notes are to be issued: Ell & CO
Payments
All payments on or in respect of the Notes to be by Federal Funds Wire Transfer
to:


Northern CHGO/Trust
ABA# 071000152
Credit Wire Account 5186041000
FFC to American Family Trust Account #4475880 for AFLIC INT Term Life Private
Placement
Credit for PPN: 75144* AP4


Accompanying Information:
Name of Issuer: RAMCO-GERSHENSON Properties L.P.
Description of Security: 4.57% SR. GTD. Notes due December 21, 2027
PPN:    
Due date and application (as among principal, premium and interest) of the
payment being made
Notices Related to Payments:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com
All Other Notices:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com
Notices Regarding Audit Confirmations:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Private Placements





--------------------------------------------------------------------------------





dvoge@amfam.com
Name of Nominee in which Notes are to be issued: Ell & CO
Taxpayer I.D. Number: 36-6412623
Physical Delivery:


The Northern Trust Company
Trade Securities Processing, C-2N
801 South Canal Street Chicago, IL 60607
FFC to American Family Trust Account #4475880 for AFLIC INT Term Life Private
Placement


with a copy to:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com







--------------------------------------------------------------------------------





Name and Address of Purchaser
Principal Amount and
Series of Notes to be Purchased
American Family Life Insurance
  Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com
Series A
Series B
Series C
$0
$1,000,000
$0

Name of Nominee in which Notes are to be issued: Ell & CO
Payments
All payments on or in respect of the Notes to be by Federal Funds Wire Transfer
to:


Northern CHGO/Trust
ABA# 071000152
Credit Wire Account 5186041000
FFC to American Family Trust Account #4475890 for AFLIC INT Corporate FI Cash
and Privates
Credit for PPN: 75144* AP4


Accompanying Information:
Name of Issuer: RAMCO-GERSHENSON Properties L.P.
Description of Security: 4.57% SR. GTD. Notes due December 21, 2027
PPN:    
Due date and application (as among principal, premium and interest) of the
payment being made
Notices Related to Payments:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com
All Other Notices:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com





--------------------------------------------------------------------------------





Notices Regarding Audit Confirmations:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Private Placements
dvoge@amfam.com
Name of Nominee in which Notes are to be issued: Ell & CO
Taxpayer I.D. Number: 36-6412623
Physical Delivery:


The Northern Trust Company
Trade Securities Processing, C-2N
801 South Canal Street Chicago, IL 60607
FFC to American Family Trust Account #4475890 for AFLIC INT Corporate FI Cash
and Privates


with a copy to:


American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
dvoge@amfam.com







--------------------------------------------------------------------------------






Defined Terms
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Affiliate” means, at any time, and (a) respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person and (b) with respect to the Company, shall include any Person
beneficially owning or holding, directly or indirectly, 10% or more of any class
of voting or equity interests of the Company or any Subsidiary or any Person of
which the Company and its Subsidiaries beneficially own or hold, in the
aggregate, directly or indirectly, 10% or more of any class of voting or equity
interests. As used in this definition, “Control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.
“Anti‑Corruption Laws” means any law or regulation in a U.S. or any non‑U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
“Anti‑Money Laundering Laws” means any law or regulation in a U.S. or any
non‑U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist‑related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.
“Bank Credit Agreement” means that certain Fourth Amended and Restated Credit
Agreement, dated as of September 14, 2017 among the Company, as borrower and
KeyBank National Association, as administrative agent, including any renewals,
extensions, amendments, supplements, restatements, replacements or refinancing
thereof.
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).
“Board” is defined in the definition of “Change of Control.”
“Building” means with respect to each parcel of Real Estate, all of the
buildings, structures and improvements now or hereafter located thereon.
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.





--------------------------------------------------------------------------------





“Capital Expenditure Reserve Amount” means with respect to any Person or
property, a reserve for replacements and capital expenditures equal to $.10 per
square foot of building space located on all Real Estate owned by such Person,
other than Real Estate subject to leases which provide that the tenant is
responsible for all building maintenance.
“Capital Improvement Project” means with respect to any Real Estate now or
hereafter owned by the Company or any of its Subsidiaries which is utilized
principally for shopping centers, capital improvements consisting of
rehabilitation, refurbishment, replacement, expansions and improvements
(including related amenities) to the existing Buildings on such Real Estate and
capital additions, repairs, resurfacing and replacements in the common areas of
such Real Estate all of which may be properly capitalized under GAAP.
“Capitalization Rate” shall have the meaning ascribed to such term in the Bank
Credit Agreement from time to time, and, if for any reason no Bank Credit
Agreement then exists or such term is no longer used therein, the Capitalization
Rate then most recently in effect. Notwithstanding the foregoing, in no event
shall the “Capitalization Rate” at any time be less than 7.0%.
“Capitalized Lease” means a lease under which a Person is the lessee or obligor,
the discounted future rental payment obligations under which are required to be
capitalized on the balance sheet of the lessee or obligor in accordance with
GAAP.
“Change of Control” means the occurrence of any of the following events:
(a)    during any twelve month period on or after the date of this Agreement,
individuals who at the beginning of such period constituted the Board of
Directors or Trustees of the Trust (the “Board”) (together with any new
directors whose election by the Board or whose nomination for election by the
shareholders of the Trust was approved by a vote of at least a majority of the
members of the Board then in office who either were members of the Board at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
members of the Board then in office;
(b)    any Person or group (as that term is understood under section 13(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
rules and regulations thereunder) shall have acquired beneficial ownership
(within the meaning of Rule 13d‑3 under the Exchange Act) of a percentage (based
on voting power, in the event different classes of stock shall have different
voting powers) of the voting stock of the Trust equal to at least thirty percent
(30%);
(c)    the Company or the Trust consolidates with, is acquired by, or merges
into or with any Person (other than a merger permitted by Section 10.2); or
(d)    except in connection with release of a Subsidiary Guaranty pursuant to
Section 9.7(b), the Company fails to own, free of any Lien, encumbrance or other
adverse claim, at least one hundred percent (100%) of the economic interest in
the Voting Interest of a Subsidiary Guarantor.
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.





--------------------------------------------------------------------------------





“Company” means Ramco‑Gershenson Properties, L.P., a Delaware limited
partnership or any successor that becomes such in the manner prescribed in
Section 10.2.
“Confidential Information” is defined in Section 20.
“Consolidated” means with reference to any term defined herein, that term as
applied to the accounts of a Person and its Subsidiaries, consolidated in
accordance with GAAP.
“Consolidated Operating Cash Flow” means with respect to any period of a Person,
an amount equal to the Operating Cash Flow of such Person and its Subsidiaries
for such period consolidated in accordance with GAAP.
“Consolidated Total Adjusted Asset Value” means with respect to any Person, the
sum of all assets of such Person and its Subsidiaries determined on a
Consolidated basis in accordance with GAAP, provided that all Real Estate that
is improved and not Under Development shall be valued at an amount equal to (A)
the Operating Cash Flow of such Person and Other Affiliates from such Real
Estate for the period covered by the four previous consecutive fiscal quarters
(treated as a single accounting period) divided by (B) the Capitalization Rate,
provided that (i) prior to such time as the Company or any of its Other
Affiliates has owned and operated any parcel of Real Estate for four full fiscal
quarters, such Real Estate shall be valued at acquisition cost determined in
accordance with GAAP, and provided further that (ii)(A) with respect to any
Redevelopment Property that has been valued at cost as permitted below and has
recommenced operations for less than four full fiscal quarters, the Operating
Cash Flow for such Redevelopment Property for the number of full fiscal quarters
which the Company or any of its Other Affiliates has recommenced operations as
annualized shall be utilized, and (B) the Operating Cash Flow for any
Redevelopment Property that has recommenced operations without a full quarter of
performance shall be annualized in good faith and in any event, consistent with
the treatment, if any, under the largest Material Credit Facility of the
Company, and (iii) to the extent that the capitalized Operating Cash Flow with
respect to any parcel of Real Estate owned by an Unconsolidated Affiliate of
such Person is included in the calculation of Consolidated Total Adjusted Asset
Value for such Person, such Person’s interest in the Unconsolidated Affiliate
shall not be included in the calculation of Consolidated Total Adjusted Asset
Value for such Person. Real Estate that is Under Development and undeveloped
Land shall be valued at its capitalized cost in accordance with GAAP.
Notwithstanding the foregoing, the Company may elect to value a Redevelopment
Property at cost as determined in accordance with GAAP, as set forth in the
first sentence of this definition, for a period of up to twenty‑four (24) months
which twenty‑four (24) month period shall commence upon the date which such
election is made under the largest Material Credit Facility of the Company or,
if not relevant, then the date which Required Holders receive written notice
from the Company of such election. The assets of the Company and its
Subsidiaries on the Consolidated financial statements of the Company and its
Subsidiaries shall be adjusted to reflect the Company’s allocable share of such
asset (including the Company’s interest in any Unconsolidated Affiliate whose
asset value is determined by application of the capitalization rate above), for
the relevant period or as of the date of determination, taking into account (a)
the relative proportion of each such item derived from assets directly owned by
the Company and from assets owned by its respective Other Affiliates, and (b)
the Company’s respective ownership interest in its Other Affiliates.
“Consolidated Total Liabilities” means all liabilities of a Person and its
Subsidiaries determined on a Consolidated basis in accordance with GAAP and all
Indebtedness of such Person and its Subsidiaries, whether or not so classified,
including any liabilities arising in connection with sale and leaseback
transactions, and shall include such Person’s pro rata share of the foregoing
items of its Unconsolidated Affiliates. Consolidated Total Liabilities shall not
include (i) Subordinated Debt except to the extent the outstanding principal
amount thereof is then in excess of $150,000,000 or (ii) Trust Preferred Equity.
Notwithstanding





--------------------------------------------------------------------------------





anything to the contrary contained herein, (a) Indebtedness of the Company and
its Subsidiaries consisting of environmental indemnities and guarantees with
respect to customary exceptions to exculpatory language with respect to
Non‑recourse Indebtedness shall not be included in the calculation of
Consolidated Total Liabilities of the Company and its Subsidiaries unless a
claim shall have been made against the Company or a Subsidiary of the Company on
account of any such guaranty or indemnity, and (b) Indebtedness of the Company,
the Trust and their Subsidiaries under completion guarantees shall equal the
remaining costs to complete the applicable construction project in excess of
construction loan or mezzanine loan proceeds available therefore and any equity
deposited or invested for the payment of such costs.
“Consolidated Total Unencumbered Asset Value” means Consolidated Total Adjusted
Asset Value exclusive of (i) any asset subject to a Lien (other than Liens
permitted by Section 10.5(a) through (e)) and (ii) all investments by the Trust,
the Company and all Subsidiaries in unconsolidated joint ventures,
unconsolidated limited partnerships, unconsolidated limited liability companies
and other unconsolidated entities and Unconsolidated Affiliates to the extent
that such investments would have otherwise been included in the calculation of
Consolidated Total Unencumbered Asset Value, provided, that for the purposes of
Section 10.9, Real Estate shall be included only if such Real Estate constitutes
Unencumbered Real Estate.
“Contribution Agreement” means that certain Contribution Agreement dated July
19, 2012, among the Company, the Trust and the Subsidiary Guarantors.
“Controlled Entity” means (i) any of the Subsidiaries of the Company or the
Trust and any of their or the Company’s or the Trust’s respective Controlled
Affiliates and (ii) if the Trust has a parent company, such parent company and
its Controlled Affiliates. As used in this definition, “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
“Debt Service” means for any period, the sum of all interest, including
capitalized interest not paid in cash, bond related expenses, and mandatory
principal/sinking fund payments due and payable during such period excluding any
balloon payments due upon maturity of any Indebtedness. Any of the foregoing
payable with respect to Subordinated Debt shall be included in the calculation
of Debt Service.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” (a) means with respect to the Notes of any series, that rate of
interest per annum that is the greater of (i) coupon plus 2.00% above the rate
of interest stated in clause (a) of the first paragraph of the Notes of such
series or (ii) 2.00% over the rate of interest publicly announced by JPMorgan
Chase Bank, N.A. in New York, New York as its “base” or “prime” rate.
“Disclosure Documents” is defined in Section 5.3.
“Distribution” means with respect to any Person, the declaration or payment of
any cash, cash flow, dividend or distribution on or in respect of any shares of
any class of capital stock, partnership interest, membership interest or other
beneficial interest of such Person other than that portion of any dividends or
distributions payable in equity securities of such Person; the purchase,
redemption, exchange or other retirement of any shares of any class of capital
stock, partnership interest, membership interest or other beneficial interest of
such Person, directly or indirectly through a Subsidiary of such Person or
otherwise; the return of capital by such Person to its shareholders, partners,
members or other owners as such, or any





--------------------------------------------------------------------------------





other distribution on or in respect of any shares of any class of capital stock
or other beneficial interest of such Person.
“Dollars” or “$” means lawful money of the United States of America.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company or the Trust, as
applicable, under section 414 of the Code.
“Event of Default” is defined in Section 11.
“Fixed Charges” means with respect to the Trust and its Subsidiaries for any
fiscal period, an amount equal to the sum of (a) the Debt Service of the Trust
and its Subsidiaries, plus (b) the Preferred Distributions of the Trust and its
Subsidiaries, all determined on a Consolidated basis in accordance with GAAP.
“Form 10‑K” is defined in Section 7.1(b). 
“Form 10‑Q” is defined in Section 7.1(a).
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America. Notwithstanding the foregoing, for the
purposes of the financial calculations hereunder, any amount otherwise included
therein from a mark‑up or mark‑down of a derivative product of a Person shall be
excluded.
“Governmental Authority” means
(a)    the government of 
(i)    the United States of America or any state or other political subdivision
thereof, or
(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government‑owned or government‑controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.





--------------------------------------------------------------------------------





“Ground Lease” means a ground lease which is not subordinate to any mortgage,
deed of trust or security deed as to which no default or event of default has
occurred and containing the following terms and conditions: (a) a remaining term
(exclusive of any unexercised extension options) of forty (40) years or more
than the date hereof; (b) the right of the lessee to mortgage and encumber its
interest in the leased property without the consent of the lessor; (c) the
obligation of the lessor to give the holder of any mortgage lien on such leased
property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be terminated until such holder has had
a reasonable opportunity to cure or complete foreclosure, and fails to do so;
(d) reasonable transferability of the lessee’s interest under such lease,
including the ability to sublease; and (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease.
“Guarantors” means the Trust and the Subsidiary Guarantors.
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
(a)    to purchase such indebtedness or obligation or any property constituting
security therefor;
(b)    to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or
(d)    otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a





--------------------------------------------------------------------------------





nominee, then for the purposes of Sections 7, 12, 17.2 and 18 and any related
definitions in this Schedule B, “holder” shall mean the beneficial owner of such
Note whose name and address appears in such register.
“Indebtedness” with respect to any Person means, at any time, all obligations,
contingent and otherwise, that in accordance with GAAP should be classified upon
the obligor’s balance sheet as liabilities, or to which reference should be made
by footnotes thereto, excluding intangible lease liabilities, but without any
double counting, including in any event and whether or not so classified:
(a)    all debt and similar monetary obligations, whether direct or indirect
(including, without limitation, any obligations evidenced by bonds, debentures,
notes or similar debt instructions);
(b)    all liabilities secured by any mortgage, pledge, security interest, Lien,
charge or other encumbrance existing on property owned or acquired subject
thereto, whether or not the liability secured thereby shall have been assumed;
(c)    all guarantees, endorsements and other contingent obligations whether
direct or indirect in respect of any indebtedness of others including any
obligation to supply funds or in any manner invest directly or indirectly in a
Person, to purchase indebtedness, or to assure the owner of indebtedness against
loss through an agreement to purchase goods, supplies or services for the
purpose of enabling the debtor to make payment of the indebtedness held by such
owner or otherwise;
(d)    any obligation as a lessee or obligor under a Capitalized Lease;
(e)    all subordinated debt, including, without limitation, Subordinated Debt
(but excluding Preferred Equity);
(f)    all obligations to purchase under agreements to acquire (but excluding
agreements which provide the seller’s remedies thereunder are limited to market
liquidated damages in the event the purchaser defaults thereunder), or otherwise
to contribute money with respect to, properties under “development”; and
(g)    all obligations, contingent or deferred or otherwise, of any Person,
including without limitation, any such obligations as an account party under
acceptance, letter of credit or similar facilities including, without
limitation, obligations to reimburse the issuer in respect of a letter of credit
except for contingent obligations (but excluding any guarantees or similar
obligations) that are not material and are incurred in the ordinary course of
business in connection with the acquisition or obtaining commitments for
financing for Real Estate.
“INHAM Exemption” is defined in Section 6.2(e).
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5.00% of
the aggregate principal amount of the Notes then outstanding, (c) any bank,
trust company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
“Investment” means, with respect to any Person, all shares of capital stock,
evidence of Indebtedness and other securities issued by any other person, all
loans, advances, or extensions of credit to, or contribution to the capital of,
any other Person, all purchases of the securities or business or integral part
of the business





--------------------------------------------------------------------------------





of any other Person and commitments and options to make such purchases, all
interests in real property, and all other investments, provided, however, that
the term “Investment” shall not include (i) equipment, inventory and other
tangible personal property acquired in the ordinary course of business, or (ii)
current trade and customer accounts receivable for services in the ordinary
course of business and payable in accordance with customary trade terms. In
determining the aggregate amount of Investments outstanding at any particular
time: (a) the amount of any Investment represented as guaranty shall be taken at
not less than the principal amount of the obligations guaranteed and still
outstanding; (b) there shall be included as an Investment all interest accrued
with respect to Indebtedness constituting an Investment unless and until such
interest is paid; (c) there shall be deducted in respect of each such Investment
any amount received as return of capital (but only by repurchase, redemption,
retirement, repayment, liquidating dividend or liquidating distribution); (d)
there shall not be deducted in respect of any Investment any amounts received as
earnings on such Investment, whether as dividends, interest or otherwise, except
that accrued interest included as provided in the foregoing clause (b) may be
deducted when paid; and (e) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.
“Leases” means leases, licenses and agreements whether written or oral, relating
to the use or occupation of space in or on any Building or on any Real Estate by
persons other than the Company.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capitalized Lease, upon or with
respect to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
“Make‑Whole Amount” is defined in Section 8.6.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Trust, the Company
and their Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Trust, the
Company and their Subsidiaries taken as a whole, (b) the ability of the Company
or the Trust to perform its obligations under this Agreement and the Notes, (c)
the ability of any Subsidiary Guarantor to perform its obligations under its
Subsidiary Guaranty, or (d) the validity or enforceability of this Agreement,
the Notes or any Subsidiary Guaranty.
“Material Credit Facility” means, as to the Company and its Subsidiaries, 
(a)    the Bank Credit Agreement;
(b)    the Note Purchase Agreement dated June 27, 2013 among the Company, the
Trust and each of the “Purchasers” listed on Schedule A attached thereto,
including any renewals, extensions, amendments, supplements, restatements,
replacements or refinancing thereof;
(c)    the Note Purchase and Private Shelf Agreement dated as of May 28, 2014,
among the Company, the Trust and each of the “Purchasers” listed in Schedule A
thereto, including any renewals, extensions, amendments, supplements,
restatements, replacements or refinancing thereof;





--------------------------------------------------------------------------------





(d)    the Note Purchase Agreement dated as of September 8, 2014 among the
Company, the Trust and each of the “Purchasers” listed in Schedule A thereto,
including any renewals, extensions, amendments, supplements, restatements,
replacements or refinancing thereof;
(e)    the Note Purchase Agreement dated as of September 30, 2015 among the
Company, the Trust and each of the “Purchasers” listed in Schedule A thereto,
including any renewals, extensions, amendments, supplements, restatements,
replacements or refinancing thereof; and
(f)    the Note Purchase Agreement dated as of August 19, 2016 among the
Company, the Trust and each of the “Purchasers” listed in Schedule A thereto,
including any renewals, extensions, amendments, supplements, restatements,
replacements or refinancing thereof; and
(g)    any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the date of Closing by the Company or any
Subsidiary, or in respect of which the Company or any Subsidiary is an obligor
or otherwise provides a guarantee or other credit support (“Credit Facility”),
in a principal amount outstanding or available for borrowing equal to or greater
than $35,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency) excluding, in each case, Non‑recourse
Indebtedness; and if no Credit Facility or Credit Facilities equal or exceed
such amounts, then the largest Credit Facility shall be deemed to be a Material
Credit Facility.
“Maturity Date” is defined in the first paragraph of each Note.
“Memorandum” is defined in Section 5.3.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“Net Income (or Deficit)” means with respect to any Person (or any asset of any
Person) for any fiscal period, the net income (or deficit) of such Person (or
attributable to such asset), after deduction of all expenses, taxes and other
proper charges, determined in accordance with GAAP.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than under this Agreement) which
prohibits or purports to prohibit the creation or assumption of any Lien on such
asset as security for Indebtedness of the Person owning such asset or any other
Person; provided, however, that either of the following shall not constitute a
Negative Pledge:  (i) an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets;
and (ii) a provision or provisions in any agreement that evidences Unsecured
Indebtedness which contains covenants or restrictions limiting the encumbrance
of assets or granting of liens provided that such restrictions and covenants and
related financial covenants are substantially similar to, or less restrictive,
than those contained in this Agreement (the covenants limiting the encumbrance
of assets or granting of Liens and the related financial covenants in the
Material Credit Facilities as the same exist as of the date hereof shall be
deemed to comply with this clause (ii)).





--------------------------------------------------------------------------------





“Net Rentable Area” means with respect to any Real Estate, the floor area of any
buildings, structures or improvements available (or to be available upon
completion) for leasing to tenants determined in accordance with the rent roll
for such Real Estate, the manner of such determination to be consistent for all
Real Estate unless otherwise approved by the Required Holders.
“Non‑recourse Indebtedness” means Indebtedness of a Person which is secured by a
Lien, which Lien is solely on one or more parcels of Real Estate and related
personal property and is not a general obligation of such Person, the holder of
such Indebtedness having recourse solely to the parcels of Real Estate securing
such Indebtedness, the Building and any Leases thereon and the rents and profits
thereof (excluding recourse arising solely as a result of commercially standard
exceptions provided, that in no event shall any Indebtedness be included as
Non‑recourse Indebtedness hereunder unless such Indebtedness constitutes
Non‑recourse Indebtedness under each Material Credit Facility).
“Notes” is defined in Section 1.
“Obligations” means all indebtedness, obligations and liabilities of the Company
and the Guarantors to any of the holders of the Notes, individually or
collectively, under this Agreement, the Subsidiary Guaranties, the Notes or any
other instruments at any time evidencing any of the foregoing, whether existing
on the date of this Agreement or arising or incurred hereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
littp://www.treasury.goviresource‑center/sanctions/Programs/Pages/Programs.aspx 
“Officer’s Certificate” means a certificate of a Senior Financial Officer whose
responsibilities extend to the subject matter of such certificate.
“Operating Cash Flow” means with respect to any Person (or any asset of any
Person) for any period, for the four most recently completed consecutive fiscal
quarters of such Person an amount equal to the sum of (a) the Net Income of such
Person (or attributable to such asset) for such period (excluding from Net
Income any base rents from tenants leasing 10,000 square feet or more (i) that
are subject to any bankruptcy proceeding and that have not affirmed or assumed
their respective Lease or other occupancy agreement or (ii) as to which a
payment default has occurred under the applicable Lease for sixty (60) days or
more beyond any applicable grace and cure period) plus (b) depreciation and
amortization, interest expense, and any extraordinary or nonrecurring losses
deducted in calculating such Net Income, minus (c) any extraordinary or
nonrecurring gains included in calculating such Net Income, minus (d) the
Capital Expenditure Reserve Amount, minus (e) to the extent not already deducted
in calculating Net Income, a management fee of 3% of minimum rents attributable
to any Real Estate of such Person, all as determined in accordance with GAAP,
minus (f) any Lease termination payments not received in the ordinary course of
business. Payments from the Company or its Affiliates under leases shall be
excluded from Operating Cash Flow.
“Other Affiliates” means Subsidiaries and Unconsolidated Affiliates of the
Company or the Trust that are engaged in the ownership of Real Estate or
development activity.





--------------------------------------------------------------------------------





“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“Preferred Distributions” means for any period, the amount of any and all
Distributions (but excluding any repurchase of Preferred Equity) paid, declared
but not yet paid or otherwise due and payable to the holders of Preferred
Equity.
“Preferred Equity” means any form of preferred stock or partnership interest
(whether perpetual, convertible or otherwise) or other ownership or beneficial
interest in the Trust or any Subsidiary of the Trust (including any Trust
Preferred Equity) that entitles the holders thereof to preferential payment or
distribution priority with respect to dividends, distributions, assets or other
payments over the holders of any other stock, partnership interest or other
ownership or beneficial interest in such Person.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“PTE” is defined in Section 6.2(a).
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.
“QPAM Exemption” is defined in Section 6.2(d).
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“Quotation” is defined in Section 2.2(d).
“Real Estate” means all real property at any time owned or leased (as lessee or
sublessee) by the Company or any of its Subsidiaries.
“Recourse Indebtedness” means any Indebtedness (whether secured or unsecured)
that is recourse to the Company or the Trust or any of their respective
Subsidiaries (for the avoidance of doubt, excluding Non‑recourse Indebtedness).
Guaranties with respect to customary exceptions to Non‑recourse Indebtedness of
the Company’s Subsidiaries or Unconsolidated Affiliates shall not be deemed to
be Recourse Indebtedness; provided that if a claim is made against the Company
or the Trust with respect thereto, the amount so claimed shall be considered
Recourse Indebtedness.





--------------------------------------------------------------------------------





“Redevelopment Property” means any Real Estate which is not Under Development
and (1) is undergoing a significant Capital Improvement Project and (2) is
designated as a Redevelopment Property by the Company.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Required Holders” means at any time the holders of at least 50% in principal
amount of the Notes at the time outstanding regardless of series (exclusive of
Notes then owned by the Company or any of its Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other chief
financial officer, principal accounting officer, treasurer or comptroller of the
Company with responsibility for the administration of the relevant portion of
this Agreement.
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“Secured Indebtedness” means Indebtedness of a Person that is pursuant to a
Capitalized Lease or is directly or indirectly secured by a Lien.
“Secured Recourse Indebtedness” means Secured Indebtedness of a Person that is
also Recourse Indebtedness.
“Securities” or “Security” shall have the meaning specified in section 2(a)(1)
of the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Trust (on behalf of the
Trust, the Company or a Subsidiary, as applicable).
“Series A Notes” is defined in Section 1.
“Series B Notes” is defined in Section 1.
“Series C Notes” is defined in Section 1.
“Short‑term Investment” mean Investments in:
(a)    marketable direct or guaranteed obligations of the United States of
America that mature within one (1) year from the date of purchase by the
Borrower or its Subsidiary;
(b)    marketable direct obligations of any of the following: Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal. Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export‑Import Bank of the United States, Federal Lands Banks,
or any other agency or instrumentality of the United States of America;





--------------------------------------------------------------------------------





(c)    demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $100,000,000;
provided, however, that the aggregate amount at any time so invested with any
single bank having total assets of less than $1,000,000,000 will not exceed
$200,000;
(d)    repurchase agreements having a term not greater than ninety (90) days and
fully secured by securities described in the foregoing subsection (a) or (b)
with banks described in the foregoing subsection (c) or with financial
institutions or other corporations having total assets in excess of
$500,000,000; and
(e)    shares of so‑called “money market funds” registered with the SEC under
the Investment Company Act of 1940 which maintain a level per‑share value,
invest principally in investments described in the foregoing subsections (a)
through (f) and have total assets in excess of $50,000,000.
“Source” is defined in Section 6.2.
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.
“Subordinated Debt” means the aggregate principal amount of all subordinated
debt which is not Trust Preferred Equity issued by the Trust or the Company (or
a subsidiary trust created to issue such subordinated debt) (a) which has a
minimum remaining term of not less than five (5) years, (b) which is unsecured
and which is not guaranteed by any other Person, (c) which imposes no financial
tests or covenants or negative covenants of the type set forth in this Agreement
or in the Subsidiary Guaranties (or other covenants, representations or defaults
which have the same practical effect thereof) on the Trust, the Company or their
respective Subsidiaries other than those approved by the Required Holders, and
(d) pursuant to which all claims and liabilities of the Trust, the Company and
their respective Subsidiaries with respect to the principal and any premium and
interest thereon are subordinate to the payment of the principal, and any
premium and interest thereon of the Company, the Trust and their respective
Subsidiaries under this Agreement and other Indebtedness which by its terms is
not subordinate to or pari passu with such Subordinated Debt on terms acceptable
to the Required Holders, and as to which subordination provisions the holders of
the Notes shall be third party beneficiaries.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
“Subsidiary Guarantor” means each Subsidiary that has executed and delivered a
Subsidiary Guaranty.





--------------------------------------------------------------------------------





“Subsidiary Guaranty” is defined in Section 9.7(a)(i).
“Substitute Purchaser” is defined in Section 21.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Trust” means Ramco‑Gershenson Properties Trust, a Maryland real estate
investment trust.
“Trust Preferred Equity” means any preferred equity interest (and related note)
issued by the Trust (or a subsidiary trust created to issue such securities) (a)
which has a minimum remaining term of not less than five (5) years, (b) which is
unsecured and which is not guaranteed by any other Person, (c) which imposes no
financial or negative covenants (or other covenants, representations or defaults
which have the same practical effect thereof) on the Trust, the Company or their
respective Subsidiaries, (d) pursuant to which all claims and liabilities of the
Trust, the Company and their respective Subsidiaries with respect thereto are
subordinate to the payment of the Obligations of the Company, the Trust and
their respective Subsidiaries on terms acceptable to the Required Holders, and
as to which subordination provisions the holders of the Notes shall be
third‑party beneficiaries and (e) which provides that, upon the non‑payment of
the note and any dividends or other distributions that are required to be paid
or made with respect thereto, the only available remedies to the holders thereof
or any trustee or agent acting on their behalf are (x) the assumption of one or
more seats on the Board of the Trust and/or (y) the blockage of (A) payments of
any dividends or other distributions to the holders of the common shares of the
Trust or other securities ranking on a parity with or subordinate to such Trust
Preferred Equity, or (B) payments of amounts in redemption of or to repurchase
common shares of the Trust or other securities ranking on a parity with or
subordinate to such Trust Preferred. Equity.
“Unconsolidated Affiliates” means as to any Person, any other Person in which it
owns an interest which is not a Subsidiary.
“Under Development” means any Real Estate or phase of a development shall be
considered under development until such time as (i) certificates of occupancy
permitting occupancy have been obtained for all tenants open for business and in
any event for not less than fifty percent (50%) of the gross leasable area of
such development or phase (excluding outlots) (it being agreed that the Company
shall receive a credit against such occupancy requirement for any space to be
occupied by an anchor that has been conveyed to such anchor) and (ii) the gross
income from the operation of such Real Estate or phase on an accrual basis shall
have equaled or exceeded operating costs on an accrual basis for three (3)
months.
“Unencumbered Real Estate” means Real Estate not subject to a Lien (other than
Liens permitted by Sections 10.5(a) through (e)) which at all times satisfies
the following conditions:
(a)    each of the Unencumbered Real Estate shall be owned 100% in fee simple or
leased under a Ground Lease by the Company or, subject to the terms of this
Agreement, a Subsidiary Guarantor, free and clear of all Liens other than the
Liens permitted in Section 10.5(b) and (e) and such Unencumbered Real Estate
does not have applicable to it any Negative Pledge. If such Unencumbered Real
Estate is owned or leased by a Subsidiary Guarantor, such Subsidiary Guarantor
shall not be a borrower or guarantor with respect to any Secured Indebtedness;
(b)    each of the Unencumbered Real Estate shall consist solely of Real Estate
(A) which is located within the contiguous 48 states of the continental United
States, (B) which is utilized principally for a shopping center or a retail
facility or a use ancillary thereto and is consistent with





--------------------------------------------------------------------------------





Company’s business strategy on the date of this Agreement, (C) which contains
improvements that are in operating condition and available for occupancy, and
(D) except with respect to properties temporarily removed from the occupancy
calculation pursuant to subsection (e) herein, with respect to which valid
certificates of occupancy or the equivalent for all buildings thereon have been
issued and are in full force and effect;
(c)    no Person other than the Company or a Subsidiary Guarantor has any direct
or indirect ownership of any equity interest or other Voting Interest in such
Subsidiary Guarantor if such Unencumbered Real Estate is owned or leased under a
Ground Lease by a Subsidiary Guarantor (it being understood that no such Person
shall be deemed to have any such ownership interest for purposes of this
provision solely by virtue of owning any equity interest in the Trust or owning
any limited partnership interest in the Company, and if such Unencumbered Real
Estate is owned (or leased) by a Subsidiary Guarantor, the Company’s direct and
indirect interest in such Subsidiary Guarantor shall be free and clear of all
Liens);
(d)    the number of properties included within the Unencumbered Real Estate
shall not be less than ten (10) and shall provide Consolidated Total
Unencumbered Asset Value of not less than $333,333,333;
(e)    the Unencumbered Real Estate shall consist solely of Real Estate which
has (A) an aggregate occupancy level of tenants (excluding the Company or any of
its Affiliates) in possession (but not any tenant having under Lease 25,000
square feet or more on a holdover or month‑to‑month basis), operating, paying
rent and which are not otherwise in default of at least eighty percent (80%) of
the Net Rentable Area within such Unencumbered Real Estate for the previous
fiscal quarter of the Company based on bona fide arm’s‑length tenant Leases
requiring current rental payments and which are in full force and effect
(provided, however, with respect to the calculations set forth in this
subsection (e)(A) the Net Rentable Area for any tenants which have more than
10,000 square feet under Lease and which have vacated their space shall be
excluded from the total Net Rentable Area of the applicable Unencumbered Real
Estate when making such calculation), and (B) an aggregate occupancy level of
tenants (excluding the Company or any of its Affiliates) under Leases in such
Unencumbered Real Estate (but not any tenant having under Lease 25,000 square
feet or more on a holdover or month‑to‑month basis) which are paying rent and
which are not in default of at least eighty‑five percent (85%) of the Net
Rentable Area within such Unencumbered Real Estate for the previous fiscal
quarter of the Company based on bona fide arm’s‑length tenant Leases requiring
current rental payments and which are in full force and effect;
(f)    no more than six percent (6%) of the Consolidated Total Unencumbered
Asset Value of the Unencumbered Real Estate shall be properties leased by the
Company or a Subsidiary Guarantor as the lessee or tenant under a Ground Lease;
and
(g)    other than with respect to the Unencumbered Real Estate commonly known as
Tel‑Twelve located in Southfield, Michigan, no Unencumbered Real Estate shall
contribute more than six percent (6%) of the Consolidated Total Unencumbered
Asset Value of all of the Unencumbered Real Estate.
“Unsecured Indebtedness” means as of any date of determination, the sum of (a)
the Indebtedness of the Company, the Trust and/or their respective Subsidiaries,
as applicable, outstanding at any time which is not Secured Indebtedness plus
(b) the amount by which the portion of the aggregate Secured Recourse
Indebtedness of the Company, the Trust and/or their respective Subsidiaries, as
applicable, exceeds the lesser





--------------------------------------------------------------------------------





of (i) $150,000,000.00 and (ii) ten percent (10%) of Consolidated Total Adjusted
Asset Value. For the purposes of this definition, the amount of any contingent
obligation of the type described in clause (c) of the definition of
“Indebtedness” shall be deemed to be an amount equal to the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder), as determined by the Company in good faith and reasonably
approved by the Required Holders. Guaranties with respect to customary
exceptions to Non‑recourse Indebtedness of the Company’s Subsidiaries or
Unconsolidated Affiliates shall not be deemed to be Unsecured Indebtedness,
provided that if a claim is made against the Company or the Trust with respect
thereto, the amount so claimed shall be considered Unsecured Indebtedness.
Unsecured Indebtedness shall not include Subordinated Debt or accounts payable
paid in the ordinary course of business.
“USA PATRIOT Act” means United States Public Law 107‑56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.
“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.
“Voting Interest” means stock or similar ownership interest, of any class or
classes (however designated), the holders of which are at the time entitled, as
such holders, (a) to vote for the election of a majority of the directors (or
persons performing similar functions) of the corporation, association,
partnership, trust or other business entity involved, or (b) to control, manage,
or conduct the business of the corporation, partnership, association, trust or
other business entity involved.
“Wholly‑Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
of all of the equity interests (except directors’ qualifying shares) and voting
interests of which are owned by any one or more of the Company and the Company’s
other Wholly‑Owned Subsidiaries at such time.







--------------------------------------------------------------------------------






[Form of Series A Note]


Ramco‑Gershenson Properties, L.P.


4.13% Senior Guaranteed Note, Series A, due December 21, 2022
No. [____]     [Date]
$[____________]    PPN: 75144* AN9


For Value Received, the undersigned, Ramco‑Gershenson Properties, L.P. (herein
called the “Company”), a limited partnership organized and existing under the
laws of the State of Delaware, hereby promises to pay to [_______________], or
registered assigns, the principal sum of [_____________________] Dollars (or so
much thereof as shall not have been prepaid) on December 21, 2022 (the “Maturity
Date”), with interest (computed on the basis of a 360‑day year of twelve 30‑day
months) (a) on the unpaid balance hereof at the rate of 4.13% per annum from the
date hereof, payable semiannually, on the 21st day of June and December in each
year, commencing with the June 21st or December 21st next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (x) on any overdue
payment of interest and (y) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make‑Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 6.13% or (ii) 2.00%
over the rate of interest publicly announced by JPMorgan Chase Bank, N.A. from
time to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).
Payments of principal of, interest on and any Make‑Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A. in New York, New York or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Guaranteed Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of December
21, 2017 (as from time to time amended, the “Note Purchase Agreement”), between
the Company, Ramco‑Gershenson Properties Trust, a Maryland real estate
investment trust (the “Trust”), and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
Payment of the principal of and Make‑Whole Amount, if any, and interest on this
Note has been guaranteed by (i) the Trust in accordance with the terms of the
Note Purchase Agreement and (ii) each Subsidiary Guarantor in accordance with
the terms of its Subsidiary Guaranty.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for





--------------------------------------------------------------------------------





the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
This Note is also subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make‑Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice‑of‑law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


Ramco‑Gershenson Properties, L.P.


By: Ramco-Gershenson Properties Trust
Its: General Partner






By:        
[Title]







--------------------------------------------------------------------------------





Guarantee
For value received, the undersigned hereby absolutely, unconditionally and
irrevocably guarantees to the holder of the foregoing Note the due and punctual
payment of the principal of and Make‑Whole Amount, if any, and interest on said
Note and all other amounts from time to time owing by the Company to such holder
under the Note Purchase Agreement referred to in said Note, as more fully
provided in the Note Purchase Agreement referred to in said Note.


Ramco‑Gershenson Properties Trust




By:        
Name:







--------------------------------------------------------------------------------






[Form of Series B Note]


Ramco‑Gershenson Properties, L.P.


4.57% Senior Guaranteed Note, Series B, due December 21, 2027
No. [____]     [Date]
$[____________]    PPN: 75144* AP4


For Value Received, the undersigned, Ramco‑Gershenson Properties, L.P. (herein
called the “Company”), a limited partnership organized and existing under the
laws of the State of Delaware, hereby promises to pay to [_______________], or
registered assigns, the principal sum of [_____________________] Dollars (or so
much thereof as shall not have been prepaid) on December 21, 2027 (the “Maturity
Date”), with interest (computed on the basis of a 360‑day year of twelve 30‑day
months) (a) on the unpaid balance hereof at the rate of 4.57% per annum from the
date hereof, payable semiannually, on the 21st day of June and December in each
year, commencing with the June 21st or December 21st next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (x) on any overdue
payment of interest and (y) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make‑Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 6.57% or (ii) 2.00%
over the rate of interest publicly announced by JPMorgan Chase Bank, N.A. from
time to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).
Payments of principal of, interest on and any Make‑Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A. in New York, New York or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Guaranteed Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of December
21, 2017 (as from time to time amended, the “Note Purchase Agreement”), between
the Company, Ramco‑Gershenson Properties Trust, a Maryland real estate
investment trust (the “Trust”), and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
Payment of the principal of and Make‑Whole Amount, if any, and interest on this
Note has been guaranteed by (i) the Trust in accordance with the terms of the
Note Purchase Agreement and (ii) each Subsidiary Guarantor in accordance with
the terms of its Subsidiary Guaranty.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for





--------------------------------------------------------------------------------





the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
This Note is also subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make‑Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice‑of‑law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


Ramco‑Gershenson Properties, L.P.


By: Ramco-Gershenson Properties Trust
Its: General Partner






By:        
[Title]







--------------------------------------------------------------------------------





Guarantee
For value received, the undersigned hereby absolutely, unconditionally and
irrevocably guarantees to the holder of the foregoing Note the due and punctual
payment of the principal of and Make‑Whole Amount, if any, and interest on said
Note and all other amounts from time to time owing by the Company to such holder
under the Note Purchase Agreement referred to in said Note, as more fully
provided in the Note Purchase Agreement referred to in said Note.


Ramco‑Gershenson Properties Trust




By:        
Name:
Title:







--------------------------------------------------------------------------------






[Form of Series C Note]


Ramco‑Gershenson Properties, L.P.


4.72% Senior Guaranteed Note, Series C, due December 21, 2029
No. [____]     [Date]
$[____________]    PPN: 75144* AQ2


For Value Received, the undersigned, Ramco‑Gershenson Properties, L.P. (herein
called the “Company”), a limited partnership organized and existing under the
laws of the State of Delaware, hereby promises to pay to [_______________], or
registered assigns, the principal sum of [_____________________] Dollars (or so
much thereof as shall not have been prepaid) on December 21, 2029 (the “Maturity
Date”), with interest (computed on the basis of a 360‑day year of twelve 30‑day
months) (a) on the unpaid balance hereof at the rate of 4.72% per annum from the
date hereof, payable semiannually, on the 21st day of June and December in each
year, commencing with the June 21st or December 21st next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (x) on any overdue
payment of interest and (y) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make‑Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 6.72% or (ii) 2.00%
over the rate of interest publicly announced by JPMorgan Chase Bank, N.A. from
time to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).
Payments of principal of, interest on and any Make‑Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A. in New York, New York or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Guaranteed Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of December
21, 2017 (as from time to time amended, the “Note Purchase Agreement”), between
the Company, Ramco‑Gershenson Properties Trust, a Maryland real estate
investment trust (the “Trust”), and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
Payment of the principal of and Make‑Whole Amount, if any, and interest on this
Note has been guaranteed by (i) the Trust in accordance with the terms of the
Note Purchase Agreement and (ii) each Subsidiary Guarantor in accordance with
the terms of its Subsidiary Guaranty.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for





--------------------------------------------------------------------------------





the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
This Note is also subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make‑Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice‑of‑law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


Ramco‑Gershenson Properties, L.P.


By: Ramco-Gershenson Properties Trust
Its: General Partner






By:        
[Title]











--------------------------------------------------------------------------------





Guarantee
For value received, the undersigned hereby absolutely, unconditionally and
irrevocably guarantees to the holder of the foregoing Note the due and punctual
payment of the principal of and Make‑Whole Amount, if any, and interest on said
Note and all other amounts from time to time owing by the Company to such holder
under the Note Purchase Agreement referred to in said Note, as more fully
provided in the Note Purchase Agreement referred to in said Note.


Ramco‑Gershenson Properties Trust




By:        
Name:
Title:







--------------------------------------------------------------------------------






Form of Opinion of Special Counsel
to the Company
[See Attached]



HONIGMAN MILLER SCHWARTZ AND COHN LLP





--------------------------------------------------------------------------------





December 21, 2017


To the Purchasers listed on Schedule A
to the Note Purchase Agreement (the “Purchasers”)


Re:
Note Purchase Agreement dated as of December 21, 2017 (the “NPA Date”) regarding
the issuance and sale of (a) $25,000,000 aggregate principal amount of its 4.13%
Senior Guaranteed Notes due 2022 (the “Series A Notes”), (b) $30,000,000
aggregate principal amount of its 4.57% Senior Guaranteed Notes due 2027 (the
“Series B Notes”) and (c) $20,000,000 aggregate principal amount of its 4.72%
Senior Guaranteed Notes due 2029 (the “Series C Notes” and, together with the
Series A Notes and the Series B Notes, the “Notes”) by Ramco-Gershenson
Properties, L.P., a Delaware limited partnership (“Borrower”)

Ladies and Gentlemen:
We have acted as counsel for Borrower and Ramco-Gershenson Properties Trust, a
Maryland real estate investment trust (the “Trust”) and the general partner of
Borrower, in connection with the Note Purchase Agreement (as defined in Section
I.B below) and for the subsidiary guarantors listed on Schedule 1 attached
hereto (the “Subsidiaries”) in connection with the execution and delivery of the
Subsidiary Guaranty (as defined in Section I.D below) by the Subsidiaries.
Capitalized terms used herein but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement. This
opinion letter is delivered to you at the request of the Borrower, the Trust and
the Subsidiaries pursuant to Section 4.4(a) of the Note Purchase Agreement.
I.
DOCUMENTS AND MATERIALS EXAMINED

In providing these opinions, we have examined the following documents and
materials all dated as of the date of this opinion letter unless otherwise noted
and relied upon such certificates and other information furnished to us as we
have deemed appropriate as a basis for our opinions set forth below.
A.    The Series A Notes.
B.    The Series B Notes.
C.    The Series C Notes.
D.    Note Purchase Agreement dated as of the NPA Date, among Borrower, the
Trust and the Purchasers (“Note Purchase Agreement”).
E.    Guaranty by the Trust in favor of each holder of a Note, as set forth in
Section 22 of the Note Purchase Agreement (the “Trust Guaranty”).
F.    Subsidiary Guaranty by the Subsidiaries in favor of the holder(s) of the
Notes (the “Subsidiary Guaranty”).
G.    The organizational documents and resolutions (the “Organizational
Documents”) of Borrower, the Trust, and each of the Subsidiaries to the extent
set forth on Exhibit A hereto.





--------------------------------------------------------------------------------





The documents described in this Section I are sometimes collectively referred to
as the “Documents.” The documents described in Sections I.A through I.F are
sometimes collectively referred to as the “NPA Documents.”
II.    ASSUMPTIONS
In rendering the opinions set forth in Section III hereof, we have relied upon
the following assumptions (none of which we have independently investigated or
verified):
A.    The Documents submitted to us as originals are authentic, true, accurate
and complete, the Documents submitted to us as copies conform to original
documents which are themselves authentic, true, accurate and complete, and the
factual matters asserted therein were true, accurate and complete when asserted
and remain true, accurate and complete as of the date hereof. All signatures on
the Documents are genuine, and all individual signatories have the requisite
legal capacity.
B.    Each such Purchaser has full power and authority to execute and deliver
the Note Purchase Agreement and to perform its obligations thereunder. The
execution, delivery and performance of the Note Purchase Agreement has been
authorized by all requisite action by each such Purchaser. The Note Purchase
Agreement has been duly executed, delivered and/or accepted by each Purchaser,
and constitutes the legal, valid and binding obligation of each Purchaser,
enforceable against each Purchaser in accordance with its terms.
C.    Each Purchaser has and at all relevant times will have full power and
authority to purchase the Notes; and the amounts payable for the purchase of the
Notes have been or will be duly funded by each Purchaser in accordance with the
terms of the Note Purchase Agreement.
D.    Each Purchaser has been, is and will be, at all relevant times, in
compliance with all laws, rules and regulations, and has received all requisite
consents, approvals, authorizations and orders from any applicable governmental
authority, to the extent required as a result of such Purchaser’s regulatory
status or otherwise as relevant to its purchase of the Notes, performance of its
obligations under the Note Purchase Agreement and enforcement of its rights with
respect to the NPA Documents.
E.    The Trust is a validly existing Maryland real estate investment trust in
good standing under the law of Maryland, which has, and at all relevant times
has had, the real estate investment trust power and authority (i) in its
individual capacity to authorize, execute and deliver the NPA Documents to which
the Trust is a party and perform its obligations thereunder, and (ii) to act as
the General Partner of Borrower and, in such capacity, to authorize, execute and
deliver on behalf of Borrower, the NPA Documents to which Borrower is a party.
The NPA Documents to which the Trust is a party or which the Trust is executing
as the General Partner of Borrower (i) have been duly authorized by the
requisite real estate investment trust action by the Trust (ii) have been duly
executed and delivered by the Trust (to the extent that execution and delivery
is governed by Maryland law) and (iii) do not violate the organizational
documents of the Trust. We note that various matters concerning the Trust are
addressed in the opinion of Ballard Spahr LLP, separately provided to you, and
we express no opinion with respect to those matters.
III.    OPINIONS
Based upon our review of the Documents and upon the assumptions set forth in
Section II, and subject to the exceptions and limitations set forth in
Section IV, it is our opinion that:





--------------------------------------------------------------------------------





A.    Borrower is a validly existing Delaware limited partnership, in good
standing in Delaware, with the requisite limited partnership power and authority
to (1) issue and sell the Notes, and (2) execute and deliver, and perform its
obligations under the Note Purchase Agreement and the Notes.
B.    The Note Purchase Agreement and the Notes (1) have been duly authorized by
the requisite limited partnership action of Borrower, (2) have been duly
executed and delivered by Borrower, and (3) constitute the valid and binding
obligations of Borrower, enforceable against Borrower in accordance with their
respective terms.
C.    The Note Purchase Agreement and the Trust Guaranty constitute the valid
and binding obligations of the Trust, enforceable against the Trust in
accordance with their respective terms.
D.    Based solely on the certifications regarding filing of organizational
documents, status and good standing issued by the Delaware Secretary of State
for each Subsidiary, each of the Subsidiaries is a validly existing Delaware
limited liability company and in good standing in Delaware. Each of the
Subsidiaries has the requisite limited liability company power and authority to
execute and deliver, and perform its obligations under, the Subsidiary Guaranty.
E.    The Subsidiary Guaranty (1) has been duly authorized by the requisite
limited liability company action of each of the Subsidiaries, (2) has been duly
executed and delivered by each of the Subsidiaries, and (3) constitutes the
valid and binding obligation of each of the Subsidiaries, enforceable against
each of the Subsidiaries in accordance with its terms.
F.    Borrower’s (1) execution and delivery of, and performance of its
obligations under, the Note Purchase Agreement, and (2) issuance and sale of the
Notes do not (i) violate any provision of Borrower’s Organizational Documents,
(ii) to our current actual knowledge, result in a material breach by Borrower
of, or constitute a material default by Borrower under the agreements listed on
Schedule 2 attached hereto (the “Material Contracts”), (iii) to our current
actual knowledge, result in the creation or imposition of any Lien upon any
property of Borrower under the Material Contracts (other than as permitted under
the NPA Documents, or other agreements or documents in effect as of the date
hereof and reflected on the Schedules to the Note Purchase Agreement), or (iv)
to our current actual knowledge, violate any statutory Law (as defined in
Section IV.K hereof) or rule or regulation thereunder (including any applicable
order or decree of any court or governmental instrumentality known to us) which,
to our current actual knowledge, is applicable to Borrower’s execution and
delivery of the Note Purchase Agreement or the Notes. No consent, approval or
other action of any partner of Borrower other than the Trust, as general
partner, is required to authorize Borrower’s execution and delivery of, and the
incurrence of its obligations under, the Note Purchase Agreement and the Notes.
G.    The Trust’s execution and delivery of, and performance of its obligations
under, the Note Purchase Agreement and the Trust Guaranty do not (i) to our
current actual knowledge, result in a material breach by the Trust of, or
constitute a material default by the Trust under the Material Contracts, (ii) to
our current actual knowledge, result in the creation or imposition of any Lien
upon any of the property of the Trust under the Material Contracts (other than
as permitted under the NPA Documents, or other agreements or documents in effect
as of the date hereof and reflected on the Schedules to the Note Purchase
Agreement), or (iii) to our current actual knowledge, violate any statutory Law
or rule or regulation thereunder (including any applicable order or decree of
any court or governmental instrumentality known to us) which, to our current
actual knowledge, is applicable to the Trust’s execution and delivery of the
Note Purchase Agreement or the Trust Guaranty.





--------------------------------------------------------------------------------





H.    Each Subsidiary’s execution and delivery of and performance of its
obligations under the Subsidiary Guaranty do not (i) violate any provision of
such Subsidiary’s Organizational Documents, (ii) to our current actual
knowledge, result in a material breach by such Subsidiary of, or constitute a
material default by such Subsidiary under the Material Contracts or (iii) to our
current actual knowledge, result in the creation or imposition of any Lien upon
any of the property of such Subsidiary under the Material Contracts (other than
as permitted under the Note Purchase Agreement or Subsidiary Guaranty, or other
agreements or documents in effect as of the date hereof and reflected on the
Schedules to the Note Purchase Agreement), or (iv) to our current actual
knowledge, violate any statutory Law or rule or regulation thereunder (including
any applicable order or decree of any court or governmental instrumentality
known to us) which, to our current actual knowledge, is applicable to such
Subsidiary’s execution and delivery of, and agreement to perform its obligations
under, the Subsidiary Guaranty.
I.    As of the date of this opinion letter, to our current actual knowledge,
there is no action, suit or proceeding pending or threatened (in writing) before
any court or governmental agency or authority or any arbitrator against
Borrower, the Trust, or the Subsidiaries questioning the validity of any of the
NPA Documents.
J.    As of the date of this opinion letter, no consent, approval, authorization
or order of any governmental authority is required to be obtained by the Trust,
Borrower or any Subsidiary under New York Law, Applicable Delaware Law or
federal Law for (a) the issuance and sale by Borrower of the Notes to the
Purchasers, (b) the execution, delivery and performance of the Subsidiary
Guaranty by the Subsidiaries, (c) the execution, delivery and performance of the
Trust Guaranty by the Trust, or (d) the execution, delivery and performance of
the Note Purchase Agreement by Borrower and the Trust, except (i) such as may be
required under the state securities laws, as to which we express no opinion, and
(ii) those which have previously been obtained or as to which the failure to
obtain would not result, individually or in the aggregate, in a Material Adverse
Effect on Borrower, Trust or a Subsidiary, as applicable; provided that no
opinion is given or intended herein as to any such consents, approvals,
authorizations, or orders that may be required with respect to any Purchaser as
a result of such Purchaser’s regulatory status or otherwise for its acquisition
and funding of the Notes.
K.    Based solely on a certificate of officers of Borrower and the Trust, and
without any independent investigation or verification, neither Borrower nor the
Trust is, or immediately after the sale of the Notes to be sold pursuant to the
Note Purchase Agreement and the application of the proceeds from such sale (as
described in the Note Purchase Agreement) will be, an “investment company” or a
company “controlled” by an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.
L.    No registration of the Notes under the Securities Act of 1933, as amended
(the “Securities Act”), is required for the sale of the Notes or the issuance of
the Subsidiary Guaranty to the Purchasers pursuant to the Note Purchase
Agreement, and the Note Purchase Agreement is not required to be qualified under
the Trust Indenture Act of 1939, as amended, in each case assuming as to factual
matters that (i) the representations and warranties in Section 5.13 of the Note
Purchase Agreement are accurate and complete, (ii) the Purchasers’
representations in Section 6 of the Note Purchase Agreement are accurate and
complete and (iii) the representations in the offeree letter furnished by J.P.
Morgan Securities LLC are accurate and complete.
M.    Assuming the accuracy and completeness of the description of the intended
use of proceeds as described in Section 5.14 of the Note Purchase Agreement, the
execution, delivery or performance of the Note Purchase Agreement by Borrower
and the Trust, and the sale, issuance, execution and delivery of the





--------------------------------------------------------------------------------





Notes will not violate Regulations T, U or X of the Board of Governors of the
Federal Reserve System, to the extent they are applicable to Borrower or the
Trust, as applicable.
IV.    EXCEPTIONS AND LIMITATIONS
The foregoing opinions are subject to the following exceptions and limitations:
A.    Any limitations imposed by and the effect of all applicable bankruptcy,
fraudulent conveyance or transfer, reorganization, insolvency, moratorium or
similar laws at any time generally in effect with respect to the enforcement of
creditors’ rights.
B.    The enforceability of the NPA Documents and the rights and remedies set
forth therein are subject to established and evolving principles of equity,
commercial reasonableness and conscionability and to the limitations imposed by
applicable law on (i) the exercise and availability of remedies and defenses;
(ii) the enforceability of purported waivers of rights and defenses; (iii) the
availability of equitable remedies and defenses generally; and (iv) the granting
of rights, remedies or security in excess of those available under applicable
law.
C.     No opinion is given as to whether the execution, delivery or performance
of the NPA Documents by Borrower, the Trust or the Subsidiaries, as applicable,
will constitute a default under or result in a breach of any (A) covenant,
restriction or provision in any agreement or other document with respect to
financial ratios or tests or any aspect of the financial condition or results of
operations of any person or entity, (B) cross-default provisions and (C)
provisions relating to the occurrence of a “material adverse effect” or
“material adverse change” or similar words or concepts. Additionally, no opinion
is given with respect to any matter which requires a mathematical calculation or
any financial or accounting determination.
D.    To the extent any agreement or document referenced in Sections III.F,
III.G, III.H or Schedule 2 is governed by the laws of any jurisdiction that are
not Laws covered by the opinions expressed in this opinion letter, the opinions
in such Sections are given (A) based on the plain meaning of such indenture,
mortgage, deed of trust, lease, sublease or other agreement and (B) assuming
that the contract terms are construed as would be the case if they were governed
by the Laws covered by the opinions expressed in this opinion letter.
E.    Notwithstanding anything contained in the NPA Documents, the Purchasers
may be limited to recovering only reasonable expenses with respect to
enforcement or collection of the obligations under the NPA Documents.
F.    No opinion is given with respect to the effect of any state or federal
securities laws (except as set forth in Sections III.K and III.L hereof), ERISA,
pension or employee benefit, antitrust, insurance, bank regulatory (except as
set forth in Section III.M hereof), or truth-in-lending or other credit laws or
regulations which may be applicable to this transaction. We also disclaim any
opinion with respect to specialized laws that are not customarily covered in
opinion letters of this kind, such as tax, insolvency, bankruptcy, fraudulent
conveyance, environmental, intellectual property, labor, and health and safety
laws, and the effects of such specialized laws.
G.    No opinion is given with respect to the effect of the law of any
jurisdiction (other than the State of New York) which limits the rates of
interest legally chargeable or collectible.





--------------------------------------------------------------------------------





H.    To the extent that any opinion relates to the enforceability or
applicability of the choice of New York law or the choice of New York forum
provisions of the NPA Documents, our opinion is given in reliance on N.Y. Gen.
Oblig. Law Sections 5-1401 and 5-1402 and N.Y. CPLR 327(b) and is subject to the
qualification that such enforceability or applicability may be limited by public
policy considerations or choice of law or forum principles of any jurisdiction
or venue, other than the courts of the State of New York, in which enforcement
or application of such provisions, or of a judgment upon an agreement containing
such provisions, is sought and we express no opinion as to the enforceability of
the NPA Documents in any such other jurisdiction.
I.    We express no opinion as to (a) whether courts of any jurisdiction would
enforce a waiver of objection to jurisdiction or venue or an objection based on
forum non conveniens or (b) the enforceability of any other provisions relating
to the operations of courts, court rules, service of process, witnesses at a
trial, discovery, rules of evidence or the conduct of litigation in any such
court.
J.    No opinion is given with respect to any late charges, penalties,
forfeitures, liquidated or other pre‑measured damages or limitations thereon or
any prepayment premiums.
K.    These opinions are based solely on, (i) the Law of the State of New York,
(ii) the Delaware Revised Uniform Limited Partnership Act (the “DRULPA”) and the
Delaware Limited Liability Company Act (the “DLLCA”) (collectively, the
“Applicable Delaware Law”), and (iii) where applicable, the federal Law of the
United States. We are not admitted to practice in the State of Delaware, and,
with respect to the opinions set forth above, insofar as they relate to any laws
of the State of Delaware, with your permission, we (i) have limited our review
to standard compilations available to us of the DRULPA and the DLLCA, which we
have assumed to be accurate and complete, and (ii) have not reviewed case law.
The enforceability opinions in Sections III.B, III.C and III.E are based solely
on the internal laws of the State of New York, and we provide no opinion on the
enforceability of any NPA Document under any other laws. We disclaim any opinion
concerning the laws of any other jurisdiction, or any other statutes or laws of
the named jurisdictions or the effect thereof. All references to the “Law” or
“laws” of the aforesaid jurisdictions are limited solely to the statutes, and,
other than with respect to Delaware laws, the judicial and administrative
decisions, and the rules and regulations of the governmental agencies of the
applicable jurisdiction, but excluding the statutes and ordinances, the
administrative decisions, and the rules and regulations of counties, towns,
municipalities and special political subdivisions (whether created or enabled
through legislative action at the federal, state or regional level), and
judicial decisions to the extent that they deal with any of the foregoing; and
we have only considered the applicability of laws that a lawyer in the State of
New York exercising customary professional diligence would reasonably recognize
as being applicable to Borrower, the Trust or the Subsidiaries, and the
transactions described in the NPA Documents.
L.    Opinions given “to our current actual knowledge”, referring to “current
actual knowledge” or other references to matters “known to us” or similar
wording are based solely on, and are limited to, the current conscious awareness
of the individual attorneys of this law firm who (i) participated in the
preparation of this opinion letter or (ii) participated in a material way in the
representation of Borrower, the Trust and the Subsidiaries in connection with
the execution and delivery of the NPA Documents, and no review of the files
maintained by this law firm or other investigation or due diligence was
undertaken by us in connection with, or is to be inferred from, such opinions.
M.    These opinions are given solely to the Purchasers, solely in connection
with the Note Purchase Agreement, and these opinions may not be relied upon by
any other person or entity or in connection with any other matter, except that,
notwithstanding the foregoing, (i) these opinions may be relied upon by
transferees, successors and assigns which acquire the Notes or any portion
thereof for value, in good faith,





--------------------------------------------------------------------------------





and without actual notice of a defect or existing uncured default thereunder;
and (ii) copies of these opinions may be provided for review but not reliance to
(a) potential transferees, successors and assigns, (b) any governmental or
regulatory agency having jurisdiction over you, (c) the National Association of
Insurance Commissioners and (d) any court of law or other tribunal in connection
with any matter relating to the NPA documents.
N.    These opinions are given only as of the date hereof and do not
contemplate, and no opinion is given with respect to, future events or
subsequent changes in law or fact.


Very truly yours,


HONIGMAN MILLER SCHWARTZ AND COHN LLP









--------------------------------------------------------------------------------





SCHEDULE 1
SUBSIDIARIES
Ramco Gateway LLC, a Delaware limited liability company (“Gateway”);
Ramco Parkway LLC, a Delaware limited liability company (“Parkway”);
Crofton 450 LLC, a Delaware limited liability company (“Crofton”);
Ramco Webster Place LLC, a Delaware limited liability company (“Webster”); and
Ramco Centennial Shops LLC, a Delaware limited liability company (“Centennial”).







--------------------------------------------------------------------------------






SCHEDULE 2
MATERIAL CONTRACTS
First Amended and Restated Unsecured Term Loan Agreement dated as of
November 15, 2017, among Borrower, KeyBank National Association, as
Administrative Agent, KeyBanc Capital Markets Inc., as Sole Lead Manager and
Arranger, and certain lenders from time to time.
First Amended and Restated Unsecured Term Loan Agreement (2013) dated as of
November 15, 2017, among Borrower, Capital One, National Association, as
Administrative Agent, Capital One, National Association, as Sole Lead Manager
and Arranger, and certain lenders from time to time.
First Amended and Restated Unsecured Term Loan Agreement (2014) dated as of
November 15, 2017, among Borrower, Capital One, National Association, as
Administrative Agent, Capital One, National Association, as Sole Lead Manager
and Arranger, and certain lenders from time to time.
Fourth Amended and Restated Credit Agreement dated as of September 14, 2017, as
amended November 15, 2017, among Borrower, KeyBank National Association, as
Administrative Agent, KeyBanc Capital Markets Inc., Deutsche Bank Securities,
Inc. and Capital Markets LLC, as Joint-Lead Arrangers, Deutsche Bank Securities
Inc., and PNC Bank, National Association, as Syndication Agents, and each of
Bank of America, N.A. and JPMorgan Chase Bank, N.A., as Documentation Agents,
and certain lenders from time to time.
Note Purchase Agreement dated as of August 19, 2016, as amended by First
Amendment dated as of December 21, 2017.
Note Purchase Agreement dated as of September 30, 2015, as amended by First
Amendment dated as of December 21, 2017.
Note Purchase Agreement dated as of September 8, 2014, as amended by First
Amendment dated as of December 21, 2017.
Note Purchase and Private Shelf Agreement dated as of May 28, 2014, as amended
by First Amendment dated as of November 18, 2016, and Second Amendment dated as
of December 21, 2017.
Note Purchase Agreement dated as of June 27, 2013, as amended by First Amendment
dated as of December 21, 2017.







--------------------------------------------------------------------------------





EXHIBIT A
ORGANIZATIONAL DOCUMENTS
(A)Amended and Restated Agreement of Limited Partnership of Ramco-Gershenson
Properties, L.P. dated as of May 10, 1996, as amended by First Amendment to
Amended and Restated Agreement of Limited Partnership dated as of June 25, 1996,
Second Amendment to Amended and Restated Agreement of Limited Partnership dated
as of September 29, 1997, Third Amendment to Amended and Restated Agreement of
Limited Partnership dated as of October 3, 1997, Fourth Amendment to Amended and
Restated Agreement of Limited Partnership dated as of October 8, 1997, Fifth
Amendment to Amended and Restated Limited Partnership Agreement dated as of
November 25, 1997, Sixth Amendment to Amended and Restated Limited Partnership
Agreement dated as of December 19, 1997, Seventh Amendment to Amended and
Restated Limited Partnership Agreement dated as of December 31, 1997, Eighth
Amendment to Amended and Restated Limited Partnership Agreement dated as of
December 31, 1997, Ninth Amendment to Amended and Restated Limited Partnership
Agreement dated as of January 8, 1998, Tenth Amendment to Amended and Restated
Agreement of Limited Partnership dated as of September 4, 1998, Eleventh
Amendment to Amended and Restated Agreement of Limited Partnership dated as of
September 4, 1998, Twelfth Amendment to Amended and Restated Agreement of
Limited Partnership dated as of November 13, 1998, Thirteenth Amendment to
Amended and Restated Agreement of Limited Partnership dated as of December 31,
1998, Fourteenth Amendment to Amended and Restated Agreement of Limited
Partnership dated as of December 31, 1999, Fifteenth Amendment to Amended and
Restated Agreement of Limited Partnership dated as of December 31, 2000,
Sixteenth Amendment to Amended and Restated Agreement of Limited Partnership
dated as of December 31, 2001, Seventeenth Amendment to Amended and Restated
Agreement of Limited Partnership dated as of October 31, 2002, Eighteenth
Amendment to Amended and Restated Agreement of Limited Partnership dated as of
November 12, 2002, Nineteenth Amendment to Amended and Restated Agreement of
Limited Partnership dated as of July 1, 2004, Twentieth Amendment to Amended and
Restated Agreement of Limited Partnership dated as of December 31, 2004,
Twenty-First Amendment to Amended and Restated Agreement of Limited Partnership
dated as of December 31, 2005, Twenty-Second Amendment to Amended and Restated
Agreement of Limited Partnership dated as of December 31, 2006, Twenty-Third
Amendment to Amended and Restated Agreement of Limited Partnership dated as of
December 31, 2007, Twenty-Fourth Amendment to Amended and Restated Agreement of
Limited Partnership dated as of December 31, 2008, Twenty-Fifth Amendment to
Amended and Restated Agreement of Limited Partnership dated as of December 31,
2009, Twenty-Sixth Amendment to Amended and Restated Agreement of Limited
Partnership dated as of April 29, 2011, Twenty-Seventh Amendment to Amended and
Restated Agreement of Limited Partnership dated as of December 31, 2011,
Twenty-Eighth Amendment to Amended and Restated Agreement of Limited Partnership
dated as of December 31, 2012, Twenty-Ninth Amendment to Amended and Restated
Agreement of Limited Partnership dated as of January 1, 2013, Thirtieth
Amendment to Amended and Restated Agreement of Limited Partnership dated as of
December 31, 2013 and Thirty-First Amendment to Amended and Restated Agreement
of Limited Partnership dated December 31, 2014 (as so amended, the “Partnership
Agreement”).
(B)Resolutions of the General Partner of Ramco-Gershenson Properties, L.P. dated
as of December 12, 2017.
(C)Certificate of Limited Partnership of Ramco-Gershenson Properties, L.P. filed
with the Delaware Secretary of State (the “Delaware Secretary”) on December 21,
1994, as amended by Certificate of Amendment filed May 10, 1996, Certificate of
Merger filed May 10, 1996, Certificate to Restore to Good Standing filed October
11, 1996, Certificate of Amendment filed December 22, 1997, Certificate of
Merger





--------------------------------------------------------------------------------





filed May 24, 2000, Certificate of Merger filed September 12, 2003, Certificate
of Amendment filed August 23, 2004, Certificate of Merger filed November 28,
2007, effective December 3, 2007, Certificate of Merger filed November 25, 2009,
Certificate of Merger filed May 5, 2011, Certificate of Merger filed May 17,
2011, Certificate of Merger filed May 15, 2013, Certificate of Merger filed June
5, 2013, Certificate of Merger filed June 5, 2013, Certificate of Merger filed
June 5, 2013, Certificate of Merger filed June 5, 2013, Certificate of Merger
filed July 26, 2013, effective July 31, 2013, Certificate of Merger filed March
10, 2014, Certificate of Merger filed April 15, 2014, Certificate of Merger
filed May 1, 2014, effective May 23, 2014, Certificate of Correction filed May
5, 2014, Certificate of Merger filed June 16, 2014, Certificate of Merger filed
June 16, 2015, Certificate of Merger filed June 16, 2015, Certificate of Merger
filed June 16, 2015, Certificate of Merger filed July 23, 2015, Certificate of
Merger filed August 7, 2015, Certificate of Merger filed September 8, 2015,
Certificate of Merger filed March 3, 3016, and Certificate of Merger filed March
9, 2016, all as certified on August 24, 2017 by the Delaware Secretary to be
true and correct copies of the documents on file, and Certificate of Merger
filed September 12, 2017 (as so amended, the “Partnership Certificate”).
(D)Certificate of Good Standing for Ramco-Gershenson Properties, L.P. issued by
the Delaware Secretary on December 7, 2017.
(E)A certification dated November 13, 2017 with respect to Ramco-Gershenson
Properties, L.P. issued by the Director (“Director”) of the Bureau of
Corporations, Securities & Commercial Licensing of the Michigan Department of
Licensing and Regulatory Affairs (formerly known as the Michigan Department of
Energy, Labor & Economic Growth and the Michigan Department of Consumer and
Industry Services) (the “Department”), certifying that (i) Ramco-Gershenson
Properties, L.P. submitted an Application for Registration to Transact Business
in Michigan under the qualifying name “Ramco-Gershenson Properties Limited
Partnership” (the “Borrower MI Application”), (ii) a Certificate of Registration
with respect to Ramco-Gershenson Properties, L.P. was issued on March 24, 1995
and has not been cancelled and is in full force and effect; and (iii) the
certification so issued is in due form and is entitled to have full faith and
credit given it in every court and office within the United States.
(F)A certification dated November 10, 2017, with respect to Trust Guarantor
issued by the Director of the Department certifying that (i) Ramco-Gershenson
Properties Trust submitted an Application for Registration to Transact Business
in Michigan under the qualifying name “Ramco-Gershenson Properties Trust” (the
“Trust MI Application”), (ii) Trust Guarantor was validly authorized on December
11, 1997 to transact business in Michigan and that Trust Guarantor holds a valid
certificate of authority to transact business in Michigan, (iii) Trust Guarantor
was in good standing as of November 10, 2017, and is duly authorized to transact
business in Michigan as of such date and (iv) the certification so issued by the
Director is in the usual form and is entitled to have full faith and credit
given it in every court and office within the United States.
(G)Certificate of Officer and Certificate of Incumbency of Trust Guarantor,
dated as of December 21, 2017, as to incumbency and other matters with attached
Resolutions of the Board of Trustees of the Trust Guarantor and certain other
documents, and certifying, among other things, as to the Partnership Agreement,
Partnership Certificate and various Resolutions.
(H)Certificate of Formation of Gateway filed July 21, 2009, as amended by
Certificate of Merger filed on December 13, 2012 and Certificate of Merger filed
on December 21, 2012, as certified on August 23, 2017 by the Delaware Secretary
to be a true and correct copy of the documents on file (the “Gateway
Certificate”).
(I)Certificate of Good Standing for Gateway, issued by the Delaware Secretary on
December 7, 2017.
(J)Resolutions of Gateway dated as of December 12, 2017 (the “Gateway
Resolutions”).
(K)Limited Liability Company Agreement of Gateway dated as of July 21, 2009, as
amended by Amendment No. 1 to Limited Liability Company Agreement dated as of
September 12, 2017 (as amended, the “Gateway Operating Agreement”).





--------------------------------------------------------------------------------





(L)Certificate of Secretary and Certificate of Incumbency of Gateway, dated as
of December 21, 2017, as to incumbency and other matters, and certifying, among
other things, as to the Gateway Certificate, the Gateway Operating Agreement and
the Gateway Resolutions.
(M)Certificate of Formation of Parkway filed July 6, 2011, as certified on
August 23, 2017 by the Delaware Secretary to be a true and correct copy of the
document on file (the “Parkway Certificate”).
(N)Certificate of Good Standing for Parkway, issued by the Delaware Secretary on
December 7, 2017.
(O)Resolutions of Parkway dated as of December 12, 2017 (the “Parkway
Resolutions”).
(P)Limited Liability Company Agreement of Parkway dated as of July 6, 2011, as
amended by Amendment No. 1 to Limited Liability Company Agreement dated as of
September 12, 2017 (as amended, the “Parkway Operating Agreement”).
(Q)Certificate of Secretary and Certificate of Incumbency of Parkway, dated as
of December 21, 2017, as to incumbency and other matters, and certifying, among
other things, as to the Parkway Certificate, the Parkway Operating Agreement and
the Parkway Resolutions.
(R)Certificate of Formation of Crofton filed November 29, 2006, as certified on
November 13, 2017 by the Delaware Secretary to be a true and correct copy of the
document on file (the “Crofton Certificate”).
(S)Certificate of Good Standing for Crofton, issued by the Delaware Secretary on
December 7, 2017.
(T)Resolutions of Crofton dated as of December 12, 2017 (the “Crofton
Resolutions”).
(U)Second Amended and Restated Limited Liability Company Agreement of Crofton
dated as of September 12, 2017 (the “Crofton Operating Agreement”).
(V)Certificate of Secretary and Certificate of Incumbency of Crofton, dated as
of December 21, 2017, as to incumbency and other matters, and certifying, among
other things, as to the Crofton Certificate, the Crofton Operating Agreement and
the Crofton Resolutions.
(W)Certificate of Formation of Webster filed February 6, 2017, as certified on
November 13, 2017 by the Delaware Secretary to be a true and correct copy of the
document on file (the “Webster Certificate”).
(X)Certificate of Good Standing for Webster, issued by the Delaware Secretary on
December 7, 2017.
(Y)Resolutions of Webster dated as of December 12, 2017 (the “Webster
Resolutions”).
(Z)Amended and Restated Limited Liability Company Agreement of Webster dated as
of September 12, 2017 (the “Webster Operating Agreement”).
(AA)Certificate of Secretary and Certificate of Incumbency of Webster, dated as
of December 21, 2017, as to incumbency and other matters, and certifying, among
other things, as to the Webster Certificate, the Webster Operating Agreement and
the Webster Resolutions.
(AB)Certificate of Formation of Centennial filed September 15, 2016, as
certified on September 5, 2017 by the Delaware Secretary to be a true and
correct copy of the document on file (the “Centennial Certificate”).
(AC)Certificate of Good Standing for Centennial, issued by the Delaware
Secretary on December 7, 2017.
(AD)Resolutions of Centennial dated as of December 12, 2017 (the “Centennial
Resolutions”).
(AE)Amended and Restated Limited Liability Company Agreement of Centennial dated
as of September 12, 2017 (the “Centennial Operating Agreement”).
(AF)Certificate of Secretary and Certificate of Incumbency of Centennial, dated
as of December 21, 2017, as to incumbency and other matters, and certifying,
among other things, as to the Centennial Certificate, the Centennial Operating
Agreement and the Centennial Resolutions.





BALLARD SPAHR LLP




To the Purchasers of the Senior Notes
(as such terms are defined herein)
listed in Schedule A attached hereto


Re:
Ramco-Gershenson Properties, L.P., a Delaware limited partnership (the
“Company”) - Note Purchase Agreement, dated as of December 21, 2017 (the “Note
Purchase Agreement”), by and among the Company, Ramco-Gershenson Properties
Trust, a Maryland real estate investment trust and the sole general partner of
the Company (the “Guarantor”), and the purchasers listed in Schedule A attached
thereto (each a “Purchaser” and, collectively, the “Purchasers”), with respect
to the issuance and sale by the Company of (a) $25,000,000 aggregate principal
amount of its 4.13% Senior Guaranteed Notes, Series A, due 2022 (the “Series A
Notes”), (b) $30,000,000 aggregate principal amount of its 4.57% Senior
Guaranteed Notes, Series B, due 2027 (the “Series B Notes”), and (c) $20,000,000
aggregate principal amount of its 4.72% Senior Guaranteed Notes, Series C, due
2029 (the “Series C Notes”, and together with the Series A Notes and the Series
B Notes, collectively, the “Senior Notes”)    



Ladies and Gentlemen:


We have acted as Maryland real estate investment trust counsel to the Guarantor
in connection with the above-referenced matter, and we have been requested to
provide you with our opinion as Maryland real estate investment trust counsel to
the Guarantor with respect to certain aspects of Maryland law pursuant to
Section 4.4 of the Note Purchase Agreement.
We understand that the Company and the Guarantor are also being represented in
this matter by Honigman Miller Schwartz and Cohn LLP, and we understand that,
except as to those issues specifically opined to herein, you will be relying
upon the opinion of Honigman Miller Schwartz and Cohn LLP. We did not
participate in the negotiation or drafting of the Note Purchase Agreement, the
Notes or the Guaranty (as such terms are defined herein).
In connection with our representation of the Guarantor, and as a basis for the
opinion hereinafter set forth, we have examined the originals, or copies
certified or otherwise identified to our satisfaction, of the following
documents (hereinafter collectively referred to as the “Documents”):
(i)
the declaration of trust of the Guarantor (the “Declaration of Trust”)
represented by Articles of Restatement filed with the State Department of
Assessments and Taxation of Maryland (the “Department”) on June 9, 2010,
Articles of Amendment filed with the Department on April 5, 2011, Articles
Supplementary filed with the Department on April 5, 2011, Articles Supplementary
filed with the Department on April 28, 2011, Articles of Amendment filed with
the Department on September 21, 2012 and Articles of Amendment filed with the
Department on July 31, 2013;

(ii)
the Amended and Restated Bylaws of the Guarantor, adopted as of February 23,
2012 (the “Bylaws”);

(iii)
resolutions adopted, or other actions taken, by the board of trustees of the
Guarantor (the “Board of Trustees”), or a duly authorized committee thereof, on
or as of November 29, 2017 and December __, 2017 (the “Trustees’ Resolutions”);

(iv)
the Amended and Restated Agreement of Limited Partnership of the Company, as
amended (the “Partnership Agreement”);






--------------------------------------------------------------------------------





(v)
a status certificate of the Department, dated as of a recent date, to the effect
that the Guarantor is duly formed and existing under the laws of the State of
Maryland;

(vi)
the Note Purchase Agreement;

(vii)
each Note, dated as of December 21, 2017, representing the Series A Notes, the
Series B Notes and the Series C Notes and registered in the name of the
applicable Purchaser or in the name of such Purchaser’s nominee (collectively,
the “Notes”);

(viii)
the Guarantee, dated as of December 21, 2017 (the “Guaranty”), made by the
Guarantor and endorsed on each of the Notes;

(ix)
a certificate of officers of the Guarantor, dated as of the date hereof (the
“Officers’ Certificate”), executed by Dennis E. Gershenson, President and Chief
Executive Officer of the Guarantor, and Geoffrey Bedrosian, Executive Vice
President, Chief Financial Officer and Secretary of the Guarantor, to the effect
that, among other things, the Declaration of Trust, the Bylaws, the Trustees’
Resolutions and the Partnership Agreement are true, correct and complete, have
not been rescinded or modified and are in full force and effect on the date of
the Officers’ Certificate, and certifying as to, among other things, the manner
of adoption of the Trustees’ Resolutions and the form, approval, execution and
delivery of the Note Purchase Agreement, the Notes and the Guaranty; and

(x)
such other laws, records, documents, certificates, opinions and instruments as
we have deemed necessary to render this opinion, subject to the limitations,
assumptions and qualifications noted below.

Insofar as the opinions and other matters set forth herein constitute, or are
based upon, factual matters, we have relied solely upon the Officers’
Certificate and our knowledge. The words “our knowledge” signify that in the
course of our representation of the Guarantor in matters with respect to which
we have been engaged as Maryland real estate investment trust counsel to the
Guarantor, no information has come to our attention that would give us actual
knowledge or actual notice of the inaccuracy of the statement, opinion or other
matters so qualified. We have undertaken no independent investigation or
verification of any such statements, opinions or matters. The words “our
knowledge” are intended to be limited to the knowledge of the lawyers within our
firm who have rendered legal services to the Guarantor in connection with the
Note Purchase Agreement, the Notes and the Guaranty.
In rendering the opinions expressed below, we have assumed the following to the
extent relevant to such opinions:
a.
each individual executing any of the Documents on behalf of a party (other than
the Guarantor) is duly authorized to do so;

b.
each individual executing any of the Documents, whether on behalf of such
individual or another person, is legally competent to do so;

c.
each of the parties (other than the Guarantor) executing any of the Documents
has duly authorized and validly executed and delivered each of the Documents to
which such party is a signatory, and such party’s obligations set forth therein
are legal, valid and binding and are enforceable in accordance with their
respective terms;

d.
any Documents submitted to us as originals are authentic; the form and content
of any Documents submitted to us as unexecuted drafts do not differ in any
respect relevant to this opinion from the form and content of such Documents as
executed and delivered; any Documents submitted to us






--------------------------------------------------------------------------------





as certified, photostatic or facsimile copies conform to the original documents;
all signatures on all Documents are genuine; all public records reviewed or
relied upon by us or on our behalf are true and complete; all representations,
warranties and statements contained in the Documents (other than
representations, warranties and statements of the Guarantor as to legal matters
on which opinions are rendered herein) are true and complete; and there has been
no oral or written modification of or amendment to any of the Documents, and
there has been no waiver of any provision of any of the Documents, by action or
omission of the parties or otherwise;
e.
all certificates submitted to us, including, but not limited to, the Officers’
Certificate, are correct and complete both when given and as of the date hereof;

f.
in no event will the aggregate principal amount of the Series A Notes exceed
$25,000,000; in no event will the aggregate principal amount of the Series B
Notes exceed $30,000,000; and in no event will the aggregate principal amount of
the Series C Notes exceed $20,000,000; and

g.
the Guarantor is entering into, and will execute and deliver, and perform its
obligations under, the Note Purchase Agreement, the Notes and the Guaranty,
together with any related documents, instruments and agreements, in furtherance
of the conduct of its business in a manner that will enable it to qualify (or,
once qualified, to maintain its qualification) as a real estate investment trust
under Section 856 et seq. of the Internal Revenue Code of 1986, as amended.

Based upon our review of the foregoing, and subject to the assumptions and
qualifications set forth herein, it is our opinion that, as of the date of this
letter:
1.
The Guarantor has been duly formed and is validly existing as a real estate
investment trust in good standing under the laws of the State of Maryland.

2.
The Guarantor, acting in its own capacity and in its capacity as the general
partner of the Company, on behalf of the Company, as applicable, has the
requisite real estate investment trust power and authority to execute and
deliver, and perform its obligations under, the Note Purchase Agreement, the
Notes and the Guaranty.

3.
The execution and delivery by the Guarantor, acting in its own capacity and in
its capacity as the general partner of the Company, on behalf of the Company, as
applicable, of the Note Purchase Agreement, the Notes and the Guaranty have been
duly authorized by all necessary real estate investment trust action on the part
of the Guarantor required under the Declaration of Trust and Bylaws and Title 8
(Real Estate Investment Trusts) of the Corporations and Associations Article of
the Annotated Code of Maryland (the “Maryland REIT Law”), and the Note Purchase
Agreement, the Notes and the Guaranty have been duly executed and delivered by
the Guarantor, acting in its own capacity and in its capacity as the general
partner of the Company, on behalf of the Company, as applicable.

4.
The execution, delivery and performance of the Note Purchase Agreement, the
Notes and the Guaranty by the Guarantor, acting in its own capacity and in its
capacity as the general partner of the Company, on behalf of the Company, as
applicable, will not (i) contravene any provision of the Maryland REIT Law or
(ii) result in any violation of the provisions of the Declaration of Trust or
Bylaws.

5.
No consent, approval, authorization, order of, or qualification with any court
or governmental agency or authority of the State of Maryland is required to be
obtained by the Guarantor, acting in its own capacity and in its capacity as the
general partner of the Company, on behalf of the Company, as applicable,
pursuant to the Maryland REIT Law in connection with the execution






--------------------------------------------------------------------------------





and delivery of the Note Purchase Agreement, the Notes and the Guaranty, except
for such as have been obtained.
In addition to the qualifications set forth above, the opinions set forth herein
are also subject to the following qualifications: (i) the opinions set forth
herein are limited to the real estate investment trust laws of the State of
Maryland, and no opinions are expressed herein concerning any laws other than
the real estate investment trust laws of the State of Maryland; (ii) no opinions
are expressed with respect to the legality, binding effect or enforceability of
the Note Purchase Agreement, the Notes and the Guaranty, or any of them; (iii)
no opinions are expressed with respect to the compliance with or applicability
of any state or federal securities, tax, environmental, consumer credit,
lending, financial institution, real estate syndication, labor or employment
laws, or laws regarding fraudulent conveyances, nor is any opinion expressed
herein as to the applicability or effect of the Investment Company Act of 1940,
as amended; (iv) our opinion expressed in paragraph 5 above is based upon our
consideration of only those consents, approvals, authorizations, orders and
qualifications, pursuant to the Maryland REIT Law, if any, which we as attorneys
licensed in the State of Maryland reasonably believe to be typically applicable
to transactions of the type contemplated by the Note Purchase Agreement, the
Notes and the Guaranty; (v) no opinions are expressed with respect to the
limited partnership actions that may be required for the Company to authorize,
execute, deliver or perform the Note Purchase Agreement and the Notes or any
other document, instrument or agreement to which the Company is a party; (vi)
the opinions set forth herein are limited to the matters specifically stated
herein and no other opinions shall be inferred beyond the matters specifically
stated; and (vii) the opinions set forth herein are limited to laws in effect,
and facts and circumstances presently existing and brought to our attention, as
of the date hereof, and we assume no obligation to supplement this opinion if
applicable laws change after the date hereof, or if we become aware of any facts
or circumstances which now exist or which occur or arise in the future that may
change the opinions expressed herein after the date hereof.
The opinions presented in this letter are solely for your use in connection with
the matters contemplated by the Note Purchase Agreement, the Notes and the
Guaranty. This opinion letter may not be relied upon by you for any other
purpose, or furnished to, assigned to, quoted to, or relied upon by any other
person, firm or other entity for any purpose, without our prior written consent
in each instance, which may be granted or withheld in our sole discretion,
provided, however, that subsequent institutional holders of the Notes may rely
on this opinion, and a copy of this opinion letter may be furnished to, but not
relied on by, (i) the National Association of Insurance Commissioners, (ii)
potential transferees of the Notes, (iii) any state, federal or provincial
authority or independent banking or insurance board or body having regulatory
jurisdiction over a Purchaser in the exercise of their regulatory due diligence,
and (iv) any court of law or other tribunal in connection with any matter
related to the Note Purchase Agreement, the Notes and the Guaranty. In addition,
we consent to reliance hereupon, subject to the limitations and qualifications,
and based on the assumptions, herein contained, by Honigman Miller Schwartz and
Cohn LLP in the delivery to you of its opinion in connection with the
transactions contemplated by the Note Purchase Agreement, the Notes and the
Guaranty.
Very truly yours,







--------------------------------------------------------------------------------






Form of Opinion of Special Counsel
to the Purchasers


[To Be Provided on a Case by Case Basis]







--------------------------------------------------------------------------------






Subsidiaries and Certain Agreements


List of Subsidiaries and Affiliates of the Company
(Subsidiary Guarantors are #6, #7, #45, #46 and #47 shown in bold below). There
are no agreements restricting distributions.


 
Name of Company
Grouping
Jurisdiction of Organization
Ownership
Purpose of Entity
1
RAMCO DEVELOPMENT LLC
Shelf Entity
Michigan
100%
Shelf company in case needed on short notice
2
 RAMCO PROPERTY ACQUISITIONS LLC
Acquisitions
Michigan
100%
Sole purpose is to enter into purchase agreements which will thereafter be
assigned to new entities
3
AUBURN MILE ASSOCIATION
Condo Association
Michigan
71%
Condominium association for Auburn Mile shopping center
4
FRONT RANGE VILLAGE BUILDING 400 ASSOC
Condo Association
Colorado
46%
Condominium association for 400 Front Range Village, Fort Collins, CO
5
HOLCOMB RIDGE ASSOCIATION, INC.
Condo Association
Georgia
25%
Manager of common areas in Holcomb Center in Alpharetta, Georgia.
6
RAMCO GATEWAY LLC
Development
Delaware
100%
Fee owner of Lakeland Park Center in Lakeland, Florida (unencumbered operating
real estate)
7
RAMCO PARKWAY LLC
Development
Delaware
100%
Fee owner of Parkway Shops in Jacksonville, Florida 9 (unencumbered operating
real estate)
8
RAMCO RM HARTLAND SC LLC
Development
Delaware
100%
Fee owner of land in Hartland Towne Square, Hartland, Michigan
9
RAMCO MOUNT PROSPECT LLC
Development
Delaware
100%
Fee owner of lot in Mount Prospect Plaza in Mount Prospect, Illinois.
10
RAMCO 450 VENTURE LLC
Joint Venture 450
Delaware
20%
Holding company for Ramco/State of Florida joint venture
11
CHESTER SPRINGS SC, LLC
Joint Venture 450
Delaware
20%
Fee owner of Chester Springs Shopping Center in Chester, New Jersey
12
RAMCO HMW LLC
Joint Venture 450
Delaware
100%
Ramco member in Ramco 450 Venture LLC
13
RAMCO HHF KISSIMMEE LLC
Joint Venture KL
Delaware
7%
Fee owner of Kissimmee West Shopping Center in Kissimmee, Florida
14
RAMCO HHF KL LLC
Joint Venture KL
Delaware
7%
Heitman III joint venture entity.
15
RAMCO HHF NORA PLAZA LLC
Joint Venture NP
Delaware
7%
Fee owner of Nora Plaza in Indianapolis, Indiana
16
RAMCO HHF NP LLC
Joint Venture NP
Delaware
7%
Heitman joint venture entity.
17
RAMCO LION LLC
Joint Venture RLV
Delaware
100%
General partner in Ramco/Lion Venture LP
18
RA MCO/LION VENTURE LP
Joint Venture RLV
Delaware
30%
Parent company for Ramco/ING Joint Venture
19
RLV GP MARTIN SQUARE LLC
Joint Venture RLV
Delaware
30%
General partner in RLV Martin Square LP
20
RLV MARTIN SQUARE LP
Joint Venture RLV
Delaware
30%
Fee owner of Martin Square Mall in Stuart, Florida
21
RAMCO/SHENANDOAH LLC
Joint Venture Shenandoah
Delaware
40%
Former owner of Shenandoah Square in Davie, Florida (property sold)
22
RAMCO/SHENANDOAH MANAGING MEMBER LLC
Joint Venture Shenandoah
Delaware
100%
Managing member of Ramco/Shenandoah LLC
23
CLOCKTOWER HOLDINGS LLC
Lease
Ohio
100%
Leasehold owner of Buttermilk Town Center in Crescent Springs, KY and bond owner






--------------------------------------------------------------------------------





24
BRIDGEWATER FALLS STATION LLC
Mortgage
Delaware
100%
Fee owner of Bridgewater Falls Shopping Center in Fairfield, OH
25
CROFTON 450 LLC
Mortgage
Delaware
100%
Fee owner of Crofton Center in Crofton, Maryland
26
LANE AVENUE 450 LLC
Mortgage
Delaware
100%
Fee owner of Shops at Lane Avenue in Arlington, Ohio
27
MARKET PLAZA 450 LLC
Mortgage
Delaware
100%
Fee owner of Market Plaza in Glen Ellyn, Illinois
28
RAMCO DELAFIELD II LLC
Mortgage
Delaware
100%
Fee owner of phase II property ‑ The Shoppes of Nagawaukee Delafield, Wisconsin
29
RAMCO JACKSON CROSSING SPE LLC
Mortgage
Delaware
100%
Fee owner of Jackson Crossing in Jackson, Michigan
30
RAMCO JACKSONVILLE LLC
Mortgage
Delaware
100%
Fee owner of River City Shopping Center
31
RAMCO SPRING MEADOWS LLC
Mortgage
Delaware
100%
Fee owner of Spring Meadows Place in Toledo, Ohio
32
RAMCO WEST OAKS II LLC
Mortgage
Delaware
100%
Fee owner of West Oaks II in Novi, Michigan
33
ROSSFORD DEVELOPMENT LLC
Mortgage
Delaware
100%
Fee owner of Crossroads Centre Home Depot
34
RAMCO‑GERSHENSON, INC.
TRS
Michigan
100%
Management company
35
RAMCO RIVER CITY, INC.
TRS
Michigan
100%
Fee owner of land in Jacksonville, Florida
36
RAMCO DISPOSITION LLC
TRS
Michigan
100%
Fee owner of land in Jacksonville, Florida
37
RAMCO JACKSONVILLE ACQUISITIONS, INC.
TRS
Michigan
100%
Owner of Ramco Disposition LLC
38
RAMCO LAKELAND TRS LLC
TRS
Delaware
100%
Fee owner of outlots for the for the Lakeland Park project.
39
RAMCO HARVEST JUNCTION LLC
TRS
Delaware
100%
Fee owner of land adjacent to Harvest Junction South & North in Longmont, CO
40
RAMCO DUVAL TRS LLC
TRS
Delaware
100%
Fee owner of Parkway Shops Phase II and Phase III land only, Jacksonville, FL
41
RAMCO HARTLAND TRS, INC.
TRS
Michigan
100%
Fee owner of Dr. Meyer land parcel in Hartland Township, Michigan
42
RAMCO RM HARTLAND DISPOSITION LLC
TRS
Delaware
100%
Fee owner of land in Hartland Towne Square, Hartland, Michigan
43
RAMCO ROSWELL LLC
TRS
Michigan
100%
Fee owner of part of vacant land at Holcomb
44
RAMCO TRS LLC
TRS
Delaware
100%
Entity to be used to acquire all new TRS property
45
RAMCO CENTENNIAL SHOPS LLC
Development
Delaware
100%
Ground Lessee of Centennial Shops in Edina, MN.
46
CROFTON 450 LLC
Development
Delaware
100%
Fee owner of Crofton Centre/Plaza in Crofton, MD.
47
RAMCO WEBSTER PLACE LLC
Development
Delaware
100%
Fee owner of Webster Place in Chicago, IL.

 
1
As described, Section 5.4 contains the ownership of each Subsidiary or Affiliate
held by the Company either directly or indirectly through one or more of its
Subsidiaries. The Trust’s only Subsidiary is the Company itself. All other
Subsidiaries owned by the Trust are owned indirectly through the Company as
indicated above.










--------------------------------------------------------------------------------





Ramco‑Gershenson Properties Trust ‑ Directors and Senior Officers


Board of Trustees


Stephen R. Blank
Dennis Gershenson
Arthur H. Goldberg
David J. Nettina
Joel M. Pashcow
Mark K. Rosenfeld
Laurie M. Shahon




Senior Officers


Dennis Gershenson     President and CEO
John Hendrickson     Executive Vice President and Chief Operating Officer
Geoffrey Bedrosian     Executive Vice President, Chief Financial Officer and
Secretary
Catherine Clark     Executive Vice President Transactions
Edward A. Eickhoff     Senior Vice President Development
Dawn L. Hendershot    Senior Vice President Investor Relations and Public
Affairs







--------------------------------------------------------------------------------






Financial Statements


September 30, 2017 10Q
December 31, 2016 10K
December 31, 2015 10K 
December 31, 2014 10K 
December 31, 2013 10K 
December 31, 2012 10K 







--------------------------------------------------------------------------------






Existing Indebtedness
Ramco‑Gershenson Properties Trust
Summary of Outstanding Debt ‑ Consolidated Properties
Proforma as of 11/30/17


Property Name Location
Lender or
Servicer
Balance
at
11/30/17
Stated Interest
Rate
Maturity
Date
Guarantors
Mortgage Debt(1)
 
 
 
 
 
Jackson Crossing
Jackson, MI
Wells Fargo Bank, NA,
22,354,798
 5.76%
Apr‑18
None.
Crossroads Centre Home Depot
Rossford, OH
Farm Bureau
3,359,998
 7.38%
Dec‑19
The Company guarantees 35% of the outstanding balance ($1,175,999.30)
West Oaks land Spring Meadows Place
Novi, MI / Holland, OH
JPMorgan Chase Bank, N.A.
26,677,417
 6,50%
Apr‑20
None.
Bridgewater Falls Station LLC
Hamilton, OH
Wells Fargo Bank, N.A.
55,632,015
 5.70%
Feb‑22
None.
The Shops on Lane Avenue
Upper Arlington, OH
New York Life
28,650,000
 3.76%
Jan‑23
None.
Nagawaukee II
Delafield, WI
Principal Life insurance
6,837,042
 5.80%
Jun‑26
None.
Subtotal Mortgage Debt
 
143,511,270
 
 
 
Corporate Debt
 
 
 
 
 
Unsecured Term Loan(2)
Capital One NA, as agent
75,000,000
LIBOR plus 1.30-1.95%
May‑20
The Subsidiary Guarantors.
Unsecured Term Loan(3)
Capital One NA, as agent
75,000,000
LIBOR plus 1.30-1.85%
May‑21
The Subsidiary Guarantors.
Unsecured Revolving Credit Facility
KeyBank National Association, as agent
176,000,000
LIBOR plus 1.30-1.95%
Sept-21
The Subsidiary Guarantors.
Unsecured Term Loan(4)
KeyBank National Association, as agent
60,000,000
LIBOR plus 1.60-2.25%
Mar-23
The Subsidiary Guarantors.
Senior Unsecured Notes ‑ Series A
Various
37,000,000
 3.75%
Jun‑21
The Subsidiary Guarantors.
Senior Unsecured Notes ‑ Series B
Various
41,500,000
 4.12%
Jun‑23
The Subsidiary Guarantors.
Senior Unsecured Notes ‑ Series A
Prudential Capital Group
50,000,000
 4.65%
May‑24
The Subsidiary Guarantors.
Senior Unsecured Notes 10 Yr
New York Life
50,000,000
 4.16%
Nov‑24
The Subsidiary Guarantors.
Senior Unsecured Notes ‑ Series B
AIG
25,000,000
 4.05%
Nov‑24
The Subsidiary Guarantors.
Senior Unsecured Notes‑ Series C
Various
31,500,000
 4.27%
Jun‑25
The Subsidiary Guarantors.






--------------------------------------------------------------------------------





Senior Unsecured Notes ‑ Series C
Prudential Capital Group
50,000,000
 4.20%
Jul‑25
The Subsidiary Guarantors.
Senior Unsecured Notes ‑ Series A
AIG
50,000,000
 4.09%
Sep‑25
The Subsidiary Guarantors.
Senior Unsecured Notes ‑ Series B
Prudential Capital Group
50,000,000
 4.74%
May‑26
The Subsidiary Guarantors.
Senior Unsecured Notes ‑12 Yr
New York life
50,000,000
 4.30%
Nov‑26
The Subsidiary Guarantors.
Senior Unsecured Notes ‑ Series C
AIG
25,000,000
 4.28%
Nov‑26
The Subsidiary Guarantors.
Senior Unsecured Notes
AIG and Teachers
75,000,000
3.64%
Nov-28
The Subsidiary Guarantors.
Subtotal Senior Unsecured Debt
 
921,000,000
 
 
 
Junior Subordinated Note
The Bank of New York Trust Co.
28,125,000
 3.94%
Jan‑38
 
Subtotal Corporate Debt
 
949,125,000
 
 
 
Total Consolidated Debt
 
1,092,636,270
 
 
 
Buttermilk Towne Center(5)
Crescent Springs, Kentucky
 
1,066,000
 5.23%
Dec‑32
 
Capital Lease Obligation
 
1,066,000
 
 
 

 
(1)
Each item of Mortgage Debt is secured by the corresponding mortgaged real
estate/shopping center.

(2)
Swapped to a weighted average fixed rate of 1.69%, plus a credit spread of
1.30%, based on a leverage grid at June 30, 2016.

(3)
Swapped to a weighted average fixed rate of 1.49%, plus a credit spread of
1.70%, based on a leverage grid at lune 30, 2016.

(4)
Swapped to a weighted average fixed rate of 1.95% through September 2018, plus a
credit spread of 1.65% based on a leverage grid at June 30, 2016. Effective
October 2018, the fixed swap rate will change to 1.77% based on in‑place forward
swaps, plus the applicable credit spread.

(5)
At expiration, the Company has the right to purchase the land under the center
for one dollar.








--------------------------------------------------------------------------------






Environmental Matters
None.







--------------------------------------------------------------------------------






Trust Properties
The assets of the Trust are comprised solely of the following:
Attachable Assets
Cash and Short‑term Investments in an amount in excess of $500,000.00.
Accounts receivable, including Distributions received from Ramco‑Gershenson
Properties, L.P. that have not been distributed to the shareholders of the Trust
as permitted by this Agreement.
Rights and claims (including amounts paid under) the Tax Indemnity Agreement.
Investments in Ramco‑Gershenson Properties, L.P.
All Net Offering Proceeds that have not been contributed to Ramco‑Gershenson
Properties, L.P.
Other Permitted Assets
Prepaid expenses, including capitalized legal fees.
Cash and Short‑term Investments in an amount not to exceed $500,000.00.











--------------------------------------------------------------------------------






Line of Business
Our business objective is to own and manage high quality shopping centers that
generate cash flow for distribution to our shareholders and that have the
potential for capital appreciation. To achieve this objective, we seek to
acquire, develop, or redevelop shopping centers that meet our investment
criteria. We also seek to recycle capital through the sale of land or shopping
centers that we deem to be fully valued or that no longer meet our investment
criteria. We use debt to finance our activities and focus on managing the
amount, structure, and terms of our debt to limit the risks inherent in debt
financing. From time to time, we enter into joint venture arrangements where we
believe we can benefit by owning a partial interest in shopping centers and by
earning fees for managing the centers for our partners.
    
We invest in primarily large, multi‑anchor shopping centers that include
national chain store tenants, market dominant supermarket tenants selling
products that satisfy everyday needs and mixed use property containing a retail
component. We also own parcels of developable land.







--------------------------------------------------------------------------------






Development Properties


Existing Undeveloped Land Projects


1.    Hartland Towne Square, Hartland Township, Michigan
2.    Lakeland Park Center, Lakeland, Florida
3.    Parkway Shops - Phase II, Jacksonville, Florida
4.    RGPLP‑Stonegate Plaza, Kinsport, Tennessee
5.    Ramco River City - North Industrial Jacksonville, Florida
6.    Ramco Roswell, Roswell, Georgia
7.    Front Range Village, Fort Collins, Colorado





